EXHIBIT 10.1

 

AMENDED AND RESTATED LEASE AGREEMENT NO. 1,

 

dated as of June 9, 2015,

 

by and between

 

HPT TA PROPERTIES TRUST and HPT TA PROPERTIES LLC,

 

AS LANDLORD,

 

AND

 

TA OPERATING LLC,

 

AS TENANT

 

--------------------------------------------------------------------------------


 

ARTICLE 1 DEFINITIONS

1

1.1 “AAA”

1

1.2 “Additional Charges”

1

1.3 “Additional Rent”

1

1.4 “Affiliated Person”

1

1.5 “Agreement”

2

1.6 “Applicable Laws”

2

1.7 “Arbitration Award”

2

1.8 “Award”

2

1.9 “Base Gross Revenues”

2

1.10 “Base Year”

2

1.11 “Business Day”

2

1.12 “Capital Addition”

2

1.13 “Capital Expenditure”

2

1.14 “Capital Replacements Budget”

3

1.15 “Change in Control”

3

1.16 “Claim”

3

1.17 “Code”

3

1.18 “Commencement Date”

3

1.19 “Condemnation”

3

1.20 “Condemnor”

3

1.21 “Consolidated Financials”

3

1.22 “Default”

4

1.23 “Disbursement Rate”

4

1.24 “Disputes”

4

1.25 “Distribution”

4

1.26 “Easement Agreement”

4

1.27 “Encumbrance”

4

1.28 “Entity”

4

1.29 “Environment”

4

1.30 “Environmental Obligation”

4

1.31 “Environmental Notice”

4

1.32 “Environmental Report”

4

1.33 “Event of Default”

4

1.34 “Excess Gross Revenues”

4

1.35 “Existing Third Party Trade Names and Service Mark Rights”

5

1.36 “Extended Term”

5

1.37 “Fair Market Value Rent”

5

1.38 “Financial Officer’s Certificate”

5

1.39 “Fiscal Year”

5

1.40 “Fixed Term”

5

1.41 “Fixtures”

5

1.42 “GAAP”

5

1.43 “Government Agencies”

5

1.44 “Gross Revenues”

5

1.45 “Ground Leases”

6

1.46 “Guarantor”

6

 

--------------------------------------------------------------------------------


 

1.47 “Guaranty”

6

1.48 “Hazardous Substances”

6

1.49 “Immediate Family”

7

1.50 “Impositions”

7

1.51 “Indebtedness”

8

1.52 “Insurance Requirements”

8

1.53 “Interest Rate”

8

1.54 “Land”

8

1.55 “Landlord”

8

1.56 “Landlord Default”

8

1.57 “Landlord Liens”

8

1.58 “Lease Year”

9

1.59 “Leased Improvements”

9

1.60 “Leased Intangible Property”

9

1.61 “Leased Property”

9

1.62 “Legal Requirements”

9

1.63 “Lien”

9

1.64 “Management Agreement”

9

1.65 “Manager”

9

1.66 “Minimum Rent”

9

1.67 “New Property”

10

1.68 “Notice”

10

1.69 “Offer”

10

1.70 “Officer’s Certificate”

10

1.71 “Operating Rights”

10

1.72 “Original Lease”

10

1.73 “Other Leases”

10

1.74 “Overdue Rate”

10

1.75 “Parent”

10

1.76 “Percentage Reduction”

10

1.77 “Permitted Encumbrances”

10

1.78 “Permitted Use”

10

1.79 “Person”

11

1.80 “Prior Rent”

11

1.81 “Property”

11

1.82 “Property Mortgage”

11

1.83 “Property Mortgagee”

11

1.84 “Real Property”

11

1.85 “Rent”

11

1.86 “RMR”

11

1.87 “Rules”

11

1.88 “SARA”

11

1.89 “SEC”

11

1.90 “Shell”

11

1.91 “Shell Agreement”

11

1.92 “Shell SNDA”

11

1.93 “State”

11

 

ii

--------------------------------------------------------------------------------


 

1.94 “Subordinated Creditor”

11

1.95 “Subordination Agreement”

11

1.96 “Subsidiary”

12

1.97 “Successor Landlord”

12

1.98 “Superior Landlord”

12

1.99 “Superior Lease”

12

1.100 “Superior Mortgage”

12

1.101 “Superior Mortgagee”

12

1.102 “TA Franchise Agreement”

12

1.103 “TCA”

12

1.104 “Tenant”

12

1.105 “Tenant’s Personal Property”

12

1.106 “Term”

12

1.107 “Transferred Trademarks”

12

1.108 “Travel Center”

13

1.109 “UCC”

13

1.110 “Unsuitable for Its Permitted Use”

13

1.111 “Work”

13

ARTICLE 2 LEASED PROPERTY AND TERM

13

2.1 Leased Property

13

2.2 Condition of Leased Property

14

2.3 Term

14

2.4 Extended Terms

15

ARTICLE 3 RENT

16

3.1 Rent

16

3.1.1 Minimum Rent

16

3.1.2 Additional Rent

16

3.1.3 Additional Charges

18

3.2 Late Payment of Rent, Etc.

20

3.3 Net Lease, Etc.

20

3.4 No Termination, Abatement, Etc.

20

ARTICLE 4 USE OF THE LEASED PROPERTY

21

4.1 Permitted Use

21

4.1.1 Permitted Use

21

4.1.2 Necessary Approvals

22

4.1.3 Lawful Use, Etc.

23

4.2 Compliance with Legal/Insurance Requirements, Etc.

23

4.3 Environmental Matters

23

4.3.1 Restriction on Use, Etc.

23

4.3.2 Environmental Report

24

4.3.3 Underground Storage Tanks

24

4.3.4 Survival

24

4.4 Ground Leases

24

4.5 Shell Agreement

25

ARTICLE 5 MAINTENANCE AND REPAIRS

25

5.1 Maintenance and Repair

25

5.1.1 Tenant’s General Obligations

25

 

iii

--------------------------------------------------------------------------------


 

5.1.2 Landlord’s Obligations

26

5.1.3 Nonresponsibility of Landlord, Etc.

26

5.2 Tenant’s Personal Property

27

5.3 Yield Up

27

5.4 Management and Franchise Agreements

28

ARTICLE 6 IMPROVEMENTS, ETC.

28

6.1 Improvements to the Leased Property

28

6.2 Salvage

29

ARTICLE 7 LIENS

29

ARTICLE 8 PERMITTED CONTESTS

29

ARTICLE 9 INSURANCE AND INDEMNIFICATION

30

9.1 General Insurance Requirements

30

9.2 Waiver of Subrogation

30

9.3 Form Satisfactory, Etc.

31

9.4 No Separate Insurance; Self-Insurance

31

9.5 Indemnification of Landlord

31

ARTICLE 10 CASUALTY

32

10.1 Insurance Proceeds

32

10.2 Damage or Destruction

32

10.2.1 Damage or Destruction of Leased Property

32

10.2.2 Partial Damage or Destruction

33

10.2.3 Insufficient Insurance Proceeds

33

10.2.4 Disbursement of Proceeds

33

10.3 Damage Near End of Term

34

10.4 Tenant’s Personal Property

34

10.5 Restoration of Tenant’s Personal Property

34

10.6 No Abatement of Rent

34

10.7 Waiver

35

ARTICLE 11 CONDEMNATION

35

11.1 Total Condemnation, Etc.

35

11.2 Partial Condemnation

35

11.3 Abatement of Rent

36

11.4 Temporary Condemnation

36

11.5 Allocation of Award

36

ARTICLE 12 DEFAULTS AND REMEDIES

37

12.1 Events of Default

37

12.2 Remedies

38

12.3 Tenant’s Waiver

40

12.4 Application of Funds

40

12.5 Landlord’s Right to Cure Tenant’s Default

40

ARTICLE 13 HOLDING OVER

40

ARTICLE 14 LANDLORD DEFAULT

41

ARTICLE 15 PURCHASE OF TENANT’S PERSONAL PROPERTY

41

ARTICLE 16 SUBLETTING AND ASSIGNMENT

42

16.1 Subletting and Assignment

42

16.2 Required Sublease Provisions

43

16.3 Permitted Sublease

44

 

iv

--------------------------------------------------------------------------------


 

16.4 Sublease Limitation

44

ARTICLE 17 ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

44

17.1 Estoppel Certificates

44

17.2 Financial Statements

45

ARTICLE 18 LANDLORD’S RIGHT TO INSPECT, QUALITY CONTROL, USE OF TRANSFERRED
TRADEMARKS AND ENFORCEMENT

46

18.1 Inspection

46

18.2 Quality Control

46

18.3 Transferred Trademarks, Registration and Maintenance

46

18.4 Enforcement

46

ARTICLE 19 EASEMENTS

46

19.1 Grant of Easements

46

19.2 Exercise of Rights by Tenant

47

19.3 Permitted Encumbrances

47

ARTICLE 20 PROPERTY MORTGAGES

47

20.1 Landlord May Grant Liens

47

20.2 Subordination of Lease

47

20.3 Notice to Mortgagee and Superior Landlord

48

ARTICLE 21 ADDITIONAL COVENANTS OF LANDLORD AND TENANT

49

21.1 Prompt Payment of Indebtedness

49

21.2 Conduct of Business

49

21.3 Maintenance of Accounts and Records

49

21.4 Notice of Litigation, Etc.

49

21.5 Indebtedness of Tenant

50

21.6 Distributions, Payments to Affiliated Persons, Etc.

50

21.7 Prohibited Transactions

50

21.8 Liens and Encumbrances

51

21.9 Merger; Sale of Assets; Etc.

51

21.10 Bankruptcy Remote Entities

51

21.11 Trade Area Restriction

51

ARTICLE 22 ARBITRATION

52

ARTICLE 23 MISCELLANEOUS

54

23.1 Limitation on Payment of Rent

54

23.2 No Waiver

54

23.3 Remedies Cumulative

54

23.4 Severability

54

23.5 Acceptance of Surrender

55

23.6 No Merger of Title

55

23.7 Conveyance by Landlord

55

23.8 Quiet Enjoyment

55

23.9 No Recordation

55

23.10 Notices

55

23.11 Construction

56

23.12 Counterparts; Headings

57

23.13 Applicable Law, Etc.

57

23.14 Right to Make Agreement

57

23.15 Attorneys’ Fees

57

 

v

--------------------------------------------------------------------------------


 

23.16 Nonliability of Trustees

58

23.17 Original Lease

58

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LEASE AGREEMENT NO. 1

 

THIS AMENDED AND RESTATED LEASE AGREEMENT NO. 1 is entered into as of June 9,
2015, by and between HPT TA PROPERTIES TRUST, a Maryland real estate investment
trust, and HPT TA PROPERTIES LLC, a Maryland limited liability company
(collectively, “Landlord”), and TA OPERATING LLC, a Delaware limited liability
company (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and Tenant (as successor by merger with TA Leasing LLC) are
parties to that certain Lease Agreement, dated as of January 31, 2007, as
amended (as so amended, the “Original Lease”); and

 

WHEREAS, Landlord and Tenant wish to amend and restate the Original Lease into
four (4) separate leases, add certain new properties to such four (4) separate
leases and make certain other modifications thereto as herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, effective as
of the date hereof, as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (a) the terms defined in this
Article shall have the meanings assigned to them in this Article and include the
plural as well as the singular, (b) all accounting terms not otherwise defined
herein shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Agreement to designated “Articles”, “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (d) the words “herein”, “hereof”, “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.

 

1.1                               “AAA”  shall have the meaning given such term
in Article 22.

 

1.2                               “Additional Charges”  shall have the meaning
given such term in Section 3.1.3.

 

1.3                               “Additional Rent”  shall have the meaning
given such term in Section 3.1.2(a).

 

1.4                               “Affiliated Person”  shall mean, with respect
to any Person, (a)  in the case of any such Person which is a partnership, any
partner in such partnership, (b) in the case of any such Person which is a
limited liability company, any member of such company, (c) any other Person
which is a Parent, a Subsidiary, or a Subsidiary of a Parent with respect to
such Person or to one or more of the Persons referred to in the preceding
clauses (a) and (b), (d) any other Person who is an officer, director, trustee
or employee of, or partner in or member of, such Person or any Person referred
to in the preceding clauses (a), (b) and (c), and (e) any other

 

--------------------------------------------------------------------------------


 

Person who is a member of the Immediate Family of such Person or of any Person
referred to in the preceding clauses (a) through (d).

 

1.5                               “Agreement”  shall mean this Amended and
Restated Lease Agreement No. 1, including all exhibits attached hereto, as it
and they may be amended from time to time as herein provided.

 

1.6                               “Applicable Laws”  shall mean all applicable
laws, statutes, regulations, rules, ordinances, codes, licenses, permits,
notices and orders, from time to time in existence, of all courts of competent
jurisdiction and Government Agencies, and all applicable judicial and
administrative and regulatory decrees, judgments and orders, including common
law rulings and determinations, relating to injury to, conservation of, or the
protection of, real or personal property, Transferred Trademarks or human health
or the Environment, including, without limitation, all valid and lawful
requirements of courts and other Government Agencies pertaining to reporting,
licensing, permitting, investigation, remediation and removal of underground
improvements (including, without limitation, treatment or storage tanks, or
water, natural gas or oil wells), or emissions, discharges, releases or
threatened releases of Hazardous Substances, chemical substances, pesticides,
petroleum or petroleum products, pollutants, contaminants or hazardous or toxic
substances, materials or wastes whether solid, liquid or gaseous in nature, into
the Environment, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances,
underground improvements (including, without limitation, treatment or storage
tanks, or water, gas or oil wells), or pollutants, contaminants or hazardous or
toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature.

 

1.7                               “Arbitration Award”  shall have the meaning
given such term in Article 22.

 

1.8                               “Award”  shall mean all compensation, sums or
other value awarded, paid or received by virtue of a total or partial
Condemnation of any Property (after deduction of all reasonable legal fees and
other reasonable costs and expenses, including, without limitation, expert
witness fees, incurred by Landlord, in connection with obtaining any such
award).

 

1.9                               “Base Gross Revenues”  shall mean, with
respect to any Property, the amount of Gross Revenues for such Property for the
Base Year.

 

1.10                        “Base Year”  shall mean the 2015 calendar year.

 

1.11                        “Business Day”  shall mean any day other than
Saturday, Sunday, or any other day on which banking institutions in The
Commonwealth of Massachusetts are authorized by law or executive action to
close.

 

1.12                        “Capital Addition”  shall mean, with respect to any
Property, any renovation, repair or improvement to such Property, the cost of
which constitutes a Capital Expenditure.

 

1.13                        “Capital Expenditure”  shall mean any expenditure
treated as capital in nature in accordance with GAAP.

 

2

--------------------------------------------------------------------------------


 

1.14                        “Capital Replacements Budget”  shall have the
meaning given such term in Section 5.1.1(b).

 

1.15                        “Change in Control”  shall mean (a) the acquisition
by any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the SEC) of 9.8% or more, or rights,
options or warrants to acquire 9.8% or more, of the outstanding shares of voting
stock or other voting interests of Tenant or any Guarantor, as the case may be,
or the power to direct the management and policies of Tenant or any Guarantor,
directly or indirectly, (b) the merger or consolidation of Tenant or any
Guarantor with or into any other Person (other than the merger or consolidation
of any Person into Tenant or any Guarantor that does not result in a Change in
Control of Tenant or such Guarantor under clauses (a), (c) or (d) of this
definition), (c) any one or more sales or conveyances to any Person of all or
any material portion of its assets (including capital stock or other equity
interests) or business of Tenant or any Guarantor, as the case may be, or
(d) the cessation, for any reason, of the individuals who at the beginning of
any twenty-four (24) consecutive month period (commencing on January 31, 2007)
constituted the board of directors of Tenant or any Guarantor (together with any
new directors whose election by such board or whose nomination for election by
the shareholders of Tenant or such Guarantor, as the case may be, was approved
by a vote of a majority of the directors then still in office who were either
directors at the beginning of any such period or whose election or nomination
for election was previously so approved) to constitute a majority of the board
of directors of Tenant or any Guarantor then in office.

 

1.16                        “Claim”  shall have the meaning given such term in
Article 8.

 

1.17                        “Code”  shall mean the Internal Revenue Code of 1986
and, to the extent applicable, the Treasury Regulations promulgated thereunder,
each as from time to time amended.

 

1.18                        “Commencement Date”  shall mean the date hereof.

 

1.19                        “Condemnation”  shall mean, with respect to any
Property, or any portion thereof, (a) the exercise of any governmental power
with respect to such Property, whether by legal proceedings or otherwise, by a
Condemnor of its power of condemnation, (b) a voluntary sale or transfer of such
Property by Landlord to any Condemnor, either under threat of condemnation or
while legal proceedings for condemnation are pending, or (c) a taking or
voluntary conveyance of such Property, or any interest therein, or right
accruing thereto or use thereof, as the result or in settlement of any
condemnation or other eminent domain proceeding affecting such Property, whether
or not the same shall have actually been commenced.

 

1.20                        “Condemnor”  shall mean any public or quasi-public
Person, having the power of Condemnation.

 

1.21                        “Consolidated Financials”  shall mean, for any
Fiscal Year or other accounting period of TCA, annual audited and quarterly
unaudited financial statements of TCA prepared on a consolidated basis,
including TCA’s consolidated balance sheet and the related statements of income
and cash flows, all in reasonable detail, and setting forth in comparative form
the

 

3

--------------------------------------------------------------------------------


 

corresponding figures for the corresponding period in the preceding Fiscal Year,
and prepared in accordance with GAAP throughout the periods reflected.

 

1.22                        “Default”  shall mean any event or condition which
with the giving of notice and/or lapse of time would be an Event of Default.

 

1.23                        “Disbursement Rate”  shall mean an annual rate of
interest, as of the date of determination, equal to the greater of (i) the
Interest Rate and (ii) the per annum rate for ten (10) year U.S. Treasury
Obligations as published in The Wall Street Journal plus three hundred fifty
(350) basis points.

 

1.24                        “Disputes”  shall have the meaning given such term
in Article 22.

 

1.25                        “Distribution”  shall mean (a) any declaration or
payment of any dividend (except ordinary cash dividends payable in common stock
or other equity interests of Tenant) on or in respect of any shares of any class
of capital stock or other equity interests of Tenant, (b) any purchase,
redemption, retirement or other acquisition of any shares of any class of
capital stock of a corporation, (c) any other distribution on or in respect of
any shares of any class of capital stock of Tenant or (d) any return of capital
to shareholders.

 

1.26                        “Easement Agreement”  shall mean any conditions,
covenants and restrictions, easements, declarations, licenses and other
agreements which are Permitted Encumbrances and such other agreements as may be
granted in accordance with Section 19.1.

 

1.27                        “Encumbrance”  shall have the meaning given such
term in Section 20.1.

 

1.28                        “Entity”  shall mean any corporation, general or
limited partnership, limited liability company or partnership, stock company or
association, joint venture, association, company, trust, bank, trust company,
land trust, business trust, real estate investment trust, cooperative, any
government or agency, authority or political subdivision thereof or any other
entity.

 

1.29                        “Environment”  shall mean soil, surface waters,
ground waters, land, biota, sediments, surface or subsurface strata and ambient
air.

 

1.30                        “Environmental Obligation”  shall have the meaning
given such term in Section 4.3.1.

 

1.31                        “Environmental Notice”  shall have the meaning given
such term in Section 4.3.1.

 

1.32                        “Environmental Report”  shall have the meaning given
such term in Section 4.3.2.

 

1.33                        “Event of Default”  shall have the meaning given
such term in Section 12.1.

 

1.34                        “Excess Gross Revenues”  shall mean, with respect to
any Property, with respect to any Lease Year, or portion thereof, the amount of
Gross Revenues for such Property for such

 

4

--------------------------------------------------------------------------------


 

Lease Year, or portion thereof, in excess of Base Gross Revenues for such
Property for the equivalent period during the Base Year.

 

1.35                        “Existing Third Party Trade Names and Service Mark
Rights”  shall mean the rights as set forth in any TA Franchise Agreement in
effect as of January 31, 2007 licensed to third parties in the trade names,
trademarks, service marks, domain names, logos and other brand-source indicia,
including all goodwill related thereto which constitute a part of the
Transferred Trademarks.

 

1.36                        “Extended Term”  shall have the meaning given such
term in Section 2.4.

 

1.37                        “Fair Market Value Rent”  shall mean the per annum
minimum rent which would be payable monthly in advance for the applicable
Property or the Leased Property (as the case may be) in its then current
condition and for its then current use, on the terms and conditions of this
Agreement (including, without limitation, the obligation to pay Additional
Rent).

 

1.38                        “Financial Officer’s Certificate”  shall mean, as to
any Person, a certificate of the chief executive officer, chief financial
officer or chief accounting officer (or such officers’ authorized designee) of
such Person, duly authorized, accompanying the financial statements required to
be delivered by such Person pursuant to Section 17.2, in which such officer
shall certify (a) that such statements have been properly prepared in accordance
with GAAP and are true, correct and complete in all material respects and fairly
present the consolidated financial condition of such Person at and as of the
dates thereof and the results of its operations for the periods covered thereby,
and (b) in the event that the certifying party is an officer of Tenant and the
certificate is being given in such capacity, that no Event of Default has
occurred and is continuing hereunder.

 

1.39                        “Fiscal Year”  shall mean the calendar year or such
other annual period designated by Tenant and approved by Landlord.

 

1.40                        “Fixed Term”  shall have the meaning given such term
in Section 2.3.

 

1.41                        “Fixtures”  shall have the meaning given such term
in Section 2.1(d).

 

1.42                        “GAAP”  shall mean generally accepted accounting
principles consistently applied.

 

1.43                        “Government Agencies”  shall mean any court, agency,
authority, board (including, without limitation, environmental protection,
planning and zoning), bureau, commission, department, office or instrumentality
of any nature whatsoever of any governmental or quasi-governmental unit of the
United States or any State or any county or any political subdivision of any of
the foregoing, whether now or hereafter in existence, having jurisdiction over
Tenant or any Property, or any portion thereof, or any Travel Center operated
thereon.

 

1.44                        “Gross Revenues”  shall mean, with respect to any
Property, for each Fiscal Year during the Term, all revenues and receipts
(determined on an accrual basis and in all material

 

5

--------------------------------------------------------------------------------


 

respects in accordance with GAAP) of every kind derived from renting, using
and/or operating such Property and parts thereof, including, but not limited
to:  all rents and revenues received or receivable for the use of or otherwise
by reason of all goods sold, services performed, space or facilities subleased
on such Property, or any portion thereof, including, without limitation, any
other arrangements with third parties relating to the possession or use of any
portion of such Property; and proceeds, if any, from business interruption or
other loss of income insurance; provided, however, that Gross Revenues shall not
include the following:  allowances according to GAAP for uncollectible accounts,
including credit card accounts and other administrative discounts; federal,
state or municipal excise, sales, use, occupancy or similar taxes included as
part of the sales price of any goods or services; insurance proceeds (other than
proceeds from business interruption or other loss of income insurance); Award
proceeds (other than for a temporary Condemnation); any proceeds from any sale
of such Property or from the refinancing of any debt encumbering such Property;
proceeds from the disposition of furnishings, fixture and equipment no longer
necessary for the operation of the Travel Center located thereon; any security
deposits and other advance deposits, until and unless the same are forfeited to
Tenant or applied for the purpose for which they were collected; interest income
from any bank account or investment of Tenant; any revenues or receipts of every
kind derived from the provision, sale or trade of motor fuel and gasoline at
such Property (including, without limitation, any amounts that arise out of the
Shell Agreement); any revenues or receipts derived from gaming operations (but
Gross Revenues shall include any revenue or receipts derived from sales of
lottery tickets without adjustment for payouts); or any amount based on the
income or profits of any Person if as a consequence thereof the Rent or other
amounts payable by Tenant hereunder would fail to qualify, in whole or in part,
as “rents from real property” within the meaning of Section 856(d) of the Code.

 

1.45                        “Ground Leases”  shall mean, collectively, any and
all ground leases in effect with respect to any portion of the Real Property.

 

1.46                        “Guarantor”  shall mean, collectively, TCA,
TravelCenters of America Holding Company LLC, and each and every other guarantor
of Tenant’s obligations under this Agreement, and each such guarantor’s
successors and assigns, jointly and severally.

 

1.47                        “Guaranty”  shall mean any guaranty agreement
executed by a Guarantor in favor of Landlord pursuant to which the payment or
performance of Tenant’s obligations under this Agreement are guaranteed,
together with all modifications, amendments and supplements thereto.

 

1.48                        “Hazardous Substances”  shall mean any substance:

 

(a)                                 the presence of which requires or may
hereafter require notification, investigation or remediation under any
Applicable Law; or

 

(b)                                 which is or becomes defined as a “hazardous
waste”, “hazardous material” or “hazardous substance” or “pollutant” or
“contaminant” under any Applicable Law including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
Section 9601 et seq.) and the Resource Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.) and the regulations promulgated thereunder; or

 

6

--------------------------------------------------------------------------------


 

(c)                                  which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise
hazardous and is or becomes regulated by any Governmental Agencies; or

 

(d)                                 the presence of which on any Property, or
any portion thereof, causes or materially threatens to cause an unlawful
nuisance upon such Property, or any portion thereof, or to adjacent properties
or poses or materially threatens to pose a hazard to such Property, or any
portion thereof, or to the health or safety of persons; or

 

(e)                                  without limitation, which contains
gasoline, diesel fuel or other petroleum hydrocarbons or volatile organic
compounds; or

 

(f)                                   without limitation, which contains
polychlorinated biphenyls (PCBs) or asbestos or urea formaldehyde foam
insulation; or

 

(g)                                  without limitation, which contains or emits
radioactive particles, waves or material.

 

1.49                        “Immediate Family”  shall mean, with respect to any
individual, such individual’s spouse, parents, brothers, sisters, children
(natural or adopted), stepchildren, grandchildren, grandparents, parents-in-law,
brothers-in-law, sisters-in-law, nephews and nieces.

 

1.50                        “Impositions”  shall mean, collectively, all taxes
(including, without limitation, all taxes imposed under the laws of any State,
as such laws may be amended from time to time, and all ad valorem, sales and
use, occupancy, or similar taxes as the same relate to or are imposed upon
Landlord, Tenant or the business conducted upon the Leased Property),
assessments (including, without limitation, all assessments for public
improvements or benefit, whether or not commenced or completed prior to the date
hereof), water, sewer or other rents and charges, excises, tax levies, fees
(including, without limitation, license, permit, inspection, authorization and
similar fees), and all other governmental charges, in each case whether general
or special, ordinary or extraordinary, foreseen or unforeseen, of every
character in respect of the Leased Property or the business conducted upon the
Leased Property by Tenant (including all interest and penalties thereon due to
any failure in payment by Tenant), which at any time prior to, during or in
respect of the Term hereof may be assessed or imposed on or in respect of or be
a lien upon (a) Landlord’s interest in the Leased Property, (b) the Leased
Property or any part thereof or any rent therefrom or any estate, right, title
or interest therein, or (c) any occupancy, operation, use or possession of, or
sales from, or activity conducted on, or in connection with the Leased Property
or the leasing or use of the Leased Property or any part thereof by Tenant;
provided, however, that nothing contained herein shall be construed to require
Tenant to pay and the term “Impositions” shall not include (i) any tax based on
net income imposed on Landlord, (ii) any net revenue tax of Landlord, (iii) any
transfer fee (but excluding any mortgage or similar tax payable in connection
with a Property Mortgage) or other tax imposed with respect to the sale,
exchange or other disposition by Landlord of the Leased Property or the proceeds
thereof, (iv) any single business, gross receipts tax, transaction privilege,
rent or similar taxes as the same relate to or are imposed upon Landlord,
(v) any interest or penalties imposed on Landlord as a result of the failure of
Landlord to file any return or report timely and in the form prescribed by law
or to pay any tax or imposition, except to the extent such failure is a result
of a breach by

 

7

--------------------------------------------------------------------------------


 

Tenant of its obligations pursuant to Section 3.1.3, (vi) any impositions
imposed on Landlord that are a result of Landlord not being considered a “United
States person” as defined in Section 7701(a)(30) of the Code, (vii) any
impositions that are enacted or adopted by their express terms as a substitute
for any tax that would not have been payable by Tenant pursuant to the terms of
this Agreement or (viii) any impositions imposed as a result of a breach of
covenant or representation by Landlord in any agreement governing Landlord’s
conduct or operation or as a result of the negligence or willful misconduct of
Landlord.

 

1.51                        “Indebtedness”  shall mean (without duplication),
(i) all obligations for borrowed money, (ii) the maximum amount available to be
drawn under all surety bonds, letters of credit and bankers’ acceptances issued
or created for the account of Tenant and, without duplication, all unreimbursed
drafts drawn thereunder, (iii) all obligations to pay the deferred purchase
price of property or services, excluding trade payables incurred in the ordinary
course of business, but including all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by Tenant, (iv) all leases required, in accordance with GAAP, to be
recorded as capital leases on Tenant’s balance sheet, (v) the principal balance
outstanding and owing by Tenant under any synthetic lease, tax retention
operating lease or similar off-balance sheet financing product, and (vi) all
guaranties of or other liabilities with respect to the debt of another Person.

 

1.52                        “Insurance Requirements”  shall mean all terms of
any insurance policy required by this Agreement and all requirements of the
issuer of any such policy and all orders, rules and regulations and any other
requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) binding upon Landlord, Tenant, any Manager or the
Leased Property.

 

1.53                        “Interest Rate”  shall mean eight and one half
percent (8.5%) per annum.

 

1.54                        “Land”  shall have the meaning given such term in
Section 2.1(a).

 

1.55                        “Landlord”  shall have the meaning given such term
in the preambles to this Agreement and shall also include their respective
permitted successors and assigns.

 

1.56                        “Landlord Default”  shall have the meaning given
such term in Article 14.

 

1.57                        “Landlord Liens”  shall mean liens on or against the
Leased Property or any payment of Rent (a) which result from any act of, or any
claim against, Landlord or any owner of a direct or indirect interest in the
Leased Property (other than the lessor under any ground lease affecting any
portion of the Leased Property), or which result from any violation by Landlord
of any terms of this Agreement, or (b) which result from liens in favor of any
taxing authority by reason of any tax owed by Landlord or any fee owner of a
direct or indirect interest in the Leased Property (other than the lessor under
any ground lease affecting any portion of the Leased Property); provided,
however, that “Landlord Lien” shall not include any lien resulting from any tax
for which Tenant is obligated to pay or indemnify Landlord against until such
time as Tenant shall have already paid to or on behalf of Landlord the tax or
the required indemnity with respect to the same.

 

8

--------------------------------------------------------------------------------


 

1.58                        “Lease Year”  shall mean any Fiscal Year or portion
thereof during the Term.

 

1.59                        “Leased Improvements”  shall have the meaning given
such term in Section 2.1(b).

 

1.60                        “Leased Intangible Property”  shall mean all
agreements, service contracts, equipment leases and other arrangements or
agreements affecting the ownership, repair, maintenance, management, leasing or
operation of the Leased Property, or any portion thereof, to which Landlord is a
party; all books, records and files relating to the leasing, maintenance,
management or operation of the Leased Property, or any portion thereof,
belonging to Landlord; all transferable or assignable permits, certificates of
occupancy, operating permits, sign permits, development rights and approvals,
certificates, licenses, warranties and guarantees, rights to deposits and
telephone exchange numbers identified with the Leased Property; and all other
transferable intangible property, miscellaneous rights, benefits and privileges
of any kind or character belonging to Landlord with respect to the Leased
Property.

 

1.61                        “Leased Property”  shall have the meaning given such
term in Section 2.1.

 

1.62                        “Legal Requirements”  shall mean all federal, state,
county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions affecting the Leased
Property or the maintenance, construction, alteration or operation thereof,
whether now or hereafter enacted or in existence, including, without limitation,
(a) all permits, licenses, authorizations and regulations necessary to operate
any Property for its Permitted Use, and (b) all covenants, agreements,
restrictions and encumbrances contained in any instruments at any time in force
affecting any Property, including those which may (i) require material repairs,
modifications or alterations in or to any Property or (ii) in any way materially
and adversely affect the use and enjoyment thereof, but excluding any
requirements arising as a result of Landlord’s status as a real estate
investment trust.

 

1.63                        “Lien”  shall mean any mortgage, security interest,
pledge, collateral assignment, or other encumbrance, lien or charge of any kind,
or any transfer of property or assets for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to payment of general creditors.

 

1.64                        “Management Agreement”  shall mean, with respect to
any Property, any operating, management, franchise or branding agreement from
time to time entered into by Tenant with respect to such Property in accordance
with the applicable provisions of this Agreement, together with all amendments,
modifications and supplements thereto, excluding, however, any TA Franchise
Agreement.

 

1.65                        “Manager”  shall mean, with respect to any Property,
the operator or manager under any Management Agreement from time to time in
effect with respect to such Property, and its permitted successors and assigns.

 

1.66                        “Minimum Rent”  shall mean Forty-Seven Million Three
Hundred Ninety-Two Thousand Three Hundred and Two Dollars ($47,392,302) per
annum, subject to adjustment as provided in Section 3.1.1(b).

 

9

--------------------------------------------------------------------------------


 

1.67                        “New Property”  shall mean each Property identified
on Exhibit B attached hereto.

 

1.68                        “Notice”  shall mean a notice given in accordance
with Section 23.10.

 

1.69                        “Offer”  shall have the meaning given such term in
Section 4.1.1(b).

 

1.70                        “Officer’s Certificate”  shall mean a certificate
signed by an officer or other duly authorized individual of the certifying
Entity duly authorized by the board of directors or other governing body of the
certifying Entity.

 

1.71                        “Operating Rights”  shall have the meaning given
such term in Section 5.3.

 

1.72                        “Original Lease”  shall have the meaning given such
term in the recitals to this Agreement.

 

1.73                        “Other Leases”  shall mean, collectively, (a) that
certain Amended and Restated Lease Agreement No. 2, dated as of the date hereof,
between Landlord and Tenant, together with all modifications, amendments and
supplements thereto and (b) that certain Amended and Restated Lease Agreement
No. 3, dated as of the date hereof, between Landlord and Tenant, together with
all modifications, amendments and supplements thereto and (c) that certain
Amended and Restated Lease Agreement No. 4, dated as of the date hereof, between
Landlord and Tenant, together with all modifications, amendments and supplements
thereto.

 

1.74                        “Overdue Rate”  shall mean, on any date, a per annum
rate of interest equal to the lesser of the Disbursement Rate plus four percent
(4%) and the maximum rate then permitted under applicable law.

 

1.75                        “Parent”  shall mean, with respect to any Person,
any Person which owns directly, or indirectly through one or more Subsidiaries
or Affiliated Persons, twenty percent (20%) or more of the voting or beneficial
interest in, or otherwise has the right or power (whether by contract, through
ownership of securities or otherwise) to control, such Person.

 

1.76                        “Percentage Reduction”  shall be eight and one-half
percent (8.5%) other than for any New Property, as to which the Percentage
Reduction shall be eight and six tenths percent (8.6%).

 

1.77                        “Permitted Encumbrances”  shall mean, with respect
to any Property, all rights, restrictions, and easements of record set forth on
Schedule B to the applicable owner’s or leasehold title insurance policy issued
to Landlord with respect to such Property, plus any other encumbrances as may
have been granted or caused by Landlord or otherwise consented to in writing by
Landlord from time to time.

 

1.78                        “Permitted Use”  shall mean, with respect to any
Property, any use of such Property permitted pursuant to Section 4.1.1.

 

10

--------------------------------------------------------------------------------


 

1.79                        “Person”  shall mean any individual or Entity, and
the heirs, executors, administrators, legal representatives, successors and
assigns of such Person where the context so admits.

 

1.80                        “Prior Rent”  shall have the meaning given such term
in Section 2.4.

 

1.81                        “Property”  shall have the meaning given such term
in Section 2.1.

 

1.82                        “Property Mortgage”  shall mean any Encumbrance
placed upon the Leased Property, or any portion thereof, in accordance with
Article 20.

 

1.83                        “Property Mortgagee”  shall mean the holder of any
Property Mortgage.

 

1.84                        “Real Property”  shall have the meaning given such
term in Section 2.1.

 

1.85                        “Rent”  shall mean, collectively, the Minimum Rent,
Additional Rent and Additional Charges.

 

1.86                        “RMR”  shall have the meaning given such term in
Article 22.

 

1.87                        “Rules”  shall have the meaning given such term in
Article 22.

 

1.88                        “SARA”  shall mean the Superfund Amendments and
Reauthorization Act of 1986, as the same has been and may be amended, restated,
modified or supplemented from time to time.

 

1.89                        “SEC”  shall mean the Securities and Exchange
Commission.

 

1.90                        “Shell”  shall mean Equilon Enterprises LLC (doing
business as Shell Oil Products US), a Delaware limited liability company.

 

1.91                        “Shell Agreement”  shall mean that certain Liquefied
Natural Gas Dispensing Site License and Sales Agreement, dated as of April 15,
2013, between Tenant and Shell, together with all modifications, amendments and
supplements thereto.

 

1.92                        “Shell SNDA”  shall have the meaning given such term
in Section 4.5.

 

1.93                        “State”  shall mean, with respect to any Property,
the state, commonwealth or district in which such Property is located.

 

1.94                        “Subordinated Creditor”  shall mean any creditor of
Tenant which is a party to a Subordination Agreement in favor of Landlord.

 

1.95                        “Subordination Agreement”  shall mean any agreement
(and any amendments thereto) executed by a Subordinated Creditor pursuant to
which the payment and performance of Tenant’s obligations to such Subordinated
Creditor are subordinated to the payment and performance of Tenant’s obligations
to Landlord under this Agreement.

 

11

--------------------------------------------------------------------------------


 

1.96                        “Subsidiary”  shall mean, with respect to any
Person, any Entity (a) in which such Person owns directly, or indirectly through
one or more Subsidiaries, twenty percent (20%) or more of the voting or
beneficial interest or (b) which such Person otherwise has the right or power to
control (whether by contract, through ownership of securities or otherwise).

 

1.97                        “Successor Landlord”  shall have the meaning given
such term in Section 20.2.

 

1.98                        “Superior Landlord”  shall have the meaning given
such term in Section 20.2.

 

1.99                        “Superior Lease”  shall have the meaning given such
term in Section 20.2.

 

1.100                 “Superior Mortgage”  shall have the meaning given such
term in Section 20.2.

 

1.101                 “Superior Mortgagee”  shall have the meaning given such
term in Section 20.2.

 

1.102                 “TA Franchise Agreement”  shall mean a franchise agreement
and, if applicable, any network lease agreement associated with such franchise
agreement, between TCA, or one of its Affiliated Persons, as franchisor, and a
Person who is not an Affiliated Person of TCA, as franchisee, for the operation
of a Travel Center or other hospitality, fuel and/or service facility by such
Person.

 

1.103                 “TCA”  shall mean TravelCenters of America LLC, a Delaware
limited liability company, and its permitted successors and assigns.

 

1.104                 “Tenant”  shall have the meaning given such term in the
preambles to this Agreement and shall also include its permitted successors and
assigns.

 

1.105                 “Tenant’s Personal Property”  shall mean all motor
vehicles and consumable inventory and supplies, furniture, furnishings,
equipment, movable walls and partitions, equipment and machinery and all other
tangible personal property of Tenant acquired by Tenant before, on or after the
Commencement Date and located at the Leased Property or used in Tenant’s
business at the Leased Property and all modifications, replacements, alterations
and additions to such personal property installed at the expense of Tenant,
other than any items included within the definition of Fixtures.

 

1.106                 “Term”  shall mean, collectively, the Fixed Term and each
Extended Term, to the extent properly exercised pursuant to the provisions of
Section 2.4, unless sooner terminated pursuant to the provisions of this
Agreement.

 

1.107                 “Transferred Trademarks”  shall mean all trade names,
trademarks, service marks, domain names, logos and other brand-source indicia,
including all goodwill related thereto, owned by or licensed to Landlord and
used in connection with any Travel Center or any other hospitality, fuel and
service facility including without limitation trade names, trademarks, service
marks, domain names, logos and other brand-source indicia, including all
goodwill related thereto, such as “TravelCenters of America”, “TA”, “Goasis”,
“Country Pride”, “Fork in the Road” and “Buckhorn Family Restaurants” whether or
not used at or on the Real Property; and all other licensable intellectual
property of any kind or character belonging to Landlord with respect to the
Leased Property.

 

12

--------------------------------------------------------------------------------


 

1.108                 “Travel Center”  shall mean, with respect to any Property,
collectively, the hospitality, fuel and service facilities located at such
Property, including, hotel, food and beverage services facilities, fuel pumps,
facilities for the storage and distribution of petroleum products, retail shops
and other facilities and services being operated or proposed to be operated on
such Property.

 

1.109                 “UCC”  shall mean the Uniform Commercial Code as in effect
in the State of Ohio.

 

1.110                 “Unsuitable for Its Permitted Use”  shall mean, with
respect to any Travel Center, a state or condition such that following any
damage, destruction or Condemnation, such Travel Center cannot be operated on a
commercially practicable basis for its Permitted Use and it cannot reasonably be
expected to be restored to substantially the same condition as existed
immediately before such damage, destruction or Condemnation, and as otherwise
required by this Agreement, within twenty-four (24) months following such
damage, destruction or Condemnation or such longer period of time as to which
business interruption insurance or Award proceeds is available to cover Rent and
other costs related to the applicable Property following such damage,
destruction or Condemnation.

 

1.111                 “Work”  shall have the meaning given such term in
Section 10.2.4.

 

ARTICLE 2

 

LEASED PROPERTY AND TERM

 

2.1                               Leased Property.  Upon and subject to the
terms and conditions hereinafter set forth, Landlord leases and licenses to
Tenant and Tenant leases and licenses from Landlord all of Landlord’s right,
title and interest in and to all of the following (each of items (a) through
(f) below which, as of the Commencement Date, relates to any single Travel
Center, a “Property” and together with item (g) below, collectively, the “Leased
Property”, and those portions of the Leased Property described in items
(a) through (d) below being the “Real Property”):

 

(a)                                 those certain tracts, pieces and parcels of
land, as more particularly described in Exhibits A-1 through A-39, attached
hereto and made a part hereof (the “Land”);

 

(b)                                 all buildings, structures and other
improvements of every kind including, but not limited to, underground storage
tanks, alleyways and connecting tunnels, sidewalks, utility pipes, conduits and
lines (on-site and off-site), parking areas and roadways appurtenant to such
buildings and structures presently situated upon the Land (collectively, the
“Leased Improvements”);

 

(c)                                  all easements, rights and appurtenances
relating to the Land and the Leased Improvements;

 

(d)                                 all equipment, machinery and fixtures
integral to the operation of the Leased Improvements, and other items of
property now or hereafter permanently affixed or integral to or incorporated
into the Leased Improvements, including, without limitation, all furnaces,
boilers,

 

13

--------------------------------------------------------------------------------


 

heaters, electrical equipment, heating, plumbing, lighting, ventilating,
refrigerating, incineration, air and water pollution control, waste disposal,
air-cooling and air-conditioning systems and apparatus, sprinkler systems and
fire and theft protection equipment, all of which, to the maximum extent
permitted by law, are hereby deemed by the parties hereto to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto, but specifically excluding all items included within the category of
Tenant’s Personal Property (collectively, the “Fixtures”);

 

(e)                                  all of the Leased Intangible Property;

 

(f)                                   any and all leases of space in the Leased
Improvements; and

 

(g)                                  all of the Transferred Trademarks whether
or not used at or on any Property (such rights of Tenant in the Transferred
Trademarks being nonexclusive, worldwide, non-assignable but sublicensable to
the extent expressly set forth in this Agreement).

 

2.2                               Condition of Leased Property.  Tenant
acknowledges receipt and delivery of possession of the Leased Property and
Tenant accepts the Leased Property in its “as is” condition, subject to the
rights of parties in possession, the existing state of title, including all
covenants, conditions, restrictions, reservations, mineral leases, easements and
other matters of record or that are visible or apparent on the Leased Property,
all applicable Legal Requirements, the lien of any financing instruments,
mortgages and deeds of trust existing prior to the Commencement Date or
permitted by the terms of this Agreement, and such other matters which would be
disclosed by an inspection of the Leased Property and the record title thereto
or by an accurate survey thereof.  TENANT REPRESENTS THAT IT HAS INSPECTED THE
LEASED PROPERTY AND ALL OF THE FOREGOING AND HAS FOUND THE CONDITION THEREOF
SATISFACTORY AND IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY OF LANDLORD OR
LANDLORD’S AGENTS OR EMPLOYEES WITH RESPECT THERETO AND TENANT WAIVES ANY CLAIM
OR ACTION AGAINST LANDLORD IN RESPECT OF THE CONDITION OF THE LEASED PROPERTY. 
LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF
THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING
AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT.  To the maximum extent
permitted by law, however, Landlord hereby assigns to Tenant all of Landlord’s
rights to proceed against any predecessor in interest or insurer for breaches of
warranties or representations or for latent defects in the Leased Property. 
Landlord shall fully cooperate with Tenant in the prosecution of any such
claims, in Landlord’s or Tenant’s name, all at Tenant’s sole cost and expense. 
Tenant shall indemnify, defend, and hold harmless Landlord from and against any
loss, cost, damage or liability (including reasonable attorneys’ fees) incurred
by Landlord in connection with such cooperation.

 

2.3                               Term.  The initial term of this Agreement (the
“Fixed Term”) shall commence on the Commencement Date and shall expire on
December 31, 2029.

 

14

--------------------------------------------------------------------------------


 

The term hereof with respect to the Existing Third Party Trade Names and Service
Mark Rights shall be co-terminous with the duration of the third party rights
thereto as of January 31, 2007 and may extend beyond the Term, as the same may
be extended pursuant to Paragraph 2.4 hereof, or any earlier termination of the
Term hereof (but not later than December 31, 2027), and Tenant’s obligations
hereunder to Landlord with respect to any such Existing Third Party Trade Names
and Service Mark Rights shall apply throughout such additional period as if it
were part of the Term; Tenant hereby representing that such extension for the
period beyond what would have been the Term had it expired by passage of time
does not apply to more than five (5) Travel Centers or other hospitality, fuel
and service facilities in the aggregate.

 

2.4                               Extended Terms.  Tenant shall have the right
to extend the Term for two (2) renewal terms of fifteen (15) years each (each,
an “Extended Term”), provided that no Event of Default shall have occurred and
be continuing at the time Tenant exercises a right to extend the Term.

 

If and to the extent Tenant shall exercise the foregoing options to extend the
Term, the first Extended Term shall commence on January 1, 2030 and expire on
December 31, 2044 and the second Extended Term shall commence on January 1, 2045
and expire on December 31, 2059.  All of the terms, covenants and provisions of
this Agreement shall apply to each Extended Term, except that (x) the Minimum
Rent payable during such Extended Term shall be the greater of the Prior Rent
and the Fair Market Value Rent for the Leased Property (such Fair Market Value
Rent to be determined by agreement of the parties or, absent agreement, by an
appraiser designated by Landlord) (taking into account that the Base Year shall
remain unchanged) and (y) Tenant shall have no right to extend the Term beyond
December 31, 2059.  For purposes of this Section 2.4, “Prior Rent” shall mean an
amount equal to the per annum Minimum Rent in effect on the last day of the
Fixed Term or Extended Term immediately preceding such Extended Term.  If Tenant
shall elect to exercise the option to extend the Term for the first Extended
Term, it shall do so by giving Landlord Notice thereof not later than
December 31, 2028, and if Tenant shall elect to exercise its option to extend
the Term for the second Extended Term after having elected to extend the Term
for the first Extended Term, it shall do so by giving Landlord Notice not later
than December 31, 2043, it being understood and agreed that time shall be of the
essence with respect to the giving of any such Notice.  If Tenant shall fail to
give any such Notice, this Agreement shall automatically terminate at the end of
the Fixed Term or the first Extended Term as applicable and Tenant shall have no
further option to extend the Term of this Agreement.  If Tenant shall give such
Notice, the extension of this Agreement shall be automatically effected without
the execution of any additional documents; it being understood and agreed,
however, that Tenant and Landlord shall execute such documents and agreements as
either party shall reasonably require to evidence the same.  Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term or the first Extended Term, as
applicable, and Tenant shall have no further option to extend the Term of this
Agreement.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 3

 

RENT

 

3.1                               Rent.  Tenant shall pay, in lawful money of
the United States of America which shall be legal tender for the payment of
public and private debts, without offset, abatement, demand or deduction (unless
otherwise expressly provided in this Agreement), Minimum Rent and Additional
Rent to Landlord and Additional Charges to the party to whom such Additional
Charges are payable, during the Term.  All payments to Landlord shall be made by
wire transfer of immediately available federal funds or by other means
acceptable to Landlord in its sole discretion.  Rent for any partial calendar
month shall be prorated on a per diem basis.

 

3.1.1                     Minimum Rent

 

(a)                                 Payments.  Minimum Rent shall be paid in
equal monthly installments in arrears on the first Business Day of each calendar
month during the Term.

 

(b)                                 Adjustments of Minimum Rent Following
Disbursements Under Sections 5.1.2(b), 10.2.3 and 11.2.  Effective on the date
of each disbursement to pay for the cost of any repairs, maintenance,
renovations or replacements pursuant to Sections 5.1.2(b), 10.2.3 or 11.2, the
annual Minimum Rent shall be increased by a per annum amount equal to the
Disbursement Rate times the amount so disbursed.

 

3.1.2                     Additional Rent

 

(a)                                 Amount.  Tenant shall pay additional rent
(“Additional Rent”) with respect to each Lease Year during the Term subsequent
to the Base Year, with respect to each Property, in an amount equal to three
percent (3%) of Excess Gross Revenues at such Property.

 

(b)                                 Quarterly Installments.  Installments of
Additional Rent for each Lease Year during the Term, or portion thereof, shall
be calculated and paid quarterly in arrears, on the first Business Day of the
subsequent quarter, together with an Officer’s Certificate setting forth the
calculation of Additional Rent due and payable for such quarter.

 

(c)                                  Reconciliation of Additional Rent.  In
addition, within seventy-five (75) days after the end of the Base Year and each
Lease Year thereafter (or any portion thereof occurring during the Term), Tenant
shall deliver, or cause to be delivered, to Landlord (i) a financial report
setting forth the Gross Revenues for each Property for such preceding Lease
Year, or portion thereof, together with an Officer’s Certificate, signed by an
officer of Tenant, certifying that, to the best of Tenant’s knowledge, such
report is true, correct and complete, and (ii) a statement showing Tenant’s
calculation of Additional Rent due for such preceding Lease Year based on the
Gross Revenues set forth in such financial report,

 

16

--------------------------------------------------------------------------------


 

together with an Officer’s Certificate, signed by an officer of Tenant,
certifying that, to the best of Tenant’s knowledge, such statement is true,
correct and complete.

 

If the annual Additional Rent for such preceding Lease Year as set forth in
Tenant’s statement thereof exceeds the amount previously paid with respect
thereto by Tenant, Tenant shall pay such excess to Landlord at such time as the
statement is delivered, together with interest at the Interest Rate, which
interest shall accrue from the close of such preceding Lease Year until the date
that such statement is required to be delivered and, thereafter, such interest
shall accrue at the Overdue Rate, until the amount of such difference shall be
paid or otherwise discharged.  If the annual Additional Rent for such preceding
Lease Year as shown in such statement is less than the amount previously paid
with respect thereto by Tenant, Landlord shall grant Tenant a credit against the
Additional Rent next coming due in the amount of such difference, together with
interest at the Interest Rate, which interest shall accrue from the date of
payment by Tenant until the date such credit is applied or paid, as the case may
be.  If such credit cannot be made because the Term has expired prior to
application in full thereof, Landlord shall pay the unapplied balance of such
credit to Tenant, together with interest at the Interest Rate, which interest
shall accrue from the date of payment by Tenant until the date of payment by
Landlord.

 

(d)                                 Confirmation of Additional Rent.  Tenant
shall utilize, or cause to be utilized, an accounting system for the Leased
Property in accordance with its usual and customary practices and in all
material respects in accordance with GAAP, which will accurately record all
Gross Revenues and Tenant shall retain, for at least three (3) years after the
expiration of each Lease Year, reasonably adequate records conforming to such
accounting system showing all Gross Revenues for such Lease Year.  Landlord, at
its own expense, shall have the right, exercisable by Notice to Tenant, to
review Tenant’s books and records and/or to retain an independent public
accounting firm of Landlord’s choice to audit the information set forth in the
Officer’s Certificate referred to in subparagraph (c) above and, in connection
with any such audit, to examine Tenant’s books and records with respect thereto
(including supporting data and sales and excise tax returns).  Landlord shall
begin any such review or audit as soon as reasonably possible following its
receipt of the applicable Officer’s Certificate (or in the case of an audit
after a review, promptly following completion of the review) and shall complete
such review or audit as soon as reasonably possible thereafter.  Any such review
or audit shall be performed at the location where such books and records are
customarily kept and in such a manner so as to minimize any interference with
Tenant’s business operations.  If any such review of Tenant’s books and records
by Landlord discloses a deficiency in the payment of Additional Rent and Tenant
agrees, or the decision of any arbitration shall have been that there shall have
been a deficiency in payment of Additional Rent, Tenant shall forthwith pay to
Landlord the amount of such deficiency together with interest at the Interest
Rate from the date such payment should have been

 

17

--------------------------------------------------------------------------------


 

made to the date of payment thereof.  If any such audit discloses a deficiency
in the payment of Additional Rent, Tenant shall forthwith pay to Landlord the
amount of the deficiency, as determined by such audit, together with interest at
the Interest Rate, from the date such payment should have been made to the date
of payment thereof.  If any such audit discloses a deficiency in the payment of
Additional Rent of more than five percent (5%), Tenant shall forthwith pay to
Landlord an amount equal to one hundred twenty-five percent (125%) of any third
party costs incurred by Landlord in connection with such audit.  If any such
audit discloses that Tenant paid more Additional Rent for any Lease Year than
was due hereunder, and Landlord agrees with the result of such audit or such
overpayment shall have been determined by arbitration if Landlord does not agree
with such audit, Landlord shall, at Landlord’s option, either grant Tenant a
credit or pay to Tenant an amount equal to the amount of such overpayment
against Additional Rent next coming due in the amount of such difference, as
finally agreed or determined, together with interest at the Interest Rate, which
interest shall accrue from the time of payment by Tenant until the date such
credit is applied or paid, as the case may be; provided, however, that, upon the
expiration or sooner termination of the Term, Landlord shall pay the unapplied
balance of such credit to Tenant, together with interest at the Interest Rate,
which interest shall accrue from the date of payment by Tenant until the date of
payment from Landlord.  Any dispute concerning the correctness of an audit or a
Landlord review shall be settled by arbitration pursuant to the provisions of
Article 22.

 

Any proprietary information obtained by Landlord with respect to Tenant pursuant
to the provisions of this Agreement shall be treated as confidential, except
that such information may be disclosed or used, subject to appropriate
confidentiality safeguards, pursuant to court order or in any litigation between
the parties and except further that Landlord may disclose such information to
its prospective lenders, provided that Landlord shall direct such lenders to
maintain such information as confidential.  The obligations of Tenant and
Landlord contained in this Section 3.1.2 shall survive the expiration or earlier
termination of this Agreement.

 

3.1.3                     Additional Charges.  In addition to the Minimum Rent
and Additional Rent payable hereunder, Tenant shall pay (or cause to be paid) to
the appropriate parties and discharge (or cause to be discharged) as and when
due and payable the following (collectively, “Additional Charges”):

 

(a)                                 Impositions.  Subject to Article 8 relating
to permitted contests, Tenant shall pay, or cause to be paid, all Impositions
before any fine, penalty, interest or cost (other than any opportunity cost as a
result of a failure to take advantage of any discount for early payment) may be
added for non-payment, such payments to be made directly to the taxing
authorities where feasible, and shall promptly, upon request, furnish to
Landlord copies of official receipts or other reasonably satisfactory proof
evidencing such payments.  If any such Imposition may, at the option of the
taxpayer, lawfully be paid in installments (whether or not interest shall accrue
on the unpaid balance of such Imposition), Tenant may exercise the option to pay
the same (and any accrued interest on the

 

18

--------------------------------------------------------------------------------


 

unpaid balance of such Imposition) in installments and, in such event, shall
pay, or cause to pay, such installments during the Term as the same become due
and before any fine, penalty, premium, further interest or cost may be added
thereto.  Landlord, at its expense, shall, to the extent required or permitted
by Applicable Law, prepare and file, or cause to be prepared and filed, all tax
returns and pay all taxes due in respect of Landlord’s net income, gross
receipts, sales and use, single business, transaction privilege, rent, ad
valorem, franchise taxes and taxes on its capital stock or other equity
interests, and Tenant, at its expense, shall, to the extent required or
permitted by Applicable Laws and regulations, prepare and file all other tax
returns and reports in respect of any Imposition as may be required by
Government Agencies.  If any refund shall be due from any taxing authority in
respect of any Imposition paid by or on behalf of Tenant, the same shall be paid
over to or retained by Tenant.  Landlord and Tenant shall, upon request of the
other, provide such data as is maintained by the party to whom the request is
made with respect to the Leased Property as may be necessary to prepare any
required returns and reports.  In the event Government Agencies classify any
property covered by this Agreement as personal property, Tenant shall file, or
cause to be filed, all personal property tax returns in such jurisdictions where
it may legally so file.  Each party shall, to the extent it possesses the same,
provide the other, upon request, with cost and depreciation records necessary
for filing returns for any property so classified as personal property.  Where
Landlord is legally required to file personal property tax returns for property
covered by this Agreement, Landlord shall provide Tenant with copies of
assessment notices in sufficient time for Tenant to file a protest.  All
Impositions assessed against such personal property shall be (irrespective of
whether Landlord or Tenant shall file the relevant return) paid by Tenant not
later than the last date on which the same may be made without interest or
penalty, subject to the provisions of Article 8.

 

Landlord shall give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge; provided, however, that
Landlord’s failure to give any such notice shall in no way diminish Tenant’s
obligation hereunder to pay such Impositions.

 

(b)                                 Utility Charges.  Tenant shall pay or cause
to be paid all charges for electricity, power, gas, oil, water and other
utilities used in connection with the Leased Property.

 

(c)                                  Insurance Premiums.  Tenant shall pay or
cause to be paid all premiums for the insurance coverage required to be
maintained pursuant to Article 9.

 

(d)                                 Other Charges.  Tenant shall pay or cause to
be paid all other amounts, liabilities and obligations, including, without
limitation, all amounts payable under any equipment leases and all agreements to
indemnify Landlord under Section 9.5.

 

19

--------------------------------------------------------------------------------


 

(e)                                  Reimbursement for Additional Charges.  If
Tenant pays or causes to be paid property taxes or similar or other Additional
Charges attributable to periods after the end of the Term, whether upon
expiration or sooner termination of this Agreement, Tenant may, within a
reasonable time after the end of the Term, provide Notice to Landlord of its
estimate of such amounts.  Landlord shall promptly reimburse Tenant for all
payments of such taxes and other similar Additional Charges that are
attributable to any period after the Term of this Agreement.

 

(f)                                   Deferral Rent.  Tenant shall pay to
Landlord, contemporaneously with the last installment of Minimum Rent
attributable to the Fixed Term (or if earlier, on or before the termination of
this Agreement), the amount of Twenty-Seven Million Four Hundred Twenty-One
Thousand Two Hundred and Seven Dollars ($27,421,207).

 

3.2                               Late Payment of Rent, Etc.  If any installment
of Minimum Rent or Additional Rent or any Additional Charges (but only as to
those Additional Charges which are payable directly to Landlord) shall not be
paid on its due date, Tenant shall pay Landlord, on demand, as Additional
Charges, a late charge (to the extent permitted by law) computed at the Overdue
Rate on the amount of such installment, from the due date of such installment or
amount to the date of payment thereof.  To the extent that Tenant pays any
Additional Charges directly to Landlord or any Property Mortgagee pursuant to
any requirement of this Agreement, Tenant shall be relieved of its obligation to
pay such Additional Charges to the Entity to which they would otherwise be due. 
If any payments due from Landlord to Tenant shall not be paid within ten
(10) days after its due date, Landlord shall pay to Tenant, on demand, a late
charge (to the extent permitted by law) computed at the Overdue Rate on the
amount of such installment from the due date of such installment to the date of
payment thereof.

 

In the event of any failure by Tenant to pay any Additional Charges when due,
Tenant shall promptly pay and discharge, as Additional Charges, every fine,
penalty, interest and cost which is added for non-payment or late payment of
such items.  Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent and Additional Rent.

 

3.3                               Net Lease, Etc.  The Rent shall be absolutely
net to Landlord so that this Agreement shall yield to Landlord the full amount
of the installments or amounts of the Rent throughout the Term, subject to any
other provisions of this Agreement which expressly provide otherwise, including
those provisions for adjustment or abatement of such Rent.  Landlord and Tenant
acknowledge and agree that none of the Rent provided for under this Agreement is
allocable to any personal property included in the Leased Property.

 

3.4                               No Termination, Abatement, Etc.  Except as
otherwise specifically provided in this Agreement, each of Landlord and Tenant,
to the maximum extent permitted by law, shall remain bound by this Agreement in
accordance with its terms and shall not take any action without the consent of
the other to modify, surrender or terminate this Agreement.  In addition, except
as otherwise expressly provided in this Agreement, Tenant shall not seek, or be
entitled

 

20

--------------------------------------------------------------------------------


 

to, any abatement, deduction, deferment or reduction of the Rent, or set-off
against the Rent, nor shall the respective obligations of Landlord and Tenant be
otherwise affected by reason of (a) any damage to or destruction of the Leased
Property, or any portion thereof, from whatever cause or any Condemnation;
(b) the lawful or unlawful prohibition of, or restriction upon, Tenant’s use of
the Leased Property, or any portion thereof, or the interference with such use
by any Person or by reason of eviction by paramount title; (c) any claim which
Tenant may have against Landlord by reason of any default (other than a monetary
default) or breach of any warranty by Landlord under this Agreement or any other
agreement between Landlord and Tenant, or to which Landlord and Tenant are
parties; (d) any bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding up or other proceedings
affecting Landlord or any assignee or transferee of Landlord; or (e) for any
other cause whether similar or dissimilar to any of the foregoing (other than a
monetary default by Landlord).  Except as otherwise specifically provided in
this Agreement, Tenant hereby waives all rights arising from any occurrence
whatsoever, which may now or hereafter be conferred upon it by law (a) to
modify, surrender or terminate this Agreement or quit or surrender the Leased
Property, or any portion thereof, or (b) which would entitle Tenant to any
abatement, reduction, suspension or deferment of the Rent or other sums payable
or other obligations to be performed by Tenant hereunder.  The obligations of
Tenant hereunder shall be separate and independent covenants and agreements, and
the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Agreement.

 

ARTICLE 4

 

USE OF THE LEASED PROPERTY

 

4.1                               Permitted Use

 

4.1.1                     Permitted Use

 

(a)                                 Tenant shall, at all times during the Term,
and at any other time that Tenant shall be in possession of any Property,
continuously use and operate, or cause to be used and operated, such Property as
a Travel Center, as currently operated, and any uses incidental thereto.  Tenant
shall operate the Travel Centers under the name “TA”, “Travel Centers of
America” or “Goasis”, or such other name as TCA shall use for all or
substantially all of the travel center locations operated by it and its
Affiliated Persons as of January 31, 2007, except that Tenant may operate the
Travel Centers at the Properties identified on Exhibit C attached hereto under
the name “Petro” or “Petro Stopping Centers”.  Tenant shall not use (and shall
not permit any Person to use) any Property, or any portion thereof, for any
other use without the prior written consent of Landlord, which approval shall
not be unreasonably withheld, delayed or conditioned.  No use shall be made or
permitted to be made of any Property and no acts shall be done thereon which
will cause the cancellation of any insurance policy covering such Property or
any part thereof (unless another adequate policy is available) or which would
constitute a default under any ground lease affecting such Property, nor shall
Tenant sell or otherwise provide, or permit to be kept, used or sold in or about
any Property any article which may be prohibited by law or by the standard form
of fire insurance policies, or any other

 

21

--------------------------------------------------------------------------------


 

insurance policies required to be carried hereunder, or fire underwriter’s
regulations.  Tenant shall, at its sole cost (except as expressly provided in
Section 5.1.2(b)), comply or cause to be complied with all Insurance
Requirements.  Tenant shall not take or omit to take, or permit to be taken or
omitted to be taken, any action, the taking or omission of which materially
impairs the value or the usefulness of any Property or any part thereof for its
Permitted Use.

 

(b)                                 In the event that, in the reasonable
determination of Tenant, it shall no longer be economically practical to operate
any Property as currently operated, Tenant shall give Landlord Notice thereof,
which Notice shall set forth in reasonable detail the reasons therefor. 
Thereafter, Landlord and Tenant shall negotiate in good faith to agree on an
alternative use for such Property, appropriate adjustments to the Additional
Rent and other related matters; provided, however, in no event shall the Minimum
Rent be reduced or abated as a result thereof.  If Landlord and Tenant fail to
agree on an alternative use for such Property within sixty (60) days after
commencing negotiations as aforesaid, Tenant may market such Property for sale
to a third party.  If Tenant receives a bona fide offer (an “Offer”) to purchase
such Property from a Person having the financial capacity to implement the terms
of such Offer, Tenant shall give Landlord Notice thereof, which Notice shall
include a copy of the Offer executed by such third party.  In the event that
Landlord shall fail to accept or reject such Offer within thirty (30) days after
receipt of such Notice, such Offer shall be deemed to be rejected by Landlord. 
If Landlord shall sell the Property pursuant to such Offer, then, effective as
of the date of such sale, this Agreement shall terminate with respect to such
Property, and the Minimum Rent shall be reduced by an amount equal to, at
Landlord’s option, (x) eight and one half percent (8.5%) of the net proceeds of
sale received by Landlord or (y) the Fair Market Value Rent of the applicable
Property on the Commencement Date, such Fair Market Value Rent to be determined
by agreement of the parties or, absent agreement, by an appraiser designated by
Landlord.  If Landlord shall reject (or be deemed to have rejected) such Offer,
then, effective as of the proposed date of such sale, this Agreement shall
terminate with respect to such Property, and the Minimum Rent shall be reduced
by an amount equal to, at Landlord’s option (x) the applicable Percentage
Reduction of the projected net proceeds determined by reference to such Offer or
(y) the Fair Market Value Rent of the applicable Property on the Commencement
Date, such Fair Market Value Rent to be determined by agreement of the parties
or, absent agreement, by an appraiser designated by Landlord.  Notwithstanding
the foregoing, Tenant shall not have the right to invoke the provisions of this
Section 4.1.1(b) with respect to more than 15 Properties in the aggregate under
this Agreement and the Other Leases during the Term.  For purposes of the
preceding sentence, “Properties” shall include any Property under this Lease and
any “Property” (as defined therein) under any Other Lease.

 

4.1.2                     Necessary Approvals.  Tenant shall proceed with all
due diligence and exercise reasonable efforts to obtain and maintain, or cause
to be obtained and maintained, all approvals necessary to use and operate, for
its Permitted Use, each Property and the Travel Center located thereon under
applicable law.

 

22

--------------------------------------------------------------------------------


 

4.1.3                     Lawful Use, Etc.  Tenant shall not, and shall not
permit any Person to, use or suffer or permit the use of any Property or
Tenant’s Personal Property, if any, for any unlawful purpose.  Tenant shall not,
and shall not permit any Person to, commit or suffer to be committed any waste
on any Property, or in any Travel Center, nor shall Tenant cause or permit any
unlawful nuisance thereon or therein.  Tenant shall not, and shall not permit
any Person to, suffer nor permit any Property, or any portion thereof, to be
used in such a manner as (i) may materially and adversely impair Landlord’s or
Tenant’s title thereto or to any portion thereof, or (ii) may reasonably allow a
claim or claims for adverse usage or adverse possession by the public, as such,
or of implied dedication of such Property, or any portion thereof.

 

4.2                               Compliance with Legal/Insurance
Requirements, Etc.  Subject to the provisions of Section 5.1.2(b) and Article 8,
Tenant, at its sole expense, shall (i) comply with (or cause to be complied
with) all material Legal Requirements and Insurance Requirements in respect of
the use, operation, maintenance, repair, alteration and restoration of any
Property and with the terms and conditions of any ground lease affecting any
Property, (ii) perform (or cause to be performed) in a timely fashion all of
Landlord’s obligations under any ground lease affecting any Property except as
provided in Section 4.4 and (iii) procure, maintain and comply with (or cause to
be procured, maintained and complied with) all material licenses, permits and
other authorizations and agreements required for any use of any Property and
Tenant’s Personal Property, if any, then being made, and for the proper
erection, installation, operation and maintenance of the Leased Property or any
part thereof.

 

4.3                               Environmental Matters.

 

4.3.1                     Restriction on Use, Etc.  During the Term and any
other time that Tenant shall be in possession of any Property, Tenant shall not,
and shall not permit any Person to, store on, release or spill upon, dispose of
or transfer to or from such Property any Hazardous Substance, except in
compliance with all Applicable Laws.  During the Term and any other time that
Tenant shall be in possession of any Property, Tenant shall maintain (or shall
cause to be maintained) such Property at all times free of any Hazardous
Substance (except in compliance with all Applicable Laws).  Tenant shall
promptly (and shall direct any Manager to promptly):  (a) upon receipt of notice
or knowledge, notify Landlord in writing of any material change in the nature or
extent of Hazardous Substances at any Property, (b) transmit to Landlord a copy
of any report which is required to be filed by Tenant or any Manager with
respect to any Property pursuant to SARA Title III or any other Applicable Law,
(c) transmit to Landlord copies of any citations, orders, notices or other
governmental communications received by Tenant or any Manager or their
respective agents or representatives with respect to Hazardous Substances or
violations or alleged violations of Applicable Law (each an “Environmental
Notice”), which Environmental Notice requires a written response or any action
to be taken and/or if such Environmental Notice gives notice of and/or presents
a material risk of any material violation of any Applicable Law and/or presents
a material risk of any material cost, expense, loss or damage (an “Environmental
Obligation”), (d) observe and comply with (or cause to be observed and complied
with) all Applicable Laws relating to the use, storage, maintenance and disposal
of Hazardous Substances and all orders or directives from any official, court or
agency of competent jurisdiction relating to the use, storage or maintenance, or
requiring the removal, treatment, containment or other disposition of Hazardous
Substances, and (e) pay or otherwise

 

23

--------------------------------------------------------------------------------


 

dispose (or cause to be paid or otherwise disposed) of any fine, charge or
Imposition related to Hazardous Substances or violations of Applicable Law for
which Tenant or any Person claiming by, through or under Tenant and/or Landlord
are legally liable, unless Tenant or any Manager shall contest the same in good
faith and by appropriate proceedings and the right to use and the value of any
of the Leased Property is not materially and adversely affected thereby.

 

If, at any time prior to the termination of this Agreement, Hazardous Substances
(other than those maintained in accordance with Applicable Laws) are discovered
on any Property, subject to Tenant’s right to contest the same in accordance
with Article 8, Tenant shall take (and shall cause to be taken) all actions and
incur any and all expenses, as are required by any Government Agency and by
Applicable Law, (i) to clean up and remove from and about such Property all
Hazardous Substances thereon, (ii) to contain and prevent any further discharge,
release or threat of discharge or release of Hazardous Substances on or about
such Property and (iii) to use good faith efforts to eliminate any further
discharge, release or threat of discharge or release of Hazardous Substances on
or about such Property.

 

4.3.2                     Environmental Report.  Tenant shall, at its sole cost
and expense, provide Landlord with an Environmental Report (as hereinafter
defined), prepared by an environmental consultant reasonably acceptable to
Landlord and dated within sixty (60) days of the expiration or sooner
termination of this Agreement concluding, subject to customary limitations and
standards, that Tenant shall have complied with all of its obligations under
Section 4.3 of this Agreement to date and that the Leased Property does not
contain any Hazardous Substances, other than in compliance with Applicable Laws,
and which, at Landlord’s request, Tenant shall remove from the Leased Property
on or before the expiration or sooner termination hereof.  An “Environmental
Report” shall be a so-called “Phase I” report or such other level of
investigation which shall be the standard of diligence in the purchase or lease
of similar property at the time, together with any additional investigation and
report which would be needed to make the conclusions required above or which
would customarily follow any discovery contained in any initial report(s), and
for which the investigation and testing on which the conclusions shall have been
based shall have been performed not earlier than thirty (30) days prior to the
date of such report.

 

4.3.3                     Underground Storage Tanks.  It is expressly understood
and agreed that Tenant’s obligations under this Agreement shall include the
maintenance and, if necessary, replacement of underground storage tanks at the
Leased Property.  Upon the expiration or sooner termination of this Agreement,
Tenant shall pay to Landlord the amount of any asset retirement obligation
reserve for underground storage tanks located at the Leased Property that Tenant
would be required to recognize on its books and records pursuant to GAAP if
Tenant owned those underground storage tanks.  Upon such payment, Tenant’s
obligations under this Agreement with respect to the maintenance and replacement
of underground storage tanks shall terminate.

 

4.3.4                     Survival.  The provisions of this Section 4.3 shall
survive the expiration or sooner termination of this Agreement.

 

4.4                               Ground Leases.  Tenant shall pay and perform
all of Landlord’s obligations as tenant under the Ground Leases.  If Landlord
has the right, under the provisions of any of the

 

24

--------------------------------------------------------------------------------


 

Ground Leases, to elect to renew or extend the term of such Ground Leases or to
purchase the ground leased property, Tenant shall so notify Landlord at least
one hundred eighty (180) days (but no more than one (1) year) prior to the
expiration of the period within which Landlord is obligated to notify the
landlord under such Ground Leases of its election to renew, extend or purchase,
as the case may be.  Such notice from Tenant shall contain all of the relevant
facts about the impending election to renew, extend or purchase, including, as
applicable, the length of the period of renewal, the rental rate and/or the
purchase price.  In the event of the expiration or termination of any Ground
Lease, this Agreement shall terminate with respect to such Property as of the
date of such expiration or termination; provided, however, in such event, there
shall be no reduction in the Minimum Rent.  Landlord shall provide Tenant copies
of notices received by Landlord from the lessor under any Ground Lease.

 

4.5                               Shell Agreement.  Tenant shall comply with its
obligations under the Shell Agreement and Landlord and Tenant agree that this
Agreement and the Other Leases shall, for purposes of Section 2 of the
Subordination, Non-Disturbance and Attornment Agreement among Landlord, HPT PSC
Properties Trust, HPT PSC Properties LLC, Tenant and Shell entered into as of
April 15, 2013 (“Shell SNDA”)in connection with the Shell Agreement, constitute
a replacement “Lease”, as defined in the SNDA, for the Original Lease.

 

ARTICLE 5

 

MAINTENANCE AND REPAIRS

 

5.1                               Maintenance and Repair

 

5.1.1                     Tenant’s General Obligations

 

(a)                              Tenant shall keep (or cause to be kept), at
Tenant’s sole cost and expense, the Leased Property and all private roadways,
sidewalks and curbs appurtenant thereto (and Tenant’s Personal Property) in good
order and repair, reasonable wear and tear excepted (whether or not the need for
such repairs occurs as a result of Tenant’s or any Manager’s use, any prior use,
the elements or the age of the Leased Property or Tenant’s Personal Property or
any portion thereof), and shall promptly make or cause to be made all necessary
and appropriate repairs and replacements thereto of every kind and nature,
whether interior or exterior, structural or nonstructural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the commencement of the Term (concealed or otherwise).  All
repairs shall be made in a good, workmanlike manner, consistent with industry
standards for comparable Travel Centers in like locales, in accordance with all
applicable federal, state and local statutes, ordinances, codes, rules and
regulations relating to any such work.  Tenant shall not take or omit to take
(or permit any Person to take or omit to take) any action, the taking or
omission of which would materially and adversely impair the value or the
usefulness of the Leased Property or any material part thereof for its Permitted
Use.  Tenant’s use, occupancy and maintenance of the Leased Property shall
comply with all published requirements imposed from time to time on a
system-wide basis for TCA Travel Centers.  Tenant’s obligations under this
Section 5.1.1 shall be limited in the event of any casualty

 

25

--------------------------------------------------------------------------------


 

or Condemnation as set forth in Article 10 and Article 11 and Tenant’s
obligations with respect to Hazardous Substances are as set forth in
Section 4.3.

 

(b)                              Tenant shall prepare and submit to Landlord for
Landlord’s approval, on or before December 1 of each Lease Year during the Term
hereof and for the next following Lease Year, a detailed budget (the “Capital
Replacements Budget”) for each Property, projecting all costs, expenses and
expenditures expected to be incurred at such Property during the following Lease
Year for Capital Additions.  Each Capital Replacements Budget shall be
supplemented by such information as Landlord shall reasonably request from time
to time.

 

5.1.2                     Landlord’s Obligations

 

(a)                                 Except as otherwise expressly provided in
this Agreement, Landlord shall not, under any circumstances, be required to
build or rebuild any improvement on the Real Property, or to make any repairs,
replacements, alterations, restorations or renewals of any nature or description
to the Leased Property, whether ordinary or extraordinary, structural or
nonstructural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto, or to maintain the Leased Property in any way.  Except as
otherwise expressly provided in this Agreement, Tenant hereby waives, to the
maximum extent permitted by law, the right to make repairs at the expense of
Landlord pursuant to any law in effect on the Commencement Date or thereafter
enacted.  Landlord shall have the right to give, record and post, as
appropriate, notices of nonresponsibility under any mechanic’s lien laws now or
hereafter existing.

 

(b)                                 If, pursuant to the terms of this Agreement,
Tenant is required to make any Capital Expenditures, including, without
limitation, the Capital Expenditures identified in any Capital Replacements
Budget, Tenant may, at its election, advance such funds or give Landlord Notice
thereof, which Notice shall set forth, in reasonable detail, the nature of the
required Capital Expenditure, the estimated cost thereof and such other
information with respect thereto as Landlord may reasonably require.  Provided
that no Event of Default shall have occurred and be continuing and Tenant shall
otherwise comply with the applicable provisions of Article 6, Landlord shall,
within ten (10) Business Days after such Notice, subject to and in accordance
with the applicable provisions of Article 6, disburse such required funds to
Tenant (or, if Tenant shall so elect, directly to the Manager or any other
Person performing the required work) and, upon such disbursement, the Minimum
Rent shall be adjusted as provided in Section 3.1.1(b).  Notwithstanding the
foregoing, Landlord may elect not to disburse such required funds to Tenant;
provided, however, that if Landlord shall elect not to disburse such required
funds as aforesaid, Tenant’s obligation to make such required Capital
Expenditure shall be deemed waived by Landlord, and, notwithstanding anything
contained in this Agreement to the contrary, Tenant shall have no obligation to
make such Capital Expenditure.

 

5.1.3                     Nonresponsibility of Landlord, Etc.  All materialmen,
contractors, artisans, mechanics and laborers and other persons contracting with
Tenant with respect to the Leased Property, or any part thereof, are hereby
charged with notice that liens on the Leased

 

26

--------------------------------------------------------------------------------


 

Property or on Landlord’s interest therein are expressly prohibited and that
they must look solely to Tenant to secure payment for any work done or material
furnished to Tenant or any Manager or for any other purpose during the term of
this Agreement.

 

Nothing contained in this Agreement shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialmen
for the performance of any labor or the furnishing of any materials for any
alteration, addition, improvement or repair to the Leased Property or any part
thereof or as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any lien against the Leased Property or any
part thereof nor to subject Landlord’s estate in the Leased Property or any part
thereof to liability under any mechanic’s lien law of any State in any way, it
being expressly understood Landlord’s estate shall not be subject to any such
liability.

 

5.2                               Tenant’s Personal Property.  Tenant shall
provide and maintain (or cause to be provided and maintained) throughout the
Term all such Tenant’s Personal Property as shall be necessary in order to
operate in compliance with applicable material Legal Requirements and Insurance
Requirements and otherwise in accordance with customary practice in the industry
for the Permitted Use.  If, from and after January 31, 2007, Tenant acquires an
interest in any item of tangible personal property (other than motor vehicles)
on, or in connection with, the Leased Property, or any portion thereof, which
belongs to anyone other than Tenant, Tenant shall require the agreements
permitting such use to provide that Landlord or its designee may assume Tenant’s
rights and obligations under such agreement upon Landlord’s purchase of the same
in accordance with the provisions of Article 15 and the assumption of management
or operation of the Travel Center by Landlord or its designee.

 

5.3                               Yield Up.  Upon the expiration or sooner
termination of this Agreement, Tenant shall remove all of Tenant’s Personal
Property (other than that purchased by Landlord pursuant to Article 15) and
vacate and surrender the Leased Property to Landlord (except that Tenant shall
not surrender its rights to use the trade names, trademarks, service marks,
domain names, logos and other brand-source indicia, including all goodwill
related thereto, to the extent necessary for it to comply with its obligations
with respect to the Existing Third Party Trade Names and Service Mark Rights
until the various dates on which the rights thereto of such third parties
expire, to the extent and as more particularly described in Section 2.3) in
substantially the same condition in which the Leased Property was in on the
Commencement Date, except as repaired, rebuilt, restored, altered or added to as
permitted or required by the provisions of this Agreement, reasonable wear and
tear excepted (and casualty damage and Condemnation, in the event that this
Agreement is terminated following a casualty or Condemnation in accordance with
Article 10 or Article 11, excepted).

 

In addition, upon the expiration or earlier termination of this Agreement,
Tenant shall, at Landlord’s sole cost and expense, use its good faith efforts to
transfer (or cause to be transferred) to Landlord or its nominee, and cooperate
with Landlord or Landlord’s nominee in connection with the processing of all
applications for, licenses, operating permits and other governmental
authorizations and all contracts, including contracts with Government Agencies
and rights with third party franchisors which may be necessary for the use and
operation of the Travel Centers as

 

27

--------------------------------------------------------------------------------


 

then operated (all such licenses, permits, authorizations and contracts being
“Operating Rights”).  Tenant hereby appoints Landlord as its attorney-in-fact,
with full power of substitution, for the purpose of carrying out the provisions
of this paragraph and taking any action, including, without limitation,
executing, delivering and filing applications, certificates, instruments and
other documents and papers with Government Agencies, and executing any
instruments, assignments, conveyances, and other transfers which are required to
be taken or executed by Tenant, on its behalf and in its name, which appointment
is coupled with an interest, is irrevocable and durable and shall survive the
subsequent dissolution of Tenant.

 

If requested by Landlord, Tenant shall continue to manage one or more of the
Travel Centers after the expiration of the Term for up to one hundred eighty
(180) days, on such reasonable terms (including receipt by Tenant of a market
management fee), as Landlord shall reasonably request.

 

5.4                               Management and Franchise Agreements.  Tenant
shall not, without Landlord’s prior written consent (which consent shall not be
unreasonably withheld, delayed or conditioned with respect to Tenant’s
Affiliated Persons), enter into, amend or modify the provisions of, or extend or
renew (or allow to be entered into, amended, modified, extended or renewed) any
Management Agreement or TA Franchise Agreement.  Any agreements entered into
pursuant to the provisions of this Section 5.4 shall be subordinate to this
Agreement and shall provide, inter alia, that all amounts due from Tenant
thereunder shall be subordinate to all amounts due from Tenant to Landlord
(provided that, as long as no Event of Default has occurred and is continuing,
Tenant may pay all amounts due from it thereunder) and for termination thereof,
at Landlord’s option, upon the termination of this Agreement.  Tenant shall not
take any action, grant any consent or permit any action or consent under, any
Management Agreement or TA Franchise Agreement which might have a material
adverse effect on Landlord, without the prior written consent of Landlord. 
Tenant shall enforce, or cause to be enforced, all rights of the franchisor
under the TA Franchise Agreements.

 

ARTICLE 6

 

IMPROVEMENTS, ETC.

 

6.1                               Improvements to the Leased Property.  Tenant
shall not make, construct or install (or permit to be made, constructed or
installed) any Capital Additions without, in each instance, obtaining Landlord’s
prior written consent, which consent shall not be unreasonably withheld, delayed
or conditioned provided that (a) construction or installation of the same would
not adversely affect or violate any material Legal Requirement or Insurance
Requirement applicable to any Property and (b) Landlord shall have received an
Officer’s Certificate certifying as to the satisfaction of the conditions set
out in clause (a) above; provided, however, that no such consent shall be
required in the event immediate action is required to prevent imminent harm to
person or property or with respect to any Capital Addition approved in the
applicable Capital Replacements Budget and having an aggregate cost not to
exceed $250,000.  Prior to commencing construction of any Capital Addition,
Tenant shall submit to Landlord, in writing, a proposal setting forth, in
reasonable detail, any such proposed improvement and shall provide to Landlord
such plans and specifications, and such permits, licenses, contracts and such
other information concerning the same as Landlord may reasonably request. 
Landlord shall have

 

28

--------------------------------------------------------------------------------


 

thirty (30) days to review all materials submitted to Landlord in connection
with any such proposal.  Failure of Landlord to respond to Tenant’s proposal
within thirty (30) days after receipt of all information and materials requested
by Landlord in connection with the proposed improvement shall be deemed to
constitute approval of the same.  Without limiting the generality of the
foregoing, such proposal shall indicate the approximate projected cost of
constructing such proposed improvement and the use or uses to which it will be
put.  No Capital Addition shall be made which would tie in or connect any Leased
Improvements with any other improvements on property adjacent to any Property
(and not part of the Land) including, without limitation, tie-ins of buildings
or other structures or utilities.  Except as permitted herein, Tenant shall not
finance the cost of any construction of such improvement by the granting of a
lien on or security interest in the Leased Property or such improvement, or
Tenant’s interest therein, without the prior written consent of Landlord, which
consent may be withheld by Landlord in Landlord’s sole discretion.  Any such
improvements shall, upon the expiration or sooner termination of this Agreement,
remain or pass to and become the property of Landlord, free and clear of all
encumbrances other than Permitted Encumbrances.

 

6.2                               Salvage.  All materials which are scrapped or
removed in connection with the making of either Capital Additions or non-Capital
Additions or repairs required by Article 5 shall be or become the property of
the party that paid for such work.

 

ARTICLE 7

 

LIENS

 

Subject to Article 8, Tenant shall use its best efforts not, directly or
indirectly, to create or allow to remain and shall promptly discharge (or cause
to be discharged), at its expense, any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property, or any portion thereof,
or Tenant’s leasehold interest therein or any attachment, levy, claim or
encumbrance in respect of the Rent, other than (a) Permitted Encumbrances,
(b) restrictions, liens and other encumbrances which are consented to in writing
by Landlord, (c) liens for those taxes of Landlord which Tenant is not required
to pay hereunder, (d) subleases permitted by Article 16, (e) liens for
Impositions or for sums resulting from noncompliance with Legal Requirements so
long as (i) the same are not yet due and payable, or (ii) are being contested in
accordance with Article 8, (f) liens of mechanics, laborers, materialmen,
suppliers or vendors incurred in the ordinary course of business that are not
yet due and payable or are for sums that are being contested in accordance with
Article 8, (g) any Property Mortgages or other liens which are the
responsibility of Landlord pursuant to the provisions of Article 20 and
(h) Landlord Liens and any other voluntary liens created by Landlord.

 

ARTICLE 8

 

PERMITTED CONTESTS

 

Tenant shall have the right to contest the amount or validity of any Imposition,
Legal Requirement, Insurance Requirement, Environmental Obligation, lien,
attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as to
the Leased Property, by appropriate legal proceedings, conducted in good faith
and with due diligence, provided that (a) the

 

29

--------------------------------------------------------------------------------


 

foregoing shall in no way be construed as relieving, modifying or extending
Tenant’s obligation to pay (or cause to be paid) any Claims as finally
determined, (b) such contest shall not cause Landlord or Tenant to be in default
under any ground lease, mortgage or deed of trust encumbering the Leased
Property, or any portion thereof (Landlord agreeing that any such ground lease,
mortgage or deed of trust shall permit Tenant to exercise the rights granted
pursuant to this Article 8) or any interest therein or result in or reasonably
be expected to result in a lien attaching to the Leased Property, or any portion
thereof, (c) no part of the Leased Property nor any Rent therefrom shall be in
any immediate danger of sale, forfeiture, attachment or loss, and (d) Tenant
shall indemnify and hold harmless Landlord from and against any cost, claim,
damage, penalty or reasonable expense, including reasonable attorneys’ fees,
incurred by Landlord in connection therewith or as a result thereof.  Landlord
agrees to join in any such proceedings if required legally to prosecute such
contest, provided that Landlord shall not thereby be subjected to any liability
therefor (including, without limitation, for the payment of any costs or
expenses in connection therewith) unless Tenant agrees by agreement in form and
substance reasonably satisfactory to Landlord, to assume and indemnify Landlord
with respect to the same.  Tenant shall be entitled to any refund of any Claims
and such charges and penalties or interest thereon which have been paid by
Tenant or paid by Landlord to the extent that Landlord has been fully reimbursed
by Tenant.  If Tenant shall fail (x) to pay or cause to be paid any Claims when
finally determined, (y) to provide reasonable security therefor or (z) to
prosecute or cause to be prosecuted any such contest diligently and in good
faith, Landlord may, upon reasonable notice to Tenant (which notice shall not be
required if Landlord shall reasonably determine that the same is not
practicable), pay such charges, together with interest and penalties due with
respect thereto, and Tenant shall reimburse Landlord therefor, upon demand, as
Additional Charges.

 

ARTICLE 9

 

INSURANCE AND INDEMNIFICATION

 

9.1                               General Insurance Requirements.  Tenant shall,
at all times during the Term and at any other time Tenant shall be in possession
of any Property, or any portion thereof, keep (or cause to be kept) such
Property and all property located therein or thereon, insured against the risks
and in such amounts as Landlord shall reasonably require and may be commercially
reasonable.  Tenant shall prepare a proposal setting forth the insurance Tenant
proposes to be maintained with respect to each Property during the ensuing Lease
Year, and shall submit such proposal to Landlord on or before December 1st of
the preceding Lease Year, for Landlord’s review and approval, which approval
shall not be unreasonably withheld, delayed or conditioned.  In the event that
Landlord shall fail to respond within thirty (30) days after receipt of such
proposal, such proposal shall be deemed approved.

 

9.2                               Waiver of Subrogation.  Landlord and Tenant
agree that (insofar as and to the extent that such agreement may be effective
without invalidating or making it impossible to secure insurance coverage from
responsible insurance companies doing business in any State) with respect to any
property loss which is covered by insurance then being carried by Landlord or
Tenant, the party carrying such insurance and suffering said loss releases the
others of and from any and all claims with respect to such loss; and they
further agree that their respective

 

30

--------------------------------------------------------------------------------


 

insurance companies (and, if Landlord or Tenant shall self insure in accordance
with the terms hereof, Landlord or Tenant, as the case may be) shall have no
right of subrogation against the other on account thereof, even though extra
premium may result therefrom.  In the event that any extra premium is payable by
Tenant as a result of this provision, Landlord shall not be liable for
reimbursement to Tenant for such extra premium.

 

9.3                               Form Satisfactory, Etc.  All insurance
policies and endorsements required pursuant to this Article 9 shall be fully
paid for, nonassessable, and issued by reputable insurance companies authorized
to do business in the State and having a general policy holder’s rating of no
less than A in Best’s latest rating guide.  All property, business interruption,
liability and flood insurance policies with respect to each Property shall
include no deductible in excess of Five Hundred Thousand Dollars ($500,000).  At
all times, all property, business interruption, liability and flood insurance
policies, with the exception of worker’s compensation insurance coverage, shall
name Landlord and any Property Mortgagee as additional insureds, as their
interests may appear.  All loss adjustments shall be payable as provided in
Article 10, except that losses under liability and worker’s compensation
insurance policies shall be payable directly to the party entitled thereto. 
Tenant shall cause all insurance premiums to be paid and shall deliver (or cause
to be delivered) policies or certificates thereof to Landlord prior to their
effective date (and, with respect to any renewal policy, prior to the expiration
of the existing policy).  All such policies shall provide Landlord (and any
Property Mortgagee if required by the same) thirty (30) days prior written
notice of any material change or cancellation of such policy.  In the event
Tenant shall fail to effect (or cause to be effected) such insurance as herein
required, to pay (or cause to be paid) the premiums therefor or to deliver (or
cause to be delivered) such policies or certificates to Landlord or any Property
Mortgagee at the times required, Landlord shall have the right, upon Notice to
Tenant, but not the obligation, to acquire such insurance and pay the premiums
therefor, which amounts shall be payable to Landlord, upon demand, as Additional
Charges, together with interest accrued thereon at the Overdue Rate from the
date such payment is made until (but excluding) the date repaid.

 

9.4                               No Separate Insurance; Self-Insurance.  Tenant
shall not take (or permit any Person to take) out separate insurance, concurrent
in form or contributing in the event of loss with that required by this
Article 9, or increase the amount of any existing insurance by securing an
additional policy or additional policies, unless all parties having an insurable
interest in the subject matter of such insurance, including Landlord and all
Property Mortgagees, are included therein as additional insureds and the loss is
payable under such insurance in the same manner as losses are payable under this
Agreement.  In the event Tenant shall take out any such separate insurance or
increase any of the amounts of the then existing insurance, Tenant shall give
Landlord prompt Notice thereof.  Tenant shall not self-insure (or permit any
Person to self-insure).

 

9.5                               Indemnification of Landlord.  Notwithstanding
the existence of any insurance provided for herein and without regard to the
policy limits of any such insurance, Tenant shall protect, indemnify and hold
harmless Landlord for, from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and reasonable expenses (including,
without limitation, reasonable attorneys’ fees), to the maximum extent permitted
by law, imposed upon or incurred by or asserted against Landlord by reason of
the following, except to the extent

 

31

--------------------------------------------------------------------------------


 

caused by Landlord’s gross negligence or willful misconduct:  (a) any accident
or injury to, or death of, persons or loss of or damage to property occurring on
or about any Property or portion thereof or adjoining sidewalks or rights of way
during the Term, (b) any past, present or future condition or use, misuse,
non-use, management, maintenance or repair by Tenant, any Manager or anyone
claiming under any of them of any Property, Tenant’s Personal Property or
Transferred Trademarks, or any litigation, proceeding or claim by governmental
entities (other than Condemnation proceedings) or other third parties relating
to any Property or portion thereof or Tenant’s Personal Property or such use,
misuse, non-use, condition, management, maintenance, or repair thereof,
including failure to perform obligations under this Agreement, to which Landlord
is made a party during the Term (limited, in the case of Environmental
Obligations, to those provided in Section 4.3.1), (c) any Impositions that are
the obligations of Tenant to pay pursuant to the applicable provisions of this
Agreement, and (d) any failure on the part of Tenant or anyone claiming under
Tenant to perform or comply with any of the terms of this Agreement.  Tenant, at
its expense, shall contest, resist and defend any such claim, action or
proceeding asserted or instituted against Landlord (and shall not be responsible
for any duplicative attorneys’ fees incurred by Landlord) or may compromise or
otherwise dispose of the same, with Landlord’s prior written consent (which
consent may not be unreasonably withheld, delayed or conditioned).  The
obligations of Tenant under this Section 9.5 shall survive the termination of
this Agreement.

 

ARTICLE 10

 

CASUALTY

 

10.1                        Insurance Proceeds.  Except as provided in the last
clause of this sentence, all proceeds payable by reason of any loss or damage to
any Property, or any portion thereof, and insured under any policy of insurance
required by Article 9 (other than the proceeds of any business interruption
insurance or insurance proceeds for Tenant’s Personal Property) shall be paid
directly to Landlord (subject to the provisions of Section 10.2) and all loss
adjustments with respect to losses payable to Landlord shall require the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
delayed or conditioned; provided, however, that, so long as no Event of Default
shall have occurred and be continuing, all such proceeds less than or equal to
Two Hundred Fifty Thousand Dollars ($250,000) shall be paid directly to Tenant
and such losses may be adjusted without Landlord’s consent.  If Tenant is
required to reconstruct or repair any Property as provided herein, such proceeds
shall be paid out by Landlord from time to time for the reasonable costs of
reconstruction or repair of such Property necessitated by such damage or
destruction, subject to and in accordance with the provisions of
Section 10.2.4.  Any excess proceeds of insurance remaining after the completion
of the restoration shall be paid to Tenant.  In the event that the provisions of
Section 10.2.1 are applicable, the insurance proceeds shall be retained by the
party entitled thereto pursuant to Section 10.2.1.

 

10.2                        Damage or Destruction

 

10.2.1              Damage or Destruction of Leased Property.  If, during the
Term, any Property shall be totally or partially destroyed and the Travel Center
located thereon is thereby rendered Unsuitable for Its Permitted Use, either
Landlord or Tenant may, by the giving of Notice thereof to the other, terminate
this Agreement with respect to such affected Property,

 

32

--------------------------------------------------------------------------------


 

whereupon, this Agreement shall terminate with respect to such affected
Property, Landlord shall be entitled to retain the insurance proceeds payable on
account of such damage, Tenant shall pay to Landlord the amount of any
deductible under the insurance policies covering such Travel Center, the amount
of any uninsured loss and any difference between the replacement cost of the
affected Property and the casualty insurance proceeds therefor, and the Minimum
Rent shall be reduced by, at Landlord’s option, (x) the applicable Percentage
Reduction of the total amount received by Landlord or (y) the Fair Market Value
Rent of the applicable Property on the Commencement Date, such Fair Market Value
Rent to be determined by agreement of the parties or, absent agreement, an
appraiser designated by Landlord.

 

10.2.2              Partial Damage or Destruction.  If, during the Term, any
Property shall be totally or partially destroyed but the Travel Center located
thereon is not rendered Unsuitable for Its Permitted Use, Tenant shall, subject
to Section 10.2.3, promptly restore such Travel Center as provided in
Section 10.2.4.

 

10.2.3              Insufficient Insurance Proceeds.  If the cost of the repair
or restoration of the applicable Travel Center exceeds the amount of insurance
proceeds received by Landlord and Tenant pursuant to Section 9.1, Tenant shall
give Landlord Notice thereof which notice shall set forth in reasonable detail
the nature of such deficiency and whether Tenant shall pay and assume the amount
of such deficiency (Tenant having no obligation to do so, except that, if Tenant
shall elect to make such funds available, the same shall become an irrevocable
obligation of Tenant pursuant to this Agreement).  In the event Tenant shall
elect not to pay and assume the amount of such deficiency, Landlord shall have
the right (but not the obligation), exercisable in Landlord’s sole discretion by
Notice to Tenant, given within sixty (60) days after Tenant’s notice of the
deficiency, to elect to make available for application to the cost of repair or
restoration the amount of such deficiency; provided, however, in such event,
upon any disbursement by Landlord thereof, the Minimum Rent shall be adjusted as
provided in Section 3.1.1(b).  In the event that neither Landlord nor Tenant
shall elect to make such deficiency available for restoration, either Landlord
or Tenant may terminate this Agreement with respect to the affected Property by
Notice to the other, whereupon, this Agreement shall so terminate and insurance
proceeds shall be distributed as provided in Section 10.2.1.  It is expressly
understood and agreed, however, that, notwithstanding anything in this Agreement
to the contrary, Tenant shall be strictly liable and solely responsible for the
amount of any deductible and shall, upon any insurable loss, pay over the amount
of such deductible to Landlord at the time and in the manner herein provided for
payment of the applicable proceeds to Landlord.

 

10.2.4              Disbursement of Proceeds.  In the event Tenant is required
to restore any Property pursuant to Section 10.2 and this Agreement is not
terminated as to such Property pursuant to this Article 10, Tenant shall
commence (or cause to be commenced) promptly and continue diligently to perform
(or cause to be performed) the repair and restoration of such Property
(hereinafter called the “Work”), so as to restore (or cause to be restored) the
applicable Property in material compliance with all Legal Requirements and so
that such Property shall be, to the extent practicable, substantially equivalent
in value and general utility to its general utility and value immediately prior
to such damage or destruction.  Subject to the terms hereof, Landlord shall
advance the insurance proceeds and any additional amounts payable by Landlord
pursuant to Section 10.2.3 or otherwise deposited with Landlord to Tenant
regularly during the

 

33

--------------------------------------------------------------------------------


 

repair and restoration period so as to permit payment for the cost of any such
restoration and repair.  Any such advances shall be made not more often than
monthly within ten (10) Business Days after Tenant submits to Landlord a written
requisition and substantiation therefor on AIA Forms G702 and G703 (or on such
other form or forms as may be reasonably acceptable to Landlord).  Landlord may,
at its option, condition advancement of such insurance proceeds and other
amounts on (i) its approval of plans and specifications of an architect
satisfactory to Landlord (which approval shall not be unreasonably withheld,
delayed or conditioned), (ii) general contractors’ estimates, (iii) architect’s
certificates, (iv) conditional lien waivers of general contractors, if
available, (v) evidence of approval by all governmental authorities and other
regulatory bodies whose approval is required, (vi) if Tenant has elected to
advance deficiency funds pursuant to Section 10.2.3, Tenant depositing the
amount thereof with Landlord and (vii) such other certificates as Landlord may,
from time to time, reasonably require.

 

Landlord’s obligation to disburse insurance proceeds under this Article 10 shall
be subject to the release of such proceeds by any Property Mortgagee to
Landlord.

 

Tenant’s obligation to restore the applicable Property pursuant to this
Article 10 shall be subject to the release of available insurance proceeds by
the applicable Property Mortgagee to Landlord or directly to Tenant and, in the
event such proceeds are insufficient, Landlord electing to make such deficiency
available therefor (and disbursement of such deficiency).

 

10.3                        Damage Near End of Term.  Notwithstanding any
provisions of Section 10.1 or 10.2 to the contrary, if damage to or destruction
of any Property occurs during the last twelve (12) months of the Term and if
such damage or destruction cannot reasonably be expected to be fully repaired
and restored prior to the date that is six (6) months prior to the end of the
Term, the provisions of Section 10.2.1 shall apply as if such Property had been
totally or partially destroyed and the Travel Center thereon rendered Unsuitable
for Its Permitted Use.

 

10.4                        Tenant’s Personal Property.  All insurance proceeds
payable by reason of any loss of or damage to any of Tenant’s Personal Property
shall be paid to Tenant and, to the extent necessary to repair or replace
Tenant’s Personal Property in accordance with Section 10.5, Tenant shall hold
such proceeds in trust to pay the cost of repairing or replacing damaged
Tenant’s Personal Property.

 

10.5                        Restoration of Tenant’s Personal Property.  If
Tenant is required to restore any Property as hereinabove provided, Tenant shall
either (a) restore all alterations and improvements made by Tenant and Tenant’s
Personal Property, or (b) replace such alterations and improvements and Tenant’s
Personal Property with improvements or items of the same or better quality and
utility in the operation of such Property.

 

10.6                        No Abatement of Rent.  This Agreement shall remain
in full force and effect and Tenant’s obligation to make all payments of Rent
and to pay all other charges as and when required under this Agreement shall
remain unabated during the Term notwithstanding any damage involving the Leased
Property, or any portion thereof (provided that Landlord shall credit against
such payments any amounts paid to Landlord as a consequence of such damage under
any business interruption insurance obtained by Tenant hereunder).  The
provisions of this Article 10 shall be considered an express agreement governing
any cause of damage or

 

34

--------------------------------------------------------------------------------


 

destruction to the Leased Property, or any portion thereof, and, to the maximum
extent permitted by law, no local or State statute, laws, rules, regulation or
ordinance in effect during the Term which provide for such a contingency shall
have any application in such case.

 

10.7                        Waiver.  Tenant hereby waives any statutory rights
of termination which may arise by reason of any damage or destruction of the
Leased Property, or any portion thereof.

 

ARTICLE 11

 

CONDEMNATION

 

11.1                        Total Condemnation, Etc.  If either (i) the whole of
any Property shall be taken by Condemnation or (ii) a Condemnation of less than
the whole of any Property renders any Property Unsuitable for Its Permitted Use,
this Agreement shall terminate with respect to such Property, and Tenant and
Landlord shall seek the Award for their interests in the applicable Property as
provided in Section 11.5.  Upon payment to Landlord of any such Award, the
Minimum Rent shall be reduced by, at Landlord’s option, (x) the applicable
Percentage Reduction of the amount of such Award received by Landlord or (y) the
Fair Market Value Rent of the applicable Property on the Commencement Date, such
Fair Market Value Rent to be determined by agreement of the parties or, absent
agreement, an appraiser designated by Landlord.

 

11.2                        Partial Condemnation.  In the event of a
Condemnation of less than the whole of any Property such that such Property is
still suitable for its Permitted Use, Tenant shall, to the extent of the Award
and any additional amounts disbursed by Landlord as hereinafter provided,
commence (or cause to be commenced) promptly and continue diligently to restore
(or cause to be restored) the untaken portion of the applicable Leased
Improvements so that such Leased Improvements shall constitute a complete
architectural unit of the same general character and condition (as nearly as may
be possible under the circumstances) as such Leased Improvements existing
immediately prior to such Condemnation, in material compliance with all Legal
Requirements, subject to the provisions of this Section 11.2.  If the cost of
the repair or restoration of the affected Property exceeds the amount of the
Award, Tenant shall give Landlord Notice thereof which notice shall set forth in
reasonable detail the nature of such deficiency and whether Tenant shall pay and
assume the amount of such deficiency (Tenant having no obligation to do so,
except that if Tenant shall elect to make such funds available, the same shall
become an irrevocable obligation of Tenant pursuant to this Agreement).  In the
event Tenant shall elect not to pay and assume the amount of such deficiency,
Landlord shall have the right (but not the obligation), exercisable at
Landlord’s sole election by Notice to Tenant given within sixty (60) days after
Tenant’s Notice of the deficiency, to elect to make available for application to
the cost of repair or restoration the amount of such deficiency; provided,
however, in such event, upon any disbursement by Landlord thereof, the Minimum
Rent shall be adjusted as provided in Section 3.1.1(b).  In the event that
neither Landlord nor Tenant shall elect to make such deficiency available for
restoration, either Landlord or Tenant may terminate this Agreement with respect
to the affected Property and the entire Award shall be allocated as set forth in
Section 11.5.

 

35

--------------------------------------------------------------------------------


 

Subject to the terms hereof, Landlord shall contribute to the cost of
restoration that part of the Award received by Landlord and necessary to
complete such repair or restoration, together with severance and other damages
awarded to Landlord for the taken Leased Improvements and any deficiency
Landlord has agreed to disburse, to Tenant regularly during the restoration
period so as to permit payment for the cost of such repair or restoration. 
Landlord may, at its option, condition advancement of such portion of the Award
and other amounts on (a) its approval of plans and specifications of an
architect satisfactory to Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned), (b) general contractors’ estimates,
(c) architect’s certificates, (d) conditional lien waivers of general
contractors, if available, (e) evidence of approval by all governmental
authorities and other regulatory bodies whose approval is required, (f) if
Tenant has elected to advance deficiency funds pursuant to the preceding
paragraph, Tenant depositing the amount thereof with Landlord and (g) such other
certificates as Landlord may, from time to time, reasonably require.  Landlord’s
obligation under this Section 11.2 to disburse the Award and such other amounts
shall be subject to (x) the collection thereof by Landlord and (y) the
satisfaction of any applicable requirements of any Property Mortgage, and the
release of such Award by the applicable Property Mortgagee.  Tenant’s obligation
to restore the Leased Property shall be subject to the release of any portion of
the Award by the applicable Property Mortgagee to Landlord.

 

11.3                        Abatement of Rent.  Other than as specifically
provided in this Agreement, this Agreement shall remain in full force and effect
and Tenant’s obligation to make all payments of Rent and to pay all other
charges as and when required under this Agreement shall remain unabated during
the Term notwithstanding any Condemnation involving the Leased Property, or any
portion thereof.  The provisions of this Article 11 shall be considered an
express agreement governing any Condemnation involving the Leased Property and,
to the maximum extent permitted by law, no local or State statute, law, rule,
regulation or ordinance in effect during the Term which provides for such a
contingency shall have any application in such case.

 

11.4                        Temporary Condemnation.  In the event of any
temporary Condemnation of any Property or Tenant’s interest therein, this
Agreement shall continue in full force and effect and Tenant shall continue to
pay (or cause to be paid), in the manner and on the terms herein specified, the
full amount of the Rent.  Tenant shall continue to perform and observe (or cause
to be performed and observed) all of the other terms and conditions of this
Agreement on the part of the Tenant to be performed and observed.  The entire
amount of any Award made for such temporary Condemnation allocable to the Term,
whether paid by way of damages, rent or otherwise, shall be paid to Tenant. 
Tenant shall, promptly upon the termination of any such period of temporary
Condemnation, at its sole cost and expense, restore the affected Property to the
condition that existed immediately prior to such Condemnation, in material
compliance with all applicable Legal Requirements, unless such period of
temporary Condemnation shall extend beyond the expiration of the Term, in which
event Tenant shall not be required to make such restoration.

 

11.5                        Allocation of Award.  Except as provided in
Section 11.4 and the second sentence of this Section 11.5, the total Award shall
be solely the property of and payable to Landlord.  Any portion of the Award
made for the taking of Tenant’s leasehold interest in the Leased Property, loss
of business during the remainder of the Term, the taking of Tenant’s

 

36

--------------------------------------------------------------------------------


 

Personal Property, the taking of Capital Additions paid for by Tenant and
Tenant’s removal and relocation expenses shall be the sole property of and
payable to Tenant.  In any Condemnation proceedings, Landlord and Tenant shall
each seek its own Award in conformity herewith, at its own expense.

 

ARTICLE 12

 

DEFAULTS AND REMEDIES

 

12.1                        Events of Default.  The occurrence of any one or
more of the following events shall constitute an “Event of Default” hereunder:

 

(a)                                 should Tenant fail to make any payment of
the Rent or any other sum payable hereunder when due and should such failure
continue for a period of five (5) Business Days after Notice thereof from
Landlord to Tenant; or

 

(b)                                 should Tenant default in the due observance
or performance of any of the terms, covenants or agreements contained herein to
be performed or observed by it (other than as specified in clause (a) above) and
should such default continue for a period of thirty (30) days after Notice
thereof from Landlord to Tenant; provided, however, that if such default is
susceptible of cure but such cure cannot be accomplished with due diligence
within such period of time and if, in addition, Tenant commences to cure or
cause to be cured such default within thirty (30) days after Notice thereof from
Landlord and thereafter prosecutes the curing of such default with all due
diligence, such period of time shall be extended to such period of time (not to
exceed an additional ninety (90) days in the aggregate) as may be necessary to
cure such default with all due diligence; or

 

(c)                                  should any obligation of Tenant or any
Guarantor in respect of any Indebtedness of Ten Million Dollars ($10,000,000) or
more for money borrowed or for any material property or services, or any
guaranty relating thereto, be declared to be or become due and payable prior to
the stated maturity thereof, or should there occur and be continuing with
respect to any such Indebtedness any event of default under any instrument or
agreement evidencing or securing the same, the effect of which is to permit the
holder or holders of such instrument or agreement or a trustee, agent or other
representative on behalf of such holder or holders, to cause any such
obligations to become due prior to its stated maturity; or

 

(d)                                 should an event of default occur and be
continuing beyond the expiration of any applicable cure period under any
Guaranty; or

 

(e)                                  should Tenant or any Guarantor generally
not be paying its debts as they become due or should Tenant or any Guarantor
make a general assignment for the benefit of creditors; or

 

(f)                                   should any petition be filed by or against
Tenant or any Guarantor under the Federal bankruptcy laws, or should any other
proceeding be instituted by or against Tenant or any Guarantor seeking to
adjudicate Tenant or any Guarantor a bankrupt or insolvent, or seeking
liquidation, reorganization, arrangement, adjustment or composition of Tenant’s
or any Guarantor’s debts under any law relating to bankruptcy, insolvency or
reorganization or relief of

 

37

--------------------------------------------------------------------------------


 

debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for Tenant or any
Guarantor or for any substantial part of the property of Tenant or any Guarantor
and such proceeding is not dismissed within one hundred eighty (180) days after
institution thereof; or

 

(g)                                  should Tenant or any Guarantor cause or
institute any proceeding for its dissolution or termination; or

 

(h)                                 should the estate or interest of Tenant in
the Leased Property or any part thereof be levied upon or attached in any
proceeding and the same shall not be vacated or discharged within the later of
(x) ninety (90) days after commencement thereof, unless the amount in dispute is
less than $250,000, in which case Tenant shall give Notice to Landlord of the
dispute but Tenant may defend in any suitable way, and (y) two hundred seventy
(270) days after receipt by Tenant of Notice thereof from Landlord (unless
Tenant shall be contesting such lien or attachment in good faith in accordance
with Article 8); or

 

(i)                                     should there occur any direct or
indirect Change in Control of Tenant or any Guarantor, except as otherwise
permitted by Article 16; or

 

(j)                                    should there occur any “Event of Default”
(as defined therein) under any Other Lease.

 

then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Agreement with respect to any or all of the
Leased Property (except with respect to any Existing Third Party Trade Names and
Service Mark Rights to the extent and as more particularly described in
Section 2.3) by giving Notice thereof to Tenant and upon the expiration of the
time, if any, fixed in such Notice, this Agreement shall terminate with respect
to all or the designated portion of the Leased Property and all rights of Tenant
under this Agreement with respect thereto shall cease.  Landlord shall have and
may exercise all rights and remedies available at law and in equity to Landlord
as a result of Tenant’s breach of this Agreement.

 

Upon the termination of this Agreement in connection with any Event of Default,
Landlord may, in addition to any other remedies provided herein (including the
rights set forth in Section 5.3), enter upon the Real Property, or any portion
thereof and take possession thereof, without liability for trespass or
conversion (Tenant hereby waiving any right to notice or hearing prior to such
taking of possession by Landlord).

 

12.2                        Remedies.  None of (a) the termination of this
Agreement pursuant to Section 12.1, (b) the repossession of the Leased Property,
or any portion thereof, (c) the failure of Landlord to relet the Leased
Property, or any portion thereof, nor (d) the reletting of all or any of portion
of the Leased Property, shall relieve Tenant of its liability and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting.  In the event of any such termination, Tenant shall forthwith pay to
Landlord all Rent due and payable with respect to the Leased Property, or
terminated portion thereof, through and including the date of such termination. 
Thereafter, Tenant, until the end of what would have been the Term of this
Agreement in the absence of such termination, and whether or not the Leased
Property, or any

 

38

--------------------------------------------------------------------------------


 

portion thereof, shall have been relet, shall be liable to Landlord for, and
shall pay to Landlord, as current damages, the Rent (Additional Rent and
Additional Charges to be reasonably calculated by Landlord) which would be
payable hereunder for the remainder of the Term had such termination not
occurred, less the net proceeds, if any, of any reletting of the Leased
Property, or any portion thereof, after deducting all reasonable expenses in
connection with such reletting, including, without limitation, all repossession
costs, brokerage commissions, legal expenses, attorneys’ fees, advertising,
expenses of employees, alteration costs and expenses of preparation for such
reletting.  Tenant shall pay such current damages to Landlord monthly on the
days on which the Minimum Rent would have been payable hereunder if this
Agreement had not been so terminated with respect to such of the Leased
Property.

 

At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages beyond the date of such
termination, at Landlord’s election, Tenant shall pay to Landlord an amount
equal to the present value (as reasonably determined by Landlord using a
discount rate equal to five percent (5%) per annum) of the excess, if any, of
the Rent and other charges which would be payable hereunder from the date of
such termination (assuming that, for the purposes of this paragraph, annual
payments by Tenant on account of Additional Rent and Additional Charges would be
the same as payments required for the immediately preceding twelve calendar
months, or if less than twelve calendar months have expired since the
Commencement Date, the payments required for such lesser period projected to an
annual amount) for what would be the then unexpired term of this Agreement if
the same remained in effect, over the fair market rental for the same period. 
Nothing contained in this Agreement shall, however, limit or prejudice the right
of Landlord to prove and obtain in proceedings for bankruptcy or insolvency an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount be greater than, equal to, or less than the
amount of the loss or damages referred to above.

 

In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may, (a) relet the Leased Property or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option, be equal to, less than or exceed
the period which would otherwise have constituted the balance of the Term and
may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to relet the same, and (b) may make such reasonable
alterations, repairs and decorations in the Leased Property, or any portion
thereof, as Landlord, in its sole and absolute discretion, considers advisable
and necessary for the purpose of reletting the Leased Property; and the making
of such alterations, repairs and decorations shall not operate or be construed
to release Tenant from liability hereunder as aforesaid.  Landlord shall in no
event be liable in any way whatsoever for any failure to relet all or any
portion of the Leased Property, or, in the event that the Leased Property is
relet, for failure to collect the rent under such reletting.  To the maximum
extent permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Leased Property, by reason of the occurrence and continuation of an Event of
Default hereunder.

 

39

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary set forth in this Agreement, if an
Event of Default shall be triggered solely with respect to any of Sections
3.1.2(c), 3.1.2(d), 5.4, 9.5(d), 12.1(c), 12.1(d), 12.1(i), 17.2(a), 17.2(b),
21.1, 21.3, 21.4 or 21.9 (and not with respect to any other Section of this
Agreement), in no event shall the damages recovered by Landlord pursuant to this
Agreement exceed an amount equal to the sum of (i) the present value (as
reasonably determined by Landlord using a discount rate equal to ten and eight
tenths percent (10.8%) per annum) of the Minimum Rent which would be payable
hereunder from the date of such termination for what would be the then unexpired
Term of this Agreement if the same remained in effect; and (ii) all amounts due
and unpaid under this Agreement as of the date of the occurrence of the Event of
Default.

 

12.3                        Tenant’s Waiver.  IF THIS AGREEMENT IS TERMINATED
PURSUANT TO SECTION 12.1 OR 12.2, TENANT WAIVES, TO THE EXTENT PERMITTED BY LAW,
ANY RIGHT TO A TRIAL BY JURY IN THE EVENT OF SUMMARY PROCEEDINGS TO ENFORCE THE
REMEDIES SET FORTH IN THIS ARTICLE 12, AND THE BENEFIT OF ANY LAWS NOW OR
HEREAFTER IN FORCE EXEMPTING PROPERTY FROM LIABILITY FOR RENT OR FOR DEBT.

 

12.4                        Application of Funds.  Any payments received by
Landlord under any of the provisions of this Agreement during the existence or
continuance of any Event of Default (and any payment made to Landlord rather
than Tenant due to the existence of any Event of Default) shall be applied to
Tenant’s current and past due obligations under this Agreement in such order as
Landlord may determine or as may be prescribed by the laws of the State.  Any
balance shall be paid to Tenant.

 

12.5                        Landlord’s Right to Cure Tenant’s Default.  If an
Event of Default shall have occurred and be continuing, Landlord, after Notice
to Tenant (which Notice shall not be required if Landlord shall reasonably
determine immediate action is necessary to protect person or property), without
waiving or releasing any obligation of Tenant and without waiving or releasing
any Event of Default, may (but shall not be obligated to), at any time
thereafter, make such payment or perform such act for the account and at the
expense of Tenant, and may, to the maximum extent permitted by law, enter upon
the Real Property, or any portion thereof, for such purpose and take all such
action thereon as, in Landlord’s sole and absolute discretion, may be necessary
or appropriate therefor.  No such entry shall be deemed an eviction of Tenant. 
All reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by Landlord in connection therewith, together with
interest thereon (to the extent permitted by law) at the Overdue Rate from the
date such sums are paid by Landlord until repaid, shall be paid by Tenant to
Landlord, on demand.

 

ARTICLE 13

 

HOLDING OVER

 

Any holding over by Tenant after the expiration or sooner termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
two (2) times the Minimum Rent and other charges herein provided (prorated on a
daily basis).  Tenant shall also pay to Landlord all damages (direct or
indirect) sustained by reason of any such holding over.

 

40

--------------------------------------------------------------------------------


 

Otherwise, such holding over shall be on the terms and conditions set forth in
this Agreement, to the extent applicable.  Nothing contained herein shall
constitute the consent, express or implied, of Landlord to the holding over of
Tenant after the expiration or earlier termination of this Agreement.

 

ARTICLE 14

 

LANDLORD DEFAULT

 

If Landlord shall default in the performance or observance of any of its
covenants or obligations set forth in this Agreement or any obligation of
Landlord, if any, under any agreement affecting the Leased Property, the
performance of which is not Tenant’s obligation pursuant to this Agreement, and
any such default shall continue for a period of thirty (30) days after Notice
thereof from Tenant to Landlord and any applicable Property Mortgagee, or such
additional period as may be reasonably required to correct the same, Tenant may
declare the occurrence of a “Landlord Default” by a second Notice to Landlord
and to such Property Mortgagee.  Thereafter, Tenant may forthwith cure the same
and, subject to the provisions of the following paragraph, invoice Landlord for
costs and expenses (including reasonable attorneys’ fees and court costs)
incurred by Tenant in curing the same, together with interest thereon (to the
extent permitted by law) from the date Landlord receives Tenant’s invoice until
paid, at the Overdue Rate.  Tenant shall have no right to terminate this
Agreement for any default by Landlord hereunder and no right, for any such
default, to offset or counterclaim against any Rent or other charges due
hereunder.

 

If Landlord shall in good faith dispute the occurrence of any Landlord Default
and Landlord, before the expiration of the applicable cure period, shall give
Notice thereof to Tenant, setting forth, in reasonable detail, the basis
therefor, no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof.  If Tenant and Landlord shall fail, in good faith, to resolve any such
dispute within ten (10) days after Landlord’s Notice of dispute, either may
submit the matter for resolution in accordance with Article 22.

 

ARTICLE 15

 

PURCHASE OF TENANT’S PERSONAL PROPERTY

 

Landlord shall have the option to purchase Tenant’s Personal Property and any
other property of any of Tenant’s subtenants which are Affiliated Persons of
Tenant and which is used in connection with the operation of any Travel Center,
at the expiration or sooner termination of this Agreement, for an amount equal
to the then fair market value thereof (current replacement cost as determined by
agreement of the parties or, in the absence of such agreement, appraisal),
subject to, and with appropriate price adjustments for, all liabilities assumed
such as equipment leases, conditional sale contracts and other encumbrances
securing such liabilities to which such Personal Property or property of such
subtenant is subject.  In addition, upon the expiration or sooner termination of
this Agreement, Landlord shall have the right (i) to require Tenant or any
Affiliated Person of Tenant to grant a perpetual license to Landlord or its
nominee all software programs and similar intellectual property owned or
licensed by Tenant or any such Affiliated

 

41

--------------------------------------------------------------------------------


 

Person used at the Travel Centers for an amount equal to the then fair market
value thereof (current replacement cost as determined by agreement of the
parties or, in the absence of such agreement, appraisal), subject to, and with
appropriate price adjustments for, all liabilities assumed, and (ii) to offer
employment to any and all employees of Tenant and any Affiliated Person of
Tenant employed at the Travel Centers.  Tenant shall cause each Affiliated
Person of Tenant to enter into any license and sub-license necessary to
effectuate the foregoing and shall not interfere with, and shall cause each such
Affiliated Person to cooperate with Landlord and its nominees, and not to
interfere with, the exercise of such right.

 

ARTICLE 16

 

SUBLETTING AND ASSIGNMENT

 

16.1                        Subletting and Assignment.  Except as provided in
Section 16.3, Tenant shall not, without Landlord’s prior written consent (which
consent may be given or withheld in Landlord’s sole and absolute discretion),
assign, mortgage, pledge, hypothecate, encumber or otherwise transfer this
Agreement or sublease or permit the sublease (which term shall be deemed to
include the granting of concessions, licenses, sublicenses and the like), of the
Leased Property, or any portion thereof, or suffer or permit this Agreement or
the leasehold estate created hereby or any other rights arising under this
Agreement to be assigned, transferred, mortgaged, pledged, hypothecated or
encumbered, in whole or in part, whether voluntarily, involuntarily or by
operation of law, or permit the use or operation of the Leased Property, or any
portion thereof, by anyone other than Tenant or any Manager approved by Landlord
pursuant to the applicable provisions of this Agreement, or the Leased Property,
or any portion thereof, to be offered or advertised for assignment or
subletting.

 

For purposes of this Section 16.1, an assignment of this Agreement shall be
deemed to include, without limitation, any direct or indirect Change in Control
of Tenant.

 

If this Agreement is assigned or if the Leased Property, or any portion thereof
is sublet (or occupied by anybody other than Tenant or any Manager and their
respective employees), after termination of this Agreement, Landlord may collect
the rents from such assignee, subtenant or occupant, as the case may be, but no
such collection shall be deemed a waiver of the provisions set forth in the
first paragraph of this Section 16.1, the acceptance by Landlord of such
assignee, subtenant or occupant, as the case may be, as a tenant, or a release
of Tenant from the future performance by Tenant of its covenants, agreements or
obligations contained in this Agreement.

 

Any assignment or transfer of Tenant’s interest under this Agreement shall be
subject to such assignee’s or transferee’s delivery to Landlord of a Guaranty,
which Guaranty shall be in form and substance satisfactory to Landlord in its
sole discretion and which Guaranty shall constitute a Guaranty hereunder.

 

No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree that Tenant shall be released from all obligations hereunder), and no
consent to any subletting or assignment in a particular instance shall be deemed
to be a waiver of the prohibition set forth in this Section 16.1.

 

42

--------------------------------------------------------------------------------


 

No assignment, subletting or occupancy shall affect any Permitted Use.  Any
subletting, assignment or other transfer of Tenant’s interest under this
Agreement in contravention of this Section 16.1 shall be voidable at Landlord’s
option.

 

16.2                        Required Sublease Provisions.  Except for subleases
which are terminable at will by Tenant on not more than sixty (60) days’ prior
notice, any sublease of all or any portion of the Leased Property entered into
on or after the Commencement Date shall provide (a) that the subtenant shall, at
Landlord’s or Tenant’s request pursuant to Tenant’s obligations or Landlord’s
rights under Section 5.3 or Article 15, transfer as so requested any of its
Operating Rights and/or other property relating to such Leased Property (and
shall be deemed to have granted Landlord the power of attorney with respect to
its Operating Rights and other property as Tenant has granted pursuant to the
second sentence of the second paragraph of Section 5.3); (b) that it is subject
and subordinate to this Agreement and to the matters to which this Agreement is
or shall be subject or subordinate; (c) that in the event of termination of this
Agreement or reentry or dispossession of Tenant by Landlord under this
Agreement, Landlord may, at its option, terminate such sublease or take over all
of the right, title and interest of Tenant, as sublessor under such sublease,
and such subtenant shall, at Landlord’s option, attorn to Landlord pursuant to
the then executory provisions of such sublease, except that neither Landlord nor
any Property Mortgagee, as holder of a mortgage or as Landlord under this
Agreement, if such mortgagee succeeds to that position, shall (i) be liable for
any act or omission of Tenant under such sublease, (ii) be subject to any
credit, counterclaim, offset or defense which theretofore accrued to such
subtenant against Tenant, (iii) be bound by any previous modification of such
sublease not consented to in writing by Landlord or by any previous prepayment
of more than one (1) month’s rent, (iv) be bound by any covenant of Tenant to
undertake or complete any construction of the applicable Property, or any
portion thereof, (v) be required to account for any security deposit of the
subtenant other than any security deposit actually delivered to Landlord by
Tenant, (vi) be bound by any obligation to make any payment to such subtenant or
grant any credits, except for services, repairs, maintenance and restoration
provided for under the sublease that are performed after the date of such
attornment, (vii) be responsible for any monies owing by Tenant to the credit of
such subtenant unless actually delivered to Landlord by Tenant, or (viii) be
required to remove any Person occupying any portion of the Leased Property; and
(d) in the event that such subtenant receives a written Notice from Landlord or
any Property Mortgagee stating that this Agreement has terminated, such
subtenant shall thereafter be obligated to pay all rentals accruing under such
sublease directly to the party giving such Notice or as such party may direct. 
Such sublease shall provide that the subtenant thereunder shall, at the request
of Landlord, execute a suitable instrument in confirmation of such agreement to
attorn.  An original counterpart of each such sublease and assignment and
assumption, duly executed by Tenant and such subtenant or assignee, as the case
may be, in form and substance reasonably satisfactory to Landlord, shall be
delivered promptly to Landlord and (a) in the case of an assignment, the
assignee shall assume in writing and agree to keep and perform all of the terms
of this Agreement on the part of Tenant to be kept and performed and shall be,
and become, jointly and severally liable with Tenant for the performance thereof
and (b) in case of either an assignment or subletting, Tenant shall remain
primarily liable, as principal rather than as surety, for the prompt payment of
the Rent and for the performance and observance of all of the covenants and
conditions to be performed by Tenant hereunder.

 

43

--------------------------------------------------------------------------------


 

The provisions of this Section 16.2 shall not be deemed a waiver of the
provisions set forth in the first paragraph of Section 16.1.

 

16.3                        Permitted Sublease.  Subject to the provisions of
Section 16.2 and Section 16.4 and any other express conditions or limitations
set forth herein, Tenant may, in each instance without consent, (a) enter into
third party agreements or sublease space at any Property for fuel station,
restaurant/food service or mechanical repair purposes or other concessions in
furtherance of the Permitted Use, so long as such subleases will not violate or
affect any Legal Requirement or Insurance Requirement, and Tenant shall provide
such additional insurance coverage applicable to the activities to be conducted
in such subleased space as Landlord and any Property Mortgagee may reasonably
require, and (b) enter into one or more subleases or licenses with Affiliated
Persons of Tenant with respect to the Leased Property, or any portion thereof
(including but without limitation with respect to any trade names, trademarks,
service marks, domain names, logos and other brand-source indicia, including all
goodwill related thereto, constituting part of the Transferred Trademarks),
provided such subleases or licenses or sublicenses do not grant any rights
beyond the Term.  Landlord and Tenant acknowledge and agree that if Tenant
enters into one (1) or more subleases, licenses or sublicenses with Affiliated
Persons of Tenant with respect to any Property, or any portion thereof, in
accordance with the preceding clause (b), Tenant may allocate the rent and other
charges with respect to the affected Property in any reasonable manner;
provided, however, that such allocation shall not affect Tenant’s (nor any
Guarantor’s) liability for the Rent and other obligations of Tenant under this
Agreement; and, provided, further, that Tenant shall give Landlord prompt
written notice of any allocation or reallocation of the rent and other charges
with respect to the affected Property and, in any event, Tenant shall give
Landlord written notice of the amount of such allocations at least ten (10)
Business Days prior to the date that Landlord or Hospitality Properties Trust is
required to file any tax returns in any State where such affected Leased
Property is located.

 

16.4                        Sublease Limitation.  Anything contained in this
Agreement to the contrary notwithstanding, Tenant shall not sublet or sublicense
the Leased Property, or any portion thereof, on any basis such that the rental
to be paid by any sublessee or sublicensee thereunder would be based, in whole
or in part, on the net income or profits derived by the business activities of
such sublessee or sublicensee, any other formula such that any portion of such
sublease rental or sublicense would fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto or would otherwise disqualify Landlord or any
Affiliated Person for treatment as a “real estate investment trust” under the
Code.

 

ARTICLE 17

 

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

 

17.1                        Estoppel Certificates.  At any time and from time to
time, but not more than a reasonable number of times per year, upon not less
than ten (10) Business Days prior Notice by either party, the party receiving
such Notice shall furnish to the other an Officer’s Certificate certifying that
this Agreement is unmodified and in full force and effect (or that this
Agreement is in full force and effect as modified and setting forth the
modifications), the date to which the Rent has been paid, that no Default or an
Event of Default has occurred and is continuing or, if a

 

44

--------------------------------------------------------------------------------


 

Default or an Event of Default shall exist, specifying in reasonable detail the
nature thereof, and the steps being taken to remedy the same, and such
additional information as the requesting party may reasonably request.  Any such
certificate furnished pursuant to this Section 17.1 may be relied upon by the
requesting party, its lenders and any prospective purchaser or mortgagee of the
Leased Property, or any portion thereof, or the leasehold estate created hereby.

 

17.2                        Financial Statements.  Tenant shall furnish or cause
TCA to furnish, as applicable, the following statements to Landlord:

 

(a)                                 within forty-five (45) days after each of
the first three fiscal quarters of any Fiscal Year, the most recent Consolidated
Financials, accompanied by the Financial Officer’s Certificate;

 

(b)                                 within ninety (90) days after the end of
each Fiscal Year, the most recent Consolidated Financials and financials of
Tenant for such year, certified by an independent certified public accountant
reasonably satisfactory to Landlord and accompanied by a Financial Officer’s
Certificate;

 

(c)                                  within forty-five (45) days after the end
of each month, an unaudited operating statement and statement of Capital
Expenditures prepared on a Property by Property basis and a combined basis,
accompanied by a Financial Officer’s Certificate;

 

(d)                                 at any time and from time to time upon not
less than twenty (20) days Notice from Landlord or such additional period as may
be reasonable under the circumstances, any Consolidated Financials, Tenant
financials or any other audited or unaudited financial reporting information
required to be filed by Landlord with any securities and exchange commission,
the SEC or any successor agency, or any other governmental authority, or
required pursuant to any order issued by any court, governmental authority or
arbitrator in any litigation to which Landlord is a party, for purposes of
compliance therewith;

 

(e)                                  promptly after receipt or sending thereof,
copies of all notices alleging a material default given or received by Tenant
under any Management Agreement or TA Franchise Agreement; and

 

(f)                                   promptly upon Notice from Landlord, such
other information concerning the business, financial condition and affairs of
Tenant, any Guarantor, and/or any Affiliated Person of Tenant as Landlord
reasonably may request from time to time.

 

Landlord may at any time, and from time to time, provide any Property Mortgagee
with copies of any of the foregoing statements, subject to Landlord obtaining
the agreement of such Property Mortgagee to maintain such statements and the
information therein as confidential.

 

45

--------------------------------------------------------------------------------


 

ARTICLE 18

 

LANDLORD’S RIGHT TO INSPECT, QUALITY CONTROL, USE OF TRANSFERRED TRADEMARKS AND
ENFORCEMENT

 

18.1                        Inspection.  Tenant shall permit Landlord and its
authorized representatives to inspect the Leased Property, or any portion
thereof, during usual business hours upon not less than forty-eight (48) hours’
notice and to make such repairs as Landlord is permitted or required to make
pursuant to the terms of this Agreement, provided that any inspection or repair
by Landlord or its representatives will not unreasonably interfere with Tenant’s
use and operation of the Leased Property and further provided that in the event
of an emergency, as determined by Landlord in its reasonable discretion, prior
Notice shall not be necessary.

 

18.2                        Quality Control.  Landlord shall have the right to
exercise quality control over the use made by Tenant (and any and all Affiliated
Persons and permitted sublicensees) of the Transferred Trademarks to a degree
reasonably necessary to maintain the validity and enforceability of the
Transferred Trademarks and to protect the goodwill associated therewith.  Tenant
(and any and all Affiliated Persons and permitted sublicensees) shall not
combine the Transferred Trademarks with any other trademarks, service marks,
trade names, logos, domain names or other brand-source indicia unless it obtains
Landlord’s prior written consent.

 

18.3                        Transferred Trademarks, Registration and
Maintenance.  Tenant shall be responsible for trademark registration and
maintenance on behalf of Landlord.

 

18.4                        Enforcement.  In the event that Tenant (or any
Affiliated Person or sublicensee) learns of any infringement or unauthorized use
of any of the Transferred Trademarks, it shall promptly notify Landlord.  If
requested to do so, Tenant (and any and all Affiliated Persons and sublicensees)
shall cooperate with and assist Landlord in any action that Landlord may
commence to protect its right, title and interest in the Transferred Trademarks,
including joining the action as a party if necessary.

 

ARTICLE 19

 

EASEMENTS

 

19.1                        Grant of Easements.  Provided no Event of Default
has occurred and is continuing, Landlord will join in granting and, if
necessary, modifying or abandoning such rights-of-way, easements and other
interests as may be reasonably requested by Tenant for ingress and egress, and
electric, telephone, gas, water, sewer and other utilities so long as:

 

(a)                                 the instrument creating, modifying or
abandoning any such easement, right-of-way or other interest is satisfactory to
and approved by Landlord (which approval shall not be unreasonably withheld,
delayed or conditioned);

 

(b)                                 Landlord receives an Officer’s Certificate
from Tenant stating (i) that such grant, modification or abandonment is not
detrimental to the proper conduct of business on such Property, (ii) the
consideration, if any, being paid for such grant, modification or abandonment
(which consideration shall be paid by Tenant), (iii) that such grant,
modification or abandonment does not impair the use or value of such Property
for the Permitted Use, and (iv) that, for as long as this Agreement shall be in
effect, Tenant will perform all obligations, if any, of Landlord under any such
instrument; and

 

46

--------------------------------------------------------------------------------


 

(c)                                  Landlord receives evidence satisfactory to
Landlord that the Manager has granted its consent to such grant, modification or
abandonment in accordance with the requirements of such Manager’s Management
Agreement or that such consent is not required.

 

19.2                        Exercise of Rights by Tenant.  So long as no Event
of Default has occurred and is continuing, Tenant shall have the right to
exercise all rights of Landlord under the Easement Agreements and, in connection
therewith, Landlord shall execute and promptly return to Tenant such documents
as Tenant shall reasonably request.  Tenant shall perform all obligations of
Landlord under the Easement Agreements.

 

19.3                        Permitted Encumbrances.  Any agreements entered into
in accordance with this Article 19 shall be deemed a Permitted Encumbrance.

 

ARTICLE 20

 

PROPERTY MORTGAGES

 

20.1                        Landlord May Grant Liens.  Without the consent of
Tenant, Landlord may, from time to time, directly or indirectly, create or
otherwise cause to exist any lien, encumbrance or title retention agreement
(“Encumbrance”) upon the Leased Property, or any portion thereof, or interest
therein, whether to secure any borrowing or other means of financing or
refinancing.

 

20.2                        Subordination of Lease.  This Agreement and any and
all rights of Tenant hereunder are and shall be subject and subordinate to any
ground or master lease, and all renewals, extensions, modifications and
replacements thereof, and to all mortgages and deeds of trust, which may now or
hereafter affect the Leased Property, or any portion thereof, or any
improvements thereon and/or any of such leases, whether or not such mortgages or
deeds of trust shall also cover other lands and/or buildings and/or leases, to
each and every advance made or hereafter to be made under such mortgages and
deeds of trust, and to all renewals, modifications, replacements and extensions
of such leases and such mortgages and deeds of trust and all consolidations of
such mortgages and deeds of trust.  This section shall be self-operative and no
further instrument of subordination shall be required.  In confirmation of such
subordination, Tenant shall promptly execute, acknowledge and deliver any
instrument that Landlord, the lessor under any such lease or the holder of any
such mortgage or the trustee or beneficiary of any deed of trust or any of their
respective successors in interest may reasonably request to evidence such
subordination.  Any lease to which this Agreement is, at the time referred to,
subject and subordinate is herein called “Superior Lease” and the lessor of a
Superior Lease or its successor in interest at the time referred to is herein
called “Superior Landlord” and any mortgage or deed of trust to which this
Agreement is, at the time referred to, subject and subordinate is herein called
“Superior Mortgage” and the holder, trustee or beneficiary of a Superior
Mortgage is herein called “Superior Mortgagee”.  Tenant shall have no
obligations under any Superior Lease or Superior Mortgage other than those
expressly set forth in this Section 20.2.

 

If any Superior Landlord or Superior Mortgagee or the nominee or designee of any
Superior Landlord or Superior Mortgagee shall succeed to the rights of Landlord
under this Agreement (any such person, “Successor Landlord”), whether through
possession or foreclosure action or delivery of a new lease or deed, or
otherwise, at such Successor Landlord’s request,

 

47

--------------------------------------------------------------------------------


 

Tenant shall attorn to and recognize the Successor Landlord as Tenant’s landlord
under this Agreement and Tenant shall promptly execute and deliver any
instrument that such Successor Landlord may reasonably request to evidence such
attornment (provided that such instrument does not alter the terms of this
Agreement), whereupon, this Agreement shall continue in full force and effect as
a direct lease between the Successor Landlord and Tenant upon all of the terms,
conditions and covenants as are set forth in this Agreement, except that the
Successor Landlord (unless formerly the landlord under this Agreement or its
nominee or designee) shall not be (a) liable in any way to Tenant for any act or
omission, neglect or default on the part of any prior Landlord under this
Agreement, (b) responsible for any monies owing by or on deposit with any prior
Landlord to the credit of Tenant (except to the extent actually paid or
delivered to the Successor Landlord), (c) subject to any counterclaim or setoff
which theretofore accrued to Tenant against any prior Landlord, (d) bound by any
modification of this Agreement subsequent to such Superior Lease or Mortgage, or
by any previous prepayment of Rent for more than one (1) month in advance of the
date due hereunder, which was not approved in writing by the Superior Landlord
or the Superior Mortgagee thereto, (e) liable to Tenant beyond the Successor
Landlord’s interest in the Leased Property and the rents, income, receipts,
revenues, issues and profits issuing from the Leased Property, (f) responsible
for the performance of any work to be done by the Landlord under this Agreement
to render the Leased Property ready for occupancy by Tenant (subject to
Landlord’s obligations under Section 5.1.2(b) or with respect to any insurance
or Condemnation proceeds), or (g) required to remove any Person occupying the
Leased Property or any part thereof, except if such Person claims by, through or
under the Successor Landlord.  Tenant agrees at any time and from time to time
to execute a suitable instrument in confirmation of Tenant’s agreement to
attorn, as aforesaid, and Landlord agrees to provide Tenant with an instrument
of nondisturbance and attornment from each such Superior Mortgagee and Superior
Landlord (other than the lessors under any ground leases with respect to the
Leased Property, or any portion thereof) in form and substance reasonably
satisfactory to Tenant.  Notwithstanding the foregoing, any Successor Landlord
shall be liable (a) to pay to Tenant any amounts owed under Section 5.1.2(b),
and (b) to pay to Tenant any portions of insurance proceeds or Awards received
by Landlord or the Successor Landlord required to be paid to Tenant pursuant to
the terms of this Agreement, and, as a condition to any mortgage, lien or lease
in respect of the Leased Property, or any portion thereof, and the subordination
of this Agreement thereto, the mortgagee, lienholder or lessor, as applicable,
shall expressly agree, for the benefit of Tenant, to make such payments, which
agreement shall be embodied in an instrument in form reasonably satisfactory to
Tenant.

 

20.3                        Notice to Mortgagee and Superior Landlord.
 Subsequent to the receipt by Tenant of Notice from Landlord as to the identity
of any Property Mortgagee or Superior Landlord under a lease with Landlord, as
ground lessee, which includes the Leased Property, or any portion thereof, as
part of the demised premises and which complies with Section 20.1 (which Notice
shall be accompanied by a copy of the applicable mortgage or lease), no Notice
from Tenant to Landlord as to a default by Landlord under this Agreement shall
be effective with respect to a Property Mortgagee or Superior Landlord unless
and until a copy of the same is given to such Property Mortgagee or Superior
Landlord at the address set forth in the above described Notice, and the curing
of any of Landlord’s defaults within the applicable notice and cure periods set
forth in Article 14 by such Property Mortgagee or Superior Landlord shall be
treated as performance by Landlord.

 

48

--------------------------------------------------------------------------------


 

ARTICLE 21

 

ADDITIONAL COVENANTS OF LANDLORD AND TENANT

 

21.1                        Prompt Payment of Indebtedness.  Tenant shall (a)
pay or cause to be paid when due all payments of principal of and premium and
interest on Tenant’s Indebtedness for money borrowed and shall not permit or
suffer any such Indebtedness to become or remain in default beyond any
applicable grace or cure period, (b) pay or cause to be paid when due all lawful
claims for labor and rents with respect to the Leased Property, (c) pay or cause
to be paid when due all trade payables and (d) pay or cause to be paid when due
all other of Tenant’s Indebtedness upon which it is or becomes obligated,
except, in each case, other than that referred to in clause (a), to the extent
payment is being contested in good faith by appropriate proceedings in
accordance with Article 8 and if Tenant shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP, if appropriate,
or unless and until foreclosure, distraint sale or other similar proceedings
shall have been commenced.

 

21.2                        Conduct of Business.  Tenant shall not engage in any
business other than the leasing and operation of the Leased Property (including
any incidental or ancillary business relating thereto) and shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect and in good standing its legal existence and its rights and licenses
necessary to conduct such business.

 

21.3                        Maintenance of Accounts and Records.  Tenant shall
keep true records and books of account of Tenant in which full, true and correct
entries will be made of dealings and transactions in relation to the business
and affairs of Tenant in accordance with GAAP.  Tenant shall apply accounting
principles in the preparation of the financial statements of Tenant which, in
the judgment of and the opinion of its independent public accountants, are in
accordance with GAAP, where applicable, except for changes approved by such
independent public accountants.  Tenant shall provide to Landlord either in a
footnote to the financial statements delivered under Section 17.2 which relate
to the period in which such change occurs, or in separate schedules to such
financial statements, information sufficient to show the effect of any such
changes on such financial statements.

 

21.4                        Notice of Litigation, Etc.  Tenant shall give prompt
Notice to Landlord of any litigation or any administrative proceeding to which
it may hereafter become a party of which Tenant has notice or actual knowledge
which involves a potential liability equal to or greater than Two Hundred Fifty
Thousand Dollars ($250,000) or which may otherwise result in any material
adverse change in the business, operations, property, prospects, results of
operation or condition, financial or other, of Tenant.  Forthwith upon Tenant
obtaining knowledge of any Default, Event of Default or any default or event of
default under any agreement relating to Indebtedness for money borrowed in an
aggregate amount exceeding, at any one time, Two Hundred Fifty Thousand Dollars
($250,000), or any event or condition that would be required to be disclosed in
a current report filed by Tenant on Form 8-K or in Part II of a quarterly report
on Form 10-Q if Tenant were required to file such reports under the Securities
Exchange Act of 1934, as amended, Tenant shall furnish Notice thereof to
Landlord specifying the nature and period of existence thereof and what action
Tenant has taken or is taking or proposes to take with respect thereto.

 

49

--------------------------------------------------------------------------------


 

21.5                        Indebtedness of Tenant.  Tenant shall not create,
incur, assume or guarantee, or permit to exist, or become or remain liable
directly or indirectly upon, any Indebtedness except the following:

 

(a)                                 Indebtedness of Tenant to Landlord;

 

(b)                                 Indebtedness of Tenant for Impositions, to
the extent that payment thereof shall not at the time be required to be made in
accordance with the provisions of Article 8;

 

(c)                                  Indebtedness of Tenant in respect of
judgments or awards (i) which have been in force for less than the applicable
appeal period and in respect of which execution thereof shall have been stayed
pending such appeal or review, or (ii) which are fully covered by insurance
payable to Tenant, or (iii) which are for an amount not in excess of $250,000 in
the aggregate at any one time outstanding and (x) which have been in force for
not longer than the applicable appeal period, so long as execution is not levied
thereunder or (y) in respect of which an appeal or proceedings for review shall
at the time be prosecuted in good faith in accordance with the provisions of
Article 8, and in respect of which execution thereof shall have been stayed
pending such appeal or review;

 

(d)                                 unsecured borrowings of Tenant from its
Affiliated Persons which are by their terms expressly subordinate pursuant to a
Subordination Agreement to the payment and performance of Tenant’s obligations
under this Agreement; or

 

(e)                                  Indebtedness for purchase money financing
in accordance with Section 21.8(a) and other operating liabilities incurred in
the ordinary course of Tenant’s business;

 

(f)                                   Indebtedness of Tenant as guarantor or
borrower secured by Liens permitted under Section 21.8(c); or

 

(g)                                  A guaranty of TCA’s obligations under its
revolving line of credit and for any privately placed or publicly issued debt.

 

21.6                        Distributions, Payments to Affiliated Persons, Etc. 
Tenant shall not declare, order, pay or make, directly or indirectly, any
Distributions or any payment to any Affiliated Person of Tenant (including
payments in the ordinary course of business) or set apart any sum or property
therefor, or agree to do so, if, at the time of such proposed action, or
immediately after giving effect thereto, any Event of Default shall have
occurred and be continuing.  Otherwise, as long as no Event of Default shall
have occurred and be continuing, Tenant may make Distributions and payments to
Affiliated Persons; provided, however, that any such payments shall at all times
be subordinate to Tenant’s obligations under this Agreement.

 

21.7                        Prohibited Transactions.  Tenant shall not permit to
exist or enter into any agreement or arrangement whereby it engages in a
transaction of any kind with any Affiliated Person as to Tenant or any
Guarantor, except on terms and conditions which are commercially reasonable.

 

50

--------------------------------------------------------------------------------


 

21.8                        Liens and Encumbrances.  Except as permitted by
Article 7 and Section 21.5, Tenant shall not create or incur or suffer to be
created or incurred or to exist any Lien on this Agreement or any of Tenant’s
assets, properties, rights or income, or any of its interest therein, now or at
any time hereafter owned, other than:

 

(a)                                 Security interests securing the purchase
price of equipment or personal property whether acquired before or after the
Commencement Date; provided, however, that (i) such Lien shall at all times be
confined solely to the asset in question and (ii) the aggregate principal amount
of Indebtedness secured by any such Lien shall not exceed the cost of
acquisition or construction of the property subject thereto;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  Security interests in Accounts or Chattel
Paper, in Support Obligations, General Intangibles or Deposit Accounts relating
to such Accounts or Chattel Paper, in any Instruments or Investment Property
evidencing or arising from such Accounts or Chattel Paper, in any documents,
books, records or other information (including, without limitation, computer
programs, tapes, discs, punch cards, data processing software and related
property and rights) maintained with respect to any property described in this
Section 21.8(c) or in any Proceeds of any of the foregoing (capitalized terms
used in this Section 21.8(c) without definition being used as defined in or for
purposes of Article 9 of the Uniform Commercial Code as in effect in the
Commonwealth of Massachusetts); or

 

(d)                                 As permitted pursuant to Section 21.5.

 

21.9                        Merger; Sale of Assets; Etc.  Without Landlord’s
prior written consent (which consent may be given or withheld in Landlord’s sole
discretion), Tenant shall not (i) sell, lease (as lessor or sublessor), transfer
or otherwise dispose of, or abandon, all or any material portion of its assets
(including capital stock or other equity interests) or business to any Person,
(ii) merge into or with or consolidate with any other Entity, or (iii) sell,
lease (as lessor or sublessor), transfer or otherwise dispose of, or abandon,
any personal property or fixtures or any real property; provided, however, that,
notwithstanding the provisions of clause (iii) preceding, Tenant may dispose of
equipment or fixtures which have become inadequate, obsolete, worn-out,
unsuitable, undesirable or unnecessary, provided substitute equipment or
fixtures having equal or greater value and utility (but not necessarily having
the same function) have been provided.

 

21.10                 Bankruptcy Remote Entities.  At Landlord’s request, Tenant
shall make such amendments, modifications or other changes to its charter
documents and governing bodies (including, without limitation, Tenant’s board of
directors), and take such other actions, as may from time to time be necessary
to qualify Tenant as a “bankruptcy remote entity”, provided that Landlord shall
reimburse Tenant for all costs and expenses reasonably incurred by Tenant in
connection with the making of such amendments or modifications.

 

21.11                 Trade Area Restriction.  Notwithstanding anything to the
contrary in this Agreement, except for Travel Centers owned by Landlord or any
Affiliated Person of Landlord, neither Tenant nor any Affiliated Person of
Tenant shall acquire, own, franchise, finance, lease, manage, operate or open
any Travel Center or similar business (it being agreed by Landlord and

 

51

--------------------------------------------------------------------------------


 

Tenant that convenience stores which provide services primarily to
non-professional drivers shall not be a “similar business”) within seventy-five
(75) miles in either direction along the primary interstate on which any
Property is located without Landlord’s consent, which consent may be given or
withheld in Landlord’s sole discretion.  Notwithstanding the foregoing, Landlord
confirms that, subject to the other terms and conditions of this Agreement,
Tenant or any Affiliated Person of Tenant may acquire, own, franchise, finance,
lease, manage, operate or open the Travel Centers identified on Exhibit D
attached hereto.

 

ARTICLE 22

 

ARBITRATION

 

Any disputes, claims or controversies arising out of or relating to this
Agreement, (i) between the parties or (ii) brought by or on behalf of any
shareholder of any party or a direct or indirect parent of a party (which, for
purposes of this Article 22, shall mean any shareholder of record or any
beneficial owner of shares of any party, or any former shareholder of record or
beneficial owner of shares of any party), either on his, her or its own behalf,
on behalf of any party or on behalf of any series or class of shares of any
party or shareholders of any party against any party or any member, trustee,
officer, manager (including Reit Management & Research LLC (“RMR”) or its
successor), agent or employee of any party, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
provision, or the declarations of trust, limited liability company agreements or
bylaws of any party hereto (all of which are referred to as “Disputes”), or
relating in any way to such a Dispute or Disputes shall, on the demand of any
party to such Dispute be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Article 22.  For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of any party and class actions by a shareholder
against those individuals or entities and any party.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party. For purposes of this Article 22, the term “party”
shall include any direct or indirect parent of a party.

 

There shall be three arbitrators.  If there are only two parties to the Dispute,
each party shall select one arbitrator within fifteen days after receipt by
respondent of a copy of the demand for arbitration.  Such arbitrators may be
affiliated or interested persons of such parties.  If either party fails to
timely select an arbitrator, the other party to the Dispute shall select the
second arbitrator who shall be neutral and impartial and shall not be affiliated
with or an interested person of either party.  If there are more than two
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand, shall each select, by the vote of a majority of the claimants or
the respondents, as the case may be, one arbitrator.  Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either all claimants or all respondents fail to timely select
an arbitrator then such arbitrator (who shall be neutral, impartial and
unaffiliated with any party) shall be appointed by the AAA.  The two arbitrators
so appointed shall jointly appoint the third and presiding arbitrator (who shall
be neutral, impartial and unaffiliated with any party) within fifteen days of
the appointment of the

 

52

--------------------------------------------------------------------------------


 

second arbitrator.  If the third arbitrator has not been appointed within the
time limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

The place of arbitration shall be at the office of the AAA in Boston,
Massachusetts unless otherwise agreed by the parties and all parties waive all
questions of personal jurisdiction and venue for the purpose of carrying out
this paragraph.

 

There shall be only limited documentary discovery of documents directly related
to the issues in dispute, as may be ordered by the arbitrators.

 

In rendering an award or decision (the “Arbitration Award”), the arbitrators
shall be required to follow the laws of the State of Maryland.  Any arbitration
proceedings or Arbitration Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Arbitration Award shall be in writing
and may, but shall not be required to, briefly state the findings of fact and
conclusions of law on which it is based.

 

Except to the extent as otherwise agreed by the parties after the date of this
Agreement, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
a party’s award to the claimant or the claimant’s attorneys.  Each party (or, if
there are more than two parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand, respectively) shall bear the costs and
expenses of its (or their) selected arbitrator and the parties (or, if there are
more than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

An Arbitration Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Arbitration Award may be entered in any
court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

Any monetary award shall be made and payable in U.S. dollars free of any tax,
deduction or offset.  Each party against which the Arbitration Award assesses a
monetary obligation shall pay that obligation on or before the thirtieth day
following the date of the Arbitration Award or such other date as the
Arbitration Award may provide.

 

53

--------------------------------------------------------------------------------


 

This Article 22 is intended to benefit and be enforceable by the shareholders,
members, direct and indirect parents, trustees, directors, officers, managers
(including RMR or its successor), agents or employees of any party and the
parties and shall be binding on the shareholders of any party and the parties,
as applicable, and shall be in addition to, and not in substitution for, any
other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

ARTICLE 23

 

MISCELLANEOUS

 

23.1                        Limitation on Payment of Rent.  All agreements
between Landlord and Tenant herein are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of acceleration of Rent, or
otherwise, shall the Rent or any other amounts payable to Landlord under this
Agreement exceed the maximum permissible under applicable law, the benefit of
which may be asserted by Tenant as a defense, and if, from any circumstance
whatsoever, fulfillment of any provision of this Agreement, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, or if from any circumstances Landlord should ever
receive as fulfillment of such provision such an excessive amount, then, ipso
facto, the amount which would be excessive shall be applied to the reduction of
the installment(s) of Minimum Rent next due and not to the payment of such
excessive amount.  This provision shall control every other provision of this
Agreement and any other agreements between Landlord and Tenant.

 

23.2                        No Waiver.  No failure by Landlord or Tenant to
insist upon the strict performance of any term hereof or to exercise any right,
power or remedy consequent upon a breach thereof, and no acceptance of full or
partial payment of Rent during the continuance of any such breach, shall
constitute a waiver of any such breach or of any such term.  To the maximum
extent permitted by law, no waiver of any breach shall affect or alter this
Agreement, which shall continue in full force and effect with respect to any
other then existing or subsequent breach.

 

23.3                        Remedies Cumulative.  To the maximum extent
permitted by law, each legal, equitable or contractual right, power and remedy
of Landlord or Tenant, now or hereafter provided either in this Agreement or by
statute or otherwise, shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord or Tenant (as applicable) of any one or more of such
rights, powers and remedies shall not preclude the simultaneous or subsequent
exercise by Landlord of any or all of such other rights, powers and remedies.

 

23.4                        Severability.  Any clause, sentence, paragraph,
section or provision of this Agreement held by a court of competent jurisdiction
to be invalid, illegal or ineffective shall not impair, invalidate or nullify
the remainder of this Agreement, but rather the effect thereof shall be confined
to the clause, sentence, paragraph, section or provision so held to be invalid,
illegal or ineffective, and this Agreement shall be construed as if such
invalid, illegal or ineffective provisions had never been contained therein.

 

54

--------------------------------------------------------------------------------


 

23.5                        Acceptance of Surrender.  No surrender to Landlord
of this Agreement or of the Leased Property or any part thereof, or of any
interest therein, shall be valid or effective unless agreed to and accepted in
writing by Landlord and no act by Landlord or any representative or agent of
Landlord, other than such a written acceptance by Landlord, shall constitute an
acceptance of any such surrender.

 

23.6                        No Merger of Title.  It is expressly acknowledged
and agreed that it is the intent of the parties that there shall be no merger of
this Agreement or of the leasehold estate created hereby by reason of the fact
that the same Person may acquire, own or hold, directly or indirectly, this
Agreement or the leasehold estate created hereby and the fee estate or ground
landlord’s interest in the Leased Property.

 

23.7                        Conveyance by Landlord.  If Landlord or any
successor owner of all or any portion of the Leased Property shall convey all or
any portion of the Leased Property in accordance with the terms hereof other
than as security for a debt, and the grantee or transferee of such of the Leased
Property shall expressly assume all obligations of Landlord hereunder arising or
accruing from and after the date of such conveyance or transfer, Landlord or
such successor owner, as the case may be, shall thereupon be released from all
future liabilities and obligations of Landlord under this Agreement with respect
to such of the Leased Property arising or accruing from and after the date of
such conveyance or other transfer and all such future liabilities and
obligations shall thereupon be binding upon the new owner.

 

23.8                        Quiet Enjoyment.  Tenant shall peaceably and quietly
have, hold and enjoy the Real Property for the Term, free of hindrance or
molestation by Landlord or anyone claiming by, through or under Landlord, but
subject to (a) any Encumbrance permitted under Article 20 or otherwise permitted
to be created by Landlord hereunder, (b) all Permitted Encumbrances, (c) liens
as to obligations of Landlord that are either not yet due or which are being
contested in good faith and by proper proceedings, provided the same do not
materially interfere with Tenant’s ability to operate any Travel Center and
(d) liens that have been consented to in writing by Tenant.  Except as otherwise
provided in this Agreement, no failure by Landlord to comply with the foregoing
covenant shall give Tenant any right to cancel or terminate this Agreement or
abate, reduce or make a deduction from or offset against the Rent or any other
sum payable under this Agreement, or to fail to perform any other obligation of
Tenant hereunder.

 

23.9                        No Recordation.  Neither Landlord nor Tenant shall
record this Agreement.

 

23.10                 Notices.

 

(a)                                 Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Agreement shall be deemed adequately given if in writing and the same
shall be delivered either in hand, by telecopier with written acknowledgment of
receipt, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postpaid and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).

 

55

--------------------------------------------------------------------------------


 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of acknowledged receipt, in the case of a notice by telecopier,
and, in all other cases, upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a Business Day or is required to be delivered on or before a specific day which
is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

 

(c)                                  All such notices shall be addressed,

 

if to Landlord:

 

c/o Hospitality Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458

Attn:  Mr. John G. Murray

Telecopier No. (617) 969-5730

 

if to Tenant:

 

c/o TravelCenters of America LLC

24601 Center Ridge Road

Westlake, Ohio  44145

Attn:  Mr. Thomas M. O’Brien

Telecopier No. (440) 808-3301

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successors and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America.

 

23.11                 Construction.  Anything contained in this Agreement to the
contrary notwithstanding, all claims against, and liabilities of, Tenant or
Landlord arising prior to any date of termination or expiration of this
Agreement with respect to the Leased Property shall survive such termination or
expiration.  In no event shall Landlord be liable for any consequential damages
suffered by Tenant as the result of a breach of this Agreement by Landlord. 
Neither this Agreement nor any provision hereof may be changed, waived,
discharged or terminated except by an instrument in writing signed by the party
to be charged.  All the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Each term or provision of this Agreement to be performed
by Tenant shall be construed as an independent covenant and condition.  Time is
of the essence with respect to the provisions of this Agreement.  Except as
otherwise set forth in this Agreement, any obligations of Tenant (including
without limitation, any monetary, repair and indemnification obligations) and
Landlord shall survive the expiration or sooner termination of this Agreement. 
Tenant hereby acknowledges that the agreement between Landlord and Tenant to
treat this Agreement as a single lease in all respects was and is of primary
importance,

 

56

--------------------------------------------------------------------------------


 

and a material inducement, to Landlord to enter into this Agreement.  Without
limiting the generality of the foregoing, the parties hereto acknowledge that
this Agreement constitutes a single lease of the Leased Property and is not
divisible notwithstanding any references herein to any individual Property and
notwithstanding the possibility that certain individual Properties may be
deleted herefrom pursuant to the express provisions of this Agreement.

 

23.12                 Counterparts; Headings.  This Agreement may be executed in
two or more counterparts, each of which shall constitute an original, but which,
when taken together, shall constitute but one instrument and shall become
effective as of the date hereof when copies hereof, which, when taken together,
bear the signatures of each of the parties hereto shall have been signed. 
Headings in this Agreement are for purposes of reference only and shall not
limit or affect the meaning of the provisions hereof.

 

23.13                 Applicable Law, Etc.  Except as to matters regarding the
internal affairs of Landlord and issues of or limitations on any personal
liability of the shareholders and trustees or directors of Landlord for
obligations of Landlord, as to which the laws of the State of Maryland shall
govern, this Agreement shall be interpreted, construed, applied and enforced in
accordance with the laws of The Commonwealth of Massachusetts applicable to
contracts between residents of Massachusetts which are to be performed entirely
within Massachusetts, regardless of (i) where this Agreement is executed or
delivered; or (ii) where any payment or other performance required by this
Agreement is made or required to be made; or (iii) where any breach of any
provision of this Agreement occurs, or any cause of action otherwise accrues; or
(iv) where any action or other proceeding is instituted or pending; or (v) the
nationality, citizenship, domicile, principal place of business, or jurisdiction
of organization or domestication of any party; or (vi) whether the laws of the
forum jurisdiction otherwise would apply the laws of a jurisdiction other than
Massachusetts; or (vii) any combination of the foregoing.  Notwithstanding the
foregoing, the laws of the State shall apply to the perfection and priority of
liens upon and the disposition of any Property.

 

23.14                 Right to Make Agreement.  Each party warrants, with
respect to itself, that neither the execution of this Agreement, nor the
consummation of any transaction contemplated hereby, shall violate any provision
of any law, or any judgment, writ, injunction, order or decree of any court or
governmental authority having jurisdiction over it; nor result in or constitute
a breach or default under any indenture, contract, other commitment or
restriction to which it is a party or by which it is bound; nor require any
consent, vote or approval which has not been given or taken, or at the time of
the transaction involved shall not have been given or taken.  Each party
covenants that it has and will continue to have throughout the term of this
Agreement and any extensions thereof, the full right to enter into this
Agreement and perform its obligations hereunder.

 

23.15                 Attorneys’ Fees.  If any lawsuit or arbitration or other
legal proceeding arises in connection with the interpretation or enforcement of
this Agreement, the prevailing party therein shall be entitled to receive from
the other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees incurred in connection therewith, in preparation therefor and on
appeal therefrom, which amounts shall be included in any judgment therein.

 

57

--------------------------------------------------------------------------------


 

23.16                 Nonliability of Trustees.  THE DECLARATION OF TRUST
ESTABLISHING HPT TA PROPERTIES TRUST, A COPY OF WHICH, TOGETHER WITH ALL
AMENDMENTS THERETO (THE “DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT THE NAME OF
SUCH ENTITY REFERS TO THE TRUSTEES UNDER SUCH DECLARATION COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITY SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH
ENTITY.  ALL PERSONS DEALING WITH SUCH ENTITY, IN ANY WAY, SHALL LOOK ONLY TO
THE ASSETS OF SUCH ENTITY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

23.17                 Original Lease.  The Original Lease shall continue to
govern the rights and obligations of the parties with respect to periods prior
to the Commencement Date.

 

[Remainder of Page Left Blank Intentionally]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Mark L. Kleifges

 

 

Treasurer and Chief Financial Officer

 

 

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Mark L. Kleifges

 

 

Treasurer and Chief Financial Officer

 

 

 

 

 

 

 

TENANT:

 

 

 

 

TA OPERATING LLC

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Amended Restated Lease No. 1]

 

--------------------------------------------------------------------------------


 

EXHIBITS A-1 through A-39

 

Land

 

Exhibit

 

TA Site No.

 

Property Address

A-1

 

352

 

1724 West Grand Avenue, Gadsden, AL 35904.

A-2

 

226

 

1501 N. Fort Grant Road, Wilcox, AZ 85643.

A-3

 

160

 

27769 Lagoon Drive, Buttonwillow, CA 93206.

A-4

 

162

 

4325 Guasti Road, Ontario, CA 91761.

A-5

 

163

 

12310 S. Highway 33, Santa Nella, CA 95322.

A-6

 

174

 

12151 W. 44th Avenue, Wheat Ridge (Denver West), CO 80033.

A-7

 

171

 

3 East Industrial Road , Branford (New Haven), CT 06405.

A-8

 

178

 

2112 Highway 71 South, Marianna, FL 32448.

A-9

 

197

 

8909 20th Street, Vero Beach, FL 32966.

A-10

 

177

 

4401 Highway 17, Richmond Hill (Savannah), GA 31324.

A-11

 

44

 

19 N. 430 Route 20, Hampshire (Elgin), IL 60140.

A-12

 

236

 

21 Romines Dr., Morris, IL 60450.

A-13

 

379

 

1409 S. Country Road #850 East, Greensburg, IN 47240.

A-14

 

219

 

1201 Ripley Street, Lake Station, IN 46405.

A-15

 

46

 

224 Highway 65 South, Tallulah, LA 71284.

A-16

 

151

 

7401 Assateague Drive, Jessup, MD 20794.

A-17

 

89

 

200 Baker Road, Dexter (Ann Arbor), MI 48130.

A-18

 

47

 

2150 Russell Mt. Gilead Rd., Meridian, MS 39301.

A-19

 

18

 

102 NW 4th Street, Concordia, MO 64020.

A-20

 

172

 

200 North McCarran Blvd., Sparks, NV 89431.

A-21

 

211

 

108 Ocean Drive, Greenland, NH 03840.

A-22

 

8

 

3404 W. Highway 66, Gallup, NM 87301.

A-23

 

14

 

202 N. Motel Blvd., Las Cruces, NM 88005.

A-24

 

208

 

9616 Commerce Drive, Dansville, NY 14437.

A-25

 

24

 

940 US Rt. 42, NE, London, OH 43140.

A-26

 

15

 

8834 Lake Road, Seville, OH 44273.

A-27

 

58

 

5400 Seventy Six Drive, Youngstown, OH 44515.

A-28

 

212

 

6 Buckhorn Road, Bloomsburg, PA 17815.

A-29

 

3

 

245 Allegheny Blvd., Brookville, PA 15825.

A-30

 

393

 

3001 TV Road, Florence, SC 29501.

A-31

 

117

 

13011 Old Hickory Blvd., Antioch, TN 37013.

A-32

 

231

 

802 E. York, Highway 59, Ganado, TX 77962.

A-33

 

49

 

2105 S. Goliad Street, Rockwall, TX 75087.

A-34

 

60

 

8836 N. Highway 40, Tooele (Salt Lake City), UT 84074.

A-35

 

143

 

1025 Peppers Ferry Rd., Wytheville, VA 24382.

A-36

 

176

 

46630 North Bend Way, North Bend (Seattle East), WA 98045.

A-37

 

149

 

4195 State Rt. 34, Hurricane, WV 25526.

A-38

 

192

 

713 Highway 12, Hudson, WI 54016.

A-39

 

187

 

4000 I-80 Service Rd., Burns (Cheyenne), WY 82053.

 

[See attached copies.]

 

--------------------------------------------------------------------------------


 

GRAPHIC [g136892ki13ai001.gif]

EXHIBIT A-1 Petro Gadsden l 724 West Grand Avenue Gadsden, AL Parcel I: A parcel
of land located in the North half of Section 14, To'Nllship 12 South, Range 5
East, Etowah County, Alabama, and being more particularly described as follows:
Commence at a concrete monument found at the Northeast corner of said Section
14; thence run North 89 degrees 31 minutes, 28 seconds West and along the
Section line 1049.93 feet; thence run South 00 degrees, 38 minutes 01 seconds
West 1280.05 feet to a concrete monument found at the Point of Beginning; thence
run North 89 degrees 20 minutes, 49 seconds West 1361.70 feet to a rebar found
on the East right-of-way of Interstate 59, a variable-width right-of-way; thence
run South 45 degrees, 53 minutes, 22 seconds West and along said East
right-of-way 326.88 feet to a concrete monument found; thence run South 89
degrees, 20 minutes 20 seconds East 1593.90 feet to a rebar found; thence run
North 00 degrees, 3 7 minutes, 40 seconds East 230.40 feet to the Point of
Beginning; situated, lying and being in Etowah County, Alabama. Parcel II:
Commence at the Southeast corner of the Southeast 1 /4 of the Northeast 1 /4,
Section 14, Township 12 South, Range 5 East, and run northerly along the East
line of said Southeast 1 1 / 4 of the Northeast / 4 a distance of 127.60 feet;
thence deflect 89 deg. 35 min. 00 sec. left and run a distance of 17.70 feet;
thence deflect 90 deg. 00 min. 00 sec. right and run northerly a distance of
1608.53 feet, said point being 100 feet South of and parallel to the centerline
of Alabama Highway 77; thence deflect 63 deg. 56 min. 00 sec. left and run
northwesterly 1 00 feet South of and parallel to the centerline of Alabama
Highway 77 a distance of 1015.30 feet; thence deflect 90 deg. 00 min. 00 sec.
left and run southwesterly a distance of 50.00 feet to a point on the
southwesterly right of way line of Alabama Highway 77; thence deflect 89 deg. 47
min. 21 sec. right and run northwesterly along the southwesterly right of way
line of Alabama Highway 77 a distance of 128.66 feet to the point of beginning;
From said point of beginning deflect 115 deg. 49 min. 09 sec. left and run
southerly along the West line of a I 00 foot wide reserved road right of way a
distance of 851.43 feet; thence deflect 90 de g. 01 min. 34 sec. right and run
westerly a distance of 1361.76 feet to a point on the southeasterly right of way
line of Interstate 59; thence deflect 13 5 de g. 15 min. 00 sec. right and run
northeasterly along the southeasterly right of way line of Interstate 59 ramp a
distance of 692.44 feet to an existing concrete monument; thence deflect 11 deg.
19 min. 40 sec. left and continue northeasterly along the southeasterly right of
way line of Interstate 59 ramp a distance of 500.07 feet to an existing concrete
monument; thence deflect 18 deg. 30 min. 40 sec. left and continue northeasterly
along the southeasterly right of way line of Interstate 59 ramp a distance of

 


GRAPHIC [g136892ki13ai002.gif]

165.52 feet to an existing concrete monument on the South right of way line of
Alabama Highway 77; thence deflect right and run southeasterly along the
southwesterly right of way line of Alabama Highway 77 and along a curve to the
right having a Central Angle of 12 deg. 59 min. 48 sec., Radius of 1995.80 feet,
Arc= 452.72 feet, a distance of451.75 feet, measured along the chord of said
curve having a Deflection Angle of 94 de g. 15 min. 18 sec. right and from the
previous course; thence deflect 6 deg. 07 min. 37 sec. right from the chord of
said curve and continue southeasterly along the southwesterly right of way line
of Alabama Highway 77 a distance of 134.97 feet to the point of beginning. Said
1 /2 of Section 14, Township 12 South, Range 5 parcel of land being a portion of
the North East, being subject to a 15 foot utility easement along the North side
of the properly and a 30 foot utility easement along the West sides of the
property for an existing gas main, lying and being in Gadsden, Etowah County,
Alabama. Parcel III: A parcel of land located in the Northeast Quarter of
Section 14, Township 12 South, Range 5 East, Etowah County, Alabama, and being
more particularly described as follows: Commence at the Northeast corner of said
Section 14; thence run North 89 degrees, 3 1 minutes, 28 seconds West and along
the North line of Section 14 a distance of 1049.93 feet; thence run South 00
degrees, 38 minutes, 01 seconds West a distance of 428.58 feet to a point on the
South right-of-way of Alabama Highway 77, variable-width right-of-way, and the
Point of Beginning; thence run South 00 degrees, 38 minutes, 01 seconds West and
along the West margin of a I 00 foot wide street right-of-way a distance of
851.47 feet; thence run South 00 degrees, 37 minutes, 40 seconds West and along
the West margin of a 100 foot wide street right-of-way a distance of 230.40
feet; thence run North 89 degrees, 20 minutes 20 seconds East a distance of
40.00 feet; thence run North 00 degrees, 38 minutes 03 seconds East a distance
of 1062.53 feet, more or less, to a point on the South right-of­ way of said
Highway 77; thence run North 63 degrees, 34 minutes, 10 seconds West and along
said right-of-way a distance of 44.44 feet, more or less, to the Point of
Beginning; situated, lying and being in Etowah County, Alabama. Less and Except
from Parcels l, ll & Ill: A parcel of land located in the Northeast quarter of
Section 14, Township 12 South, Range 5 East, Etowah County, Alabama, and being
more particularly described as follows: Commence at a concrete monument found at
the Northeast corner of said Section 14; thence run North 89 degrees, 31
minutes, 28 seconds West and along the section line 1049.93 feet; thence run
South 00 degrees, 38 minutes, 01 seconds West 428.58 feet to a concrete monument
found on the South right-of way of Alabama Highway 77, a variable­ width
right-of-way; thence run North 63 degrees, 34 minutes, 10 seconds West and along
said right-of-way134.52 feet to a concrete monumentfound;thence continue
northwestwardly along said right-of-way, said right-of-way curYing to the left
and having a radius of 2067.90 feet, a chord distance of 451.75 feet to a
concrete monument found on the East right-of-way of Interstate 59, said chord
bearing North 69 degrees, 40 minutes, 16

 


GRAPHIC [g136892ki13ai003.gif]

seconds West; thence run South 16 degrees, 04 minutes 41 seconds West and along
said East right of way 165.52 feet to a concrete monument found; thence run
South 34 degrees, 33 minutes, 56 seconds West 38.69 feet to a capped rebar set
at the Point of Beginning; thence continue South 34 degrees 33 minutes, 56
seconds West along said right-of-way 247.27 feet to a capped rebar set; thence
run South 58 degrees, 34 minutes, 55 seconds East 240.29 feet to a capped rebar
set; thence run North 34 degrees, 34 minutes, 57 seconds East 95.02 feet to a
capped rebar set; thence run northeastwardly along a curve to the left, said
curve having a radius of 420.00 feet, a chord distance of 86.40 feet to a capped
rebar set, said chord bearing North 28 degrees, 40 minutes 05 seconds East;
thence run North 22 degrees, 46 minutes 33 seconds East 99.22 feet to a capped
rebar set; thence run North 67 degrees, 13 minutes, 27 seconds West 215.37 feet
to the Point of Beginning. Austin's Seafood and Steakhouse, L.L.C. Legal Parcel
IV: A parcel of land located in the Northeast quarter of Section 14, Township 12
South, Range 5 East, Etowah County, Alabama, and being more particularly
described as follows: Commence at a concrete monument found at the Northeast
corner of said Section 14; thence run North 89 degrees, 31 minutes, 28 seconds
West and along the section line 1049.93 feet; thence run South 00 degrees, 38
minutes, 01 seconds West 428.58 feet to a concrete monument found on the South
right-of-way of Alabama Highway 77, a variable-width right­ of-way; thence run
North 63 degrees, 34 minutes, 10 seconds West and along said right-of­ way
134.52 feet to a concrete monument found; thence continue northwestwardly along
said right-of-way, said right-of-way curving to the left and having a radius of
2067.90 feet, a chord distance of 451.75 feet to a concrete monument found on
the East right-of-way of Interstate 59, said chord bearing North 69 degrees, 40
minutes, 16 seconds West; thence run South 16 degrees, 04 minutes 41 seconds
West and along said East right ofway 165.52 feet to a concrete monument found;
thence run South 34 degrees, 33 minutes, 56 seconds West 38.69 feet to a capped
rebar set at the Point of Beginning; thence continue South 34 degrees 33
minutes, 56 seconds West along said right-of-way 24 7.27 feet to a capped rebar
set; thence run South 58 degrees, 34 minutes, 55 seconds East 240.29 feet to a
capped rebar set; thence run North 34 degrees, 34 minutes, 57 seconds East 95.02
feet to a capped rebar set; thence run northeastwardly along a curve to the
left, said curve having a radius of 420.00 feet, a chord distance of 86.40 feet
to a capped rebar set, said chord bearing North 28 degrees, 40 minutes 05
seconds East; thence run North 22 degrees, 46 minutes 33 seconds East 99.22 feet
to a capped rebar set; thence run North 67 degrees, 13 minutes, 27 seconds West
215.37 feet to the Point ofBeginning.

 


GRAPHIC [g136892ki13ai004.gif]

J<.:XHIBIT A-2 TA Willcox 1501 N. Fort Grant Road Willcox. AZ PARCEL NO. 1: THE
SOUTiiEAST QUARTER OF SECTION 25,TOWNSHIP 13 SOUTH, RANGE 24 EAST OF THE GILA
AND SALT RNER BASE AND MERIDIAN, COCHISE COUNlY,ARIZONA; EXCEPT THOSE PARCELS
(A}, (B),{C), {D),(E), (F), {G), AND (H), DESCRIBED AS FOLLOWS: PARCEL (A):
BEGINNING AT THE SOUTHEAST CORNER OF SAID SECTION 25; ntENCE NORTH 0 DEGREES 25
MINUTES 00 SECONDS WEST, ALONG THE EAST UNE OF SAID SECTION 25, A DISTANCE OF
351.16 FEET; ntENCE SOUTH 18 DEGREES 30 MINUTES 34 SECONDS WEST,370.54 FEET TO
THE SOUTH UNE OF SAID SECTION 25; TIIENCE NORTH 89 DEGREES 53 MINUTES 35 SECONDS
EAST,ALONG SAID SOUTH SECTION UNE, A DISTANCE OF 120.18 FEET TO THE-POINT OF
BEGINNING; AND PARCEL (B): BEGINNING AT A POINT ON THE EAST UNE OF SAID SECTION
25, WHICH POINT BEARS NORTH 0 DEGREES 25 MINUTES 00 SECONDS WEST, 351.16 FEET
FROM THE SOlllliEAST CORNER OF SAID SECTION 25; 11-lENCE NORTH 00 DEGREES 25
MINUTES 00 SECONDS WEST, ALONG SAID EAST SECTION UNE, A DISTANCE OF 770.24 FEET;
11-lENCE SOUTH 89 DEGREES 35 MINUTES 00 SECONDS WEST, 50.00 FEET; THENCE SOUTH
00 DEGREES 25 MINUTES 00 SECONDS EAST,142.25 FEET; THENCE SOUTH 33 DEGREES 16
MINUTES 45 SECONDS WEST, 898.16 FEET; THENCE SOUTH 60 DEGREES 91MINUTES 40
SECONDS WEST, 367.16 FEET; THENCE SOUTH 89 DEGREES 51 MINUTES 40 SECONDS WEST,
961.67 FEET; THENCE SOUTH 00 DEGREES 05 MINUTES 49 SECONDS EAST,50.18 FEET TO
TliE SOUTH UNE OF SAID SEOlON 25; THENCE NORTH 89 DEGREES 53 MINUTES 35 SECONDS
EAST,ALONG SAID SOUTH SECTION UNE, A DISTANCE OF 1,732.05 FEET TO A POINT, WHICH
POINT BEARS SOUTH 89 DEGREES 53 MINUTES 35 SECONDS WEST, 120.18 FEET FROM THE
AFORESAID SOVTliEAST CORNER OF SECTION 25; THENCE NORTH 18 DEGREES 30 MINUTES 34
SECONDS EAST, 370.54 FEET TO THE POINT OF BEGINNING;AND PARCEL (C): BEGINNING AT
THE NORlliWEST CORNER OFlliE SAID SOUTHEAST QUARTER; I of6

 


GRAPHIC [g136892ki13ai005.gif]

THENCE SOUTH 89 DEGREES 51 MINUTES 04 SECONDS EAST, ALONG THE NORTI-1 LINE OF
SAID SOUTHEAST QUARTER, A DISTANCE OF 1,047.48 FEET; THENCE SOUTH 00 DEGREES 13
MINUTES 22 SECONDS EAST,1,500.69 FEET TO A UNE 1,135.28 FEET NORTH OF AND
PARAllEL WllH THE SOUTH LINE OF THE SAID SOUTHEASf QUARTER; THENCE NORTH 89
DEGREES 57 MINUTES 00 SECONDS WEST,ALONG THE SAJD PARALLEL UNE,A DISTANCE OF
1,049.07 FEET TO THE WEST LINE OF THE SAID SOUTHEAST QUARTER; TiiENCE NORTH 00
DEGREES 09 MINUTES 43 SECONDS WEST ALONG THE SAID WEST UNE,A DISTANCE OF
1,502.'19 FEET TO TI-lE POINT OF BEGINNING;AND PARCEL (D): THE NORTH 40.00 FEET
OF TliE SOUTHEAST QUARTER OF SAID SECTION 25; AND PARCEL (E): COMMENCING AT THE
NORTliWEST CORNER OF THE SAID SOUTHEAST QUARTER; TliENCE SOUTH 89 DEGREES 51
MINUTES 04 SECONDS EAST, ALONG THE NORTH UNE OF THE SAID SOUTHEAST QUARTER,A
DISTANCE OF 1,047.48 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE SOUTH 89
DEGREES 51 MINUTES 04 SECONDS EAST, ALONG THE SAID NORTH LINE, A DiSTANCE OF
312.22 FEET; THENCE SOUTH 00 DEGREES 13 MINUTES 22 SECONDS EAST,312.22 FEET;
ll-IENCE NORTI-1 89 DEGREES 51 MINUTES 04 SECONDS WEST PARALLEL WITH SAID NORTH
LINE, A DISTANCE OF 312.22 FEET; THENCE NORlll 00 DEGREES 13 MINUTES 22 SECONDS
WEST,312.22 FEET TO lliE POINT OF BEGINNING; AND PARCEL (F): THE SOUTH 950.00
FEET OF THE WEST HALF OF THE WEST HAlf OF THE SOUTHEAST QUARTER, AND THE SOUTH
940.00 FEET OF THE WEST HALF OF THE EAST HALF OF THE WEST HALF OF THE SOUTiiEAST
QUARTER;AND PARCEL (G): COMMENCING AT THE NORTHWEST CORNER OF SAID SOlJTHEAST
QUARTER; THENCE SOUTH 89 DEGREES 51 MINUTEi 04 SECONDS EAST, ALONG THE NORTH
LINE OF THE SAID SOlffHEAST QUARTER, A DISTANCE OF 1,047.48 FEET; THENCE SOUTH
00 DEGREES 13 MINUTES 22 SECONDS EAST, 1,500.69 FEET TO THE POINT OF BEGINNING;
THENCE CONTINUE SOUTH 00 DEGREES 13 MINUTES 22 SECONDS EAST, 1,085.29 FEET TO
THE NORTH RIGHT-OF-WAY UNE OF FORT GRANT ROAD; THENCE NORTH 89 DEGREES 57
MINUTES 00 SECONDS WEST,ALONG SAID NORTH RIGHT-OF-WAY LINE, A DISTANCE OF 30.00
FEET; 2 of6

 


GRAPHIC [g136892ki13ai006.gif]

THENCE NORTH 00 DEGREES 13 MINUTES 22 SECONDS WEST, 1,085.29 FEET; THENCE SOUTH
89 DEGREES 47 MINUl£S 00 SECONDS EAST,PARALLEL WITH THE SAID NORTH .
RIGHT-OF-WAY UNE,A DISTANCE OF 30.00 FEET TO TI-lE POINT OF BEGINNING;AND PARCEL
(H): COMMENONG AT TI-lE NORTHWEST CORNER OF SAID SOUTHEAST QUARTER; THENCE NORTH
89 DEGREES 51MINUTES 04 SECONDS EAST, ALONG TliE NORTH UNE OF TliE SAID
SOUTHEAST QUARTER,A DISTANCE OF 1,407.48 FEET; THENCE SOUTH 00 DEGREES 13
MINUTES 22 SECONDS EAST, 312.22 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 89
DEGREES 51 MINliTES 04 SECONDS EAST,PARALLEL WITH THE SAID NORTH LINE, A
DISTANCE OF 30.00 FEET; THENCE SOUTH 00 DEGREES 13 MINUTES 22 SECONDS EAST,
2,273.72 FEET TO THE NORTll RIGHT­ Of-WAY UNE Of FORT GRANT ROAD; THENCE NORTH
89 DEGREES 57 MINUTES 00 SECONDS WEST,ALONG SAID NORTH RIGHT-OF-WAY UNE 30.00
FEET; TliENCE NORTii 00 DEGREES 13 MINUTES 22 SECONDS WEST, 2,273.77 FEET TO THE
POINT OF BEGINNING. LESS AND EXCEPT ANY PORTION OF THE SOUTHEAST QUARTER OF
SECTION 25,TOWNSHIP 13 SOUTH, RANGE 2 EAST OF THE GILA AND SALT RIVER BASE AND
MERIDIAN,COCHlSE COUNTY, ARIZONA,LYING EASTERLY OF TiiE WEST RIGHT OF WAY UNE OF
VIRGINIA AVENUE. . PARCEL NO. 2: THE SOUTH 950.00 FEET OF TliE WEST HALF Of TliE
WEST HALF OF THE SOUTHEAST QUARTER, AND THE SOUTH 950.00 FEET OF THE WEST HALF
OF TliE EAST HALF OF THE WEST HALF OF lliE SOUTHEAST QUARTER OF SECTION
25,TOWNSHIP 13 SOUTH, RANGE 24 EAST OF THE GILA AND SALT RIVER BASE AND
MERIDIAN, COCHISE COUNTY, ARIZONA; EXCEPTING TliEREFROM ANY PORTION LYING WITHIN
THE FOLLOWING DESCRIBED PARCEL: BEGINNING AT A POINT ON THE EAST UNE OF SAID
SECTION 25, WHICH POINT BEARS NORTH 00 DEGREES 25 MINUTES 00 SECONDS WEST,
351.16 FEET FROM THE SOUTHEAST CORNER OF SAID SECTlON 25; THENCE NORTii 00
DEGREES 25 MINUTES 00 SECONDS WEST,ALONG SAID EAST SECTION UNE, A DISTANCE OF
770.24 FEET; Tl-IENCE SOUTH 89 DEGREES 35 MINUTES 00 SECONDS WEST, 50.00 FEET;
THENCE SOUlli 00 DEGREES 25 MINUll:S 00 SECONDS EAST, 142.25 FEET; THENCE SOUTH
33 DEGREES 16 MINliTES 45 SECONDS WEST, 898.16 FEET; TI-IENCE SOUTI-160 DEGREES
91MINUTES 40 SECONDS WEST, 367.16 FEET; TI-IENCE SOUTH 89 DEGREES 51 MINUTES 40
SECONDS WEST,981.67 FEET; 3 of6

 


GRAPHIC [g136892ki13ai007.gif]

THENCE SOUTH 00 DEGREES OS MINlJTES 49 SECONDS EAST, 50.18 FEET TO THE SOUTH UNE
OF SAID SECTlON 25; THENCE NORTH 89 DEGREES 53 MINUTES 35 SECONDS EAST,ALONG
SAID SOUTH SECTION UNE, A DISTANCE OF 1,732.05 FEET TO A POINT, WHICH POINT
BEARS SOUTH 89 DEGREES 5MINUTES 35 SECONDS WEST, 120.18 FEET FROM TI-lE
AFORESAlD SOUTHEAST CORNER OF SECTION 25; THENCE NORTH 18 DEGREES 30 MINUTES 34
SECONDS EAST,370.54 FEET TO THE POINT OF BEGINNING; AND EXCEPT AN UNDMDED 1/8
INTEREST IN AND TO ALL OIL,GAS, COAL AND MINERAL RIGHTS AS SET FORTH IN DOCKET
1340, PAGE 580,DOCKET 1340,PAGE 584 AND IN DOCKET 1340,PAGE 588, RECORDS OF
COCHISE COUNTY, ARIZONA. PARCEL NO.3: 11-tE SOUTH 950.00 FEET OF THE SOUTI-IEAST
QUARTER OF SECTION 25,TOWNSHIP 13 SOUTH, RANGE 24 EAST OF THE GILA AND SALT
RIVER BASE AND MERlDIAN,COCHISE COUNlY, ARIZONA, LYING WESTERLY OF THE WEST UNE
OF VIRGINIA AVENUE DESCRIBED IN DOCUMENT NO. 9203-05002, RECORDS OF COCHISE
COUNTY, ARIZONA; EXCEPT 11-tOSE PARCELS (A) AND (B),DESCRIBED AS FOLLOWS: PARCEL
(A): BEGINNING AT A POINT ON THE EAST UNE OF SAID SECTION 25, WHICH POINT BEARS
NORlli 0 DEGREES 25 MINUTES 00 SECONDS WEST, 351.16 FEET FROM THE SOUTHEAST
CORNER OF SAlD SECDON 25; THENCE NORTH 00 DEGREES 25 MINUTES 00 SECONDS WEST,
ALONG SAID EAST SECTiON UNE, A DISTANCE OF 770.24 FEET; THENCE SOUTH 89 DEGREES
35 MINUTES 00 SECONDS WEST, 50.00 FEET; THENCE SOUTH 00 DEGREES 25 MINUTES 00
SECONDS EAST, 142.25 FEET; THENCE SOUTH 33 DEGREES 16 MINUTES 45 SECONDS WEST,
898.16 FEET; THENCE SOUTH 60 DEGREES 91MINUTES 40 SECONDS WEST, 367.16 FEET;
THENCE SOUTH 89 DEGREES 51 MINUTES 40 SECONDS WEST, 961.67 FEET; THENCE SOUTH 00
DEGREES 05 MINUTES 49 SECONDS EAST, 50.18 FEET TO THE SOUTH LINE OF SAID SECTlON
25; THENCE NORTH 89 DEGREES 53 MINUTES 35 SECONDS EAST, ALONG SAID SOUTH SECTION
UNE, A DISTANCE OF 1,732.05 FEET TO A POINT, WHICH POINT BEARS SOUTH 89 DEGREES
53 MINUTES 35 SECONDS WEST,120.18 FEET FROM THE AFORESAID SOUTHEAST CORNER OF
SECTION 25; ll!ENCE NORTH 18 DEGREES 30 MINUTES 34 SECONDS EAST, 370.54 FEET TO
THE POINT OF BEGINNING; AND PARCEL (B): ll!E SOUTH 950.00 FEET OF THE WEST HALF
OF THE WEST HALF Of THE SOUTHEAST QUARTER, AND THE SOUTH 950.00 FEET OF THE WEst
HALF Of THE EAST HALF OF THE WEST HALF OF THE SOUTHEAST QUARTER; AND 4 of6

 


GRAPHIC [g136892ki13ai008.gif]

EXCEPT AN UNDMDED 1/8 INTEREST IN AND TO ALL OIL, GAS,COAL AND MINERAL RIGHTS AS
SET FORTH IN DOCKET 1340,PAGE 580, DOCKET 1340, PAGE 58AND IN DOCKET 1340,PAGE
588 RECORDS OF COCHISE COUNTY, ARIZONA. EXCEPTING FURTHER,FROM THE ABOVE PARCEL
NOS. 2 AND 3,PROPERTY CONVEYED TO THE ARIZONA DEPARTMENT OF TRANSPORTATION IN
DEED RECORDED JULY 14, 2005 IN 0507-25614, DESCRIBED AS FOLLOWS; Tl1AT PORTION
OF THE SOlJTH 1135.28 FEET OF THE SOUlHWEST QUARTER OF THE SOUTHEAST QUARTER OF
SECTION 25,TOWNSHIP 13 SOUTH,RANGE 24 EAST OF THE GfiA AND SALT RIVER BASE AND
MERIDIAN, COCHISE COUNlY, ARIZONA, WHICH UES BETWEEN THE EXISTING NORTI-IERLY
RIGHT-OF-WAY UNE OF FORT GRANT ROAD, THE EXISTING WESTERLY RIGHT-OF-WAY UNE OF
VIRGINIA AVENUE, AND THE FOLLOWING DESCRIBED UNE: COMMENCING AT A 2 INCH BRASS
CAP MARKING THE SO!Jlll QUARTER CORNER OF SAID SECTION 25, BEING SOUTH 89
DEGREES 58 MINUTES 34 SECONDS WEST,2647.45 FtET DISTANT FROM THE SOUTHEAST
CORNER THEREOF; THENCE NORTH B9 DEGREES 58 MINUTES 34 SECONDS EAST ALONG THE
SOUTH UNE THEREOF, A DISTANCE OF 995.45 FEET; THENCE NORTH 00 DEGREES 18
MINlJTES 00 SECONDS WEST, A DISTANCE OF 50.29 FEET TO THE TRUE POINT OF
BEGINNING ON THE NORTHERLY RIGHT-OF-WAY UNE OF FORT GRANT ROAD; THENCE NORTH 00
DEGREES 18 MINUTES 00 SECONDS WEST ALONG A UNE THAT IS 25.00 FEET WEST OF AND
PARALLEL TO THE WESTERLY RIGHT-OF-WAY UNE OF VIRGINIA AVENUE, A DISTANCE OF
215.00 FEET TO POINT "A"; THENCE CONTINUING NORTH 00 DEGREES 18 MINUTES 00
SECONDS WEST, A DISTANCE OF 870.00 FEET TO me POINT OF ENDING. SAID PARCELS 1, 2
AND 3 ARE RJRTHER DESCRIBED BY METES AND BOUNDS AS FOLLOWS: A PARCEL OF LAND
LOCATED IN PART OF THE SOUTiiWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION
25, TOWNSHIP 13 SOUTH , RANGE 24 EAST OF me GILA AND SALT RIVER MERIDIAN, COOHSE
COUNTY, ARIZONA. MORE PARTICULARLY DESCRIBED AS FOLLOWS:· COMMENCING AT THE
SOUTH QUARTER CORNER OF SAID SECTION 25, BEING A FOUND BRASS CAPPED MONUMENT IN
A HAND HOLE SECURED IN CONCRETE,FROM WHICH THE SOUTHEAST CORNER OF SAID SECTION
25 BEING A G.L.O. BRASS CAPPED MONUMENT FOUND 1 FOOT BELOW THE SURFACE, BEARS
NORTH 89 DEGREES 57 MINUTES 45 SECONDS EAST (MEASURED) 2647.42 FEET, SAID UNE
BEING ALSO THE BASIS OF BEARINGS FOR THIS DESCRIPTION; THENCE NORTH 00 DEGREES
14 MINUTES 54 SECONDS WEST 1135.28 FEET ALONG THE NORTH­ SOUTH MID-SECTION
UNE,TO A FOUND 1/2 INCH IRON BAR WITH PLASTIC CAP "L.S 26922 HOLMES"; THENCE
NORTH 89 DEGREES 57 MINUTES 45 SECONDS EAST 1019.17 FEET,PARALLEL WITH THE SOUTH
LINE OF SAID SECTION 25,TO A FOUND 1/2 INCH IRON BAR WITH PLASTIC CAP IS "L.S
26922 HOLMES" BEING ON THE WESTERLY UNE OF VIRGINIA AVENUE; . THENCE SOUTH 00
DEGREES 18 MINUTES 48 SECONDS EAST 1085.06 FEET, ALONG SAID WESTERLY UNE TO THE
ARIZONA DEPARTMENT OF TRANSPORTATION'S (A.D.O.T.) NORmERLY RIGHT OF WAY UNE
ALONG FORT GRANT ROAD AS MONUMENTED BY A.D.O.T. RIGHT OF WAY MARKERS BEING
ALUMINUM CAPPED MONUMENTS IN CONCRETE; 5 of6

 


GRAPHIC [g136892ki13ai009.gif]

THENCE ALONG SAID NORTHERLY RIGHT OF WAY,SOUTH 89 DEGREES 57 MINUTES 45 SECONDS
WEST, 225.12 FEET (MEASURED),SOUTII89 DEGREES 51MINUTES 40 SECONDS WEST
(RECORDED IN DOCJ<ET 411 PAGE 433}, TO A FOUND A.D.O.T. MONUMENT MARKED "STA
0+67.44 ELEV. 4179.22"; THENCE SOUTH 00 DEGREES 04 MINUTES 40 SECONDS WEST 50.23
FEET (MEASURED), SOUTli 00 DEGREES 05 MINUTES 49 SECONDS EAST 50.18 FEET
(RECORDED IN DOCKET 411 PAGE 433), TO THE CENTERUNE OF FORT GRANT ROAD AND THE
SOUTH UNE OF SAID SECTION 25; THENCE SOIJll-t 89 DEGREES 57 MINUTES 45 SECONDS
WEST 794.99 FEET ALONG SAID SECTION LINE TO THE POINT OF BEGINNING OF THIS
DESCRIPTION. 6 of6

 


 

GRAPHIC [g136892ki13bi001.gif]

.I!..AHltlll A-.5 I 1\ Buttom\illov, 27769 Lagoon Drive Buttonwillow. C1\ LEGAL
DESCRIPTION Real property tn the unincorporated area of the County' of
KERN,State of califomia, described as follows: PARCEL 1OF PARCEL MAP 3840 IN THE
UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA,AS PER MAP
RECORDED JUNE 2,1977 IN BOOK 18,PAGE 122 OF PARCEL MAPS,IN Tiff OFFICE OF TifE
COUNn' RECORDER OF SAID COUNTY. EXCEPTING "THEREFROM ALL OIL, GAS,MINERALS AND
OlHER HYDROCARBON SUBSTANCES AND GRAVEL WITHIN OR UNDERLYING SAID LAND, AND lHE
EXCLUSNE RIGHT TO PROSPECf fOR, DRILL FOR, PRODUCE, MINE,EXTRACT AND REMOVE
OIL,GAS, MINERALS,GRAVEL AND OlliER HYDROCARBON SUBSTANCES UPON AND FROM SAID
PROPERTY,THE EXCLUSNE RIGHT TO DRILL UPON,TO DRILL THROUGH AND OTHERWISE TO USE
SAID PROPERTY TO PRODUCE, MINE,EXTRACT AND REMOVE OIL, GAS, GRAVEL AND OTHER
MINERALS FROM ADJACENT OR NEIGHBORING LANDS, AND Tl-IE EXCLUSIVE RIGHT TO INJECT
IN, STORE UNDER AND THEREAFTER WITHDRAW FROM SAID PROPERTY, OIL,GAS, GRAVEL AND
OTHER MINERALS AND PRODUCTS THEREOF,WHETHER PRODUCED FROM SAID PROPERTY OR
ELSEWHERE; BUT UNLESS GRANTEE OR ITS SUCCESSORS OR ASSIGNS SHALL GIVE WRITTEN
CONSENT TO Tl-IE DRIWNG OF WELLS UPON THE SURFACE OF SAID LANDS, AlOl F THE
FOREGOING RIGHTS SHALL BE EXERCISED ONLY BY THE DRIWNG OF WELLS FROM LOCATIONS
ON ADJACENT OR NEIGHBORING LANDS INTO AND THROUGH SAID PROPERTY AT lEASf 500
FEET BELOW lliE SURFACE OF THE GROUND AND Wm-tOUT EIIITERING UPON OR USING ANY
PORTION OF SAID PROPERTY LYING ABOVE SAID DEPTH, AS RESERVED BY M & T
INCORPORATED,A NEVADA CORPORATION, IN DEED RECORDED JANUARY 8,1968 IN BOOK
4118,PAGE 364 OF OFFIOAL RECORDS. APN: 103-280-60 and 103-280-61and 103-280-62

 


GRAPHIC [g136892ki13bi002.gif]

I!.,Xtlltlll A-'J Petro Ontario 4265 East Guasti Road (Ontario West) Ontario. CA
Legal Description PARCE9l OF PARCEL MAP NO. 9500,IN lliE OlY OF ONTARIO,COUNTY
OF SAN BERNARDINO,STATE OF CAUFORNIA, AS PER PlAT RECORDED IN BOOK 107 OF PARCEl
MAPS, PAGE(S) 61THROUGH 63,INCLUSIVE, RECORDS OF SAID COUNTY. lliE BOUNDARIES OF
SAID PARCEL BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT THE
SOUTHEAST CORNER OF SAID PARCEL 9; THENCE SOUTH 88 DEG. 28' 13" WEST 1115.00
FEET TO THE BEGINNING OF A CURVE CONCAVE SOUTHEASTERLY HAVING A RADIUS OF
1144.00 FEET;THENCE WESTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGlE OF 11 DEG.
28' 42" A DISTANCE OF 229.18 FEET TO A POINT OF REVERSE CURVE WITH A CURVE
CONCAVE NORTHWESTERLY HAVING A RADIUS OF 1056.00 FEET;THENCE WESTERLY ALONG SAID
CURVE TiiROUGH A CENTRAL ANGLE OF 11 DEG. 28' 42" A DISTANCE OF 211.55
FEET;THENCE SOUTii 88 DEG. 28' 13" WEST 146.87 FEET;THENCE NORTH 23 DEG. 25' 37"
WEST 77.02 FEET; THENCE SOUTH 88 DEG. 28' 13" WEST 30.01FEET;THENCE NORTH 00
DEG. 01' 48" WEST 139.42 FEET;TliENCE NORTli 42 DEG. 36' 12" EAST 941.22 FEET TO
TliE BEGINNING OF A CURVE CONCAVE SOUTHEASTERLY HAVING A RADIUS OF 350.00 FEET;
TliENCE NORTHWESTERLY ALONG SAID CURVE TliROUGH A CENTRAL ANGlE OF 44 DEG. 52'
42" A DISTANCE OF 274.15 FEET;THENCE NORTH 87 DEG. 28' 50" EAST
688.51FEET;TiiENCE SOUTI-l 84 DEG. 39' 36" EAST 166.98 FEET;TifENCE SOUTH 01
DEG.31' 47" EAST 940.54 FEET TO THE POINT OF BEGINNING. APN: 0238-042-26-0-000

 


GRAPHIC [g136892ki13bi003.gif]

EXHIBIT A-5 TA Santa Nella 123 I 0 S. Highway 33 Santa Nella. CA Legal
Description Parcel A: Parcel I in the County of Merced, State of California as
shown on Parcel Map filed in Book 54, Pages II and 12 of Parcel Maps in the
Office of the County Recorder of said County and being a portion of Lot 3 and
all of Lot l, Map of San Luis Subdivision, as per plat recorded in Book 26, Page
44, records of said County. Excepting therefrom: Beginning at a point on course
(4) as described in deed to the State of California recorded November 8,· 1963
in Volume 1630 of Official Records, Page 561 as Instrument No. 25102, Merced
County Records, distant along said course N. 4 deg. 27' 38" W., 180.14 feet from
the Southerly terminus of said course, thence along said course N. 4 deg. 27'
38" W., 100.46 feet to course {3) as described in said deed; thence along said
course (3) N. 88 deg. 44' 54' W., 10.00 feet to a point of bearingS. 88 deg. 44'
54" E., 30.00 feet from Engineer's Station 65 + 70.00 on the Department
ofTransportation's 1984 construction centerline for State Highway Route
10-Mer-33, Post Mile 16.9; thence along a line parallel with said centerline N.
deg. l 5' 06" E., 199.20 feet to the Northerly line of Parcel "A" as shown on
map for Alfred A. Souza filed for record December IS, 1969 in Book 10 of Parcel
Maps, Page 5, Merced County Records; thence along said Northerly lineS. 77 deg.
29' 20" E., 10.20 feet; thence S. I deg. 15' 06" W., 103.00 feet; thence S. 12
deg. 47' 04" E., 4123 feet; thence S. l deg. IS' 06" W., 154.17 feet to the
point of beginning. Also excepting therefrom a portion of Parcel "A" as said
parcel is shown on map entitled, " Parcel Map for Alfred A. Soum", filed for
record December 15, 1969 in Book 10 of Parcel Maps, Page 5, Merced County
Records, situate in the West one-half of Section 32, T. 9 S., R. 9 E., M.D. B.&
M., said portion described as follows: Beginning at the Southerly terminus of
that certain course (5) as described in deed to the State of California recorded
November 8, 1963 in Volume 1630 of Official Records, Page 561 as Instrument No.
25102, Merced CoWlty Records, thence (A) along said course N. 6 deg. 00' 00" W.,
92.00 feet; thence (B) S. 52 deg. 30' 27" E., 173.75 feet; thence (C) S. 24 dcg.
29' 21" E., 174.D6 feet; thence (D) S.9 deg. 20' 00" w:, 477.36 feet; thence (E)
S. 0 deg. 20' 57" E., 139.01 feet; thence (P} S. 16 deg. 57' 18" E., 198.6!feet;
thence (G) S. 25 deg. 03' 45" E., 346.22 feet to that certain course (8)
described in said deed; thence along said course (8) and courses (7) and (6) as
described in said deed the following courses: N. 31 deg. 01' 19" W., 429.33
feet; from a tangent that bears N. 28 deg. 50' 00" W., along a curve concave to
the Northeast having a rarlius of 944.00 feet through a central angle of30 deg.
05' 06" an arc distance of 495.68 feet and N. I deg. 06" E., 442.61 feet to the
point of beginning. Assessor's Parcel No.: a portion of 070-230-042 Parcel B:
All that portion of Parcel 2 as shown upon that certain parcel map for
Mid-California Autoffruck Plaza Inc., as per map recorded September 25, 1985 in
Book 54 of Parcel Maps, Pages II and 12, Merced County Records, described as
follows: Beginning atthe most Northeasterly comer of Parcell, thence South 88
deg. 46' 23" East 200.00 feet; thence South I deg. 13' 37" West 790.52 feet;
thence North 88 deg. 46' 23" West 200 feel to a corner on the East line of
Parcel I; thence along the East line of said Parcel North I dcg. 13' 37" East
790.52 feet to the point of beginning. Assessors Parcel No.: 070-230-038 Parcel
C: Lot 2 according to map of"San Luis Subdivision", recorded July 9, 1980 in
Vol. 26 of Official Plats, Page 44, 45 and 46, Merced County Records. Together
with: All that portion of Parcel 2 as shown on the "Parcel Map for
Mid-California Autoffruck Plaza" recorded in Volume 54, Parcel Maps, Page 12,
Merced County Records, described as follows: I of2

 


GRAPHIC [g136892ki13bi004.gif]

Commencing at the Northeast comer of Lot 2 as shown on the "M3p of San Luis
Subdivision," Volume 26, Official Plats, Page 45, Merced County Records; thence
S. 88 deg. 45' 08" E. 10.00 feet to the previously adjusted lot eomer for Lot 2
as shown on the "Record of Survey for Dave Buchanan" recorded in Volume 22,
Surveys, Page 30, Merced County Records and the True Point of Beginning for this
description; thence along the previously adjusted east line ofLot 2 as shown on
the aforesaid Record of SurveyS. I deg. 13' 3T' W. 351.45 feet; thence N. 88
deg. 45' 08" W. 10.00 feet to the point of beginning, by · Certificate of
Compliance recorded April7, 1988 in Book 2668, Page 248, Official Records of
Merced County. Assessors Parcel No.: 070-230-042 a portion o[ 2 of2

 


GRAPHIC [g136892ki13bi005.gif]

EXHIBIT A-6 TA Wheat Ridge 12151 W. 44th Avenue Denver (Wheat Ridge). CO All
that portion of Lots 13, 14 and 15, Nicholas Gardens, described as follows:
Beginning at the Southeast corner of said Lot 13, said corner being at a point
on the Northerly right of way line of West 44"' Avenue; Thence along said right
of way line North 89°40' West 115.86 feet to the most Easterly corner of Parcel
No. I 78, as described in Rule and Order granting said parcel to Board of County
Commissioners of Jefferson County and Department of Highways, State of Colorado,
recorded in Book I 963 at Pages 587 through 590, in the office of the Clerk and
Recorder; Thence along the North line of said parcel North 74°24'45" West 228.0
feet; Thence continuing along said North line North 89°40' West 25.8 feet to the
Northeast corner of Parcel No. 178A, Rev. 2, as described in Rule and Order
granting said parcel to Board of County Commissioners of Jefferson County and
Department of Highways, State of Colorado, recorded in Book 2015 at Pages 65,66
and 67, in the office of the Jefferson County Clerk and Recorder; Thence along
the North line of said parcel North 89°40' West 148.0 feet to the Northeast
comer of Parcel No. 178B, Rev. 2, as described in Rule and Order granting said
parcel to Board of County Commissioners of Jefferson County and Department of
Highways, State of Colorado, recorded in Book 1963 at Pages 587 through 590 in
the office of the Jefferson County Clerk and Recorder; Thence along the North
line of said parcel 30.0 feet to the Northeast comer of Parcel No. 173, Rev. 2,
as described in Rule and Order granting said parcel to Board of County
Commissioners of Jefferson County and Department of Highways, State of Colorado,
recorded in Book 1972 at Pages 137 through 141 in the office ofthe Jefferson
County Clerk and Recorder; Thence along the North line of said parcel North
89°40' West 25.6 feet to Easterly Northeast comer of Parcel No. 172, Rev. 2,
described in Deed to the Department of Highways, State of Colorado, recorded in
Book 1909 at Pages 698 and 699, in the office of the Jefferson County Clerk and
Recorder; Thence along the North line of said parcel North 89°40' west 170.0
feet; Thence along the Northeasterly line of said parcel North 44°50" West 70.9
feet; Thence along the East line of said parcel North 00°00'15" West 40.0 feet
to the Southeast comer of Parcel No. 177, Rev. 3, as described in Rule and Order
granting said parcel to Board of County Commissioners of Jefferson County and
Department of Highways, State of Colorado, recorded in Book 1972 at Pages 137
through 141, in the office of the Jefferson County Clerk and Recorder; Thence
along the East line of said parcel North 00°00'15" West 200.8 feet; Thence along
the Easterly line of said parcel North 14°12'4 5" East 234.0 feet; Thence along
the Southeasterly line of said parcel North 51°23'30" East 223.I feet to a point
on the Southwesterly line of Parcel 8A, as described in the Deed to the State
Highway Commission of Colorado, recorded in Book 939 at Pages I 47 and 148, in
tlie office of the Jefferson County Clerk and Recorder; Thence along said
Southwesterly line North 64°20'30" East 15.3 feet to the Southwest corner of
Parcel9A, as described in Deed to the State Highway Commission of Colorado,
recorded in Book 845 at Pages 247 and 248, in the office of the Jefferson County
Clerk and Recorder, Thence along the Southwesterly line of said parcel North
64°20'30" East 593.2 feet to the East line of Lot 13, Nicholas Gardens; Thence
along said East line South 00°16'00" East 984.89 feet to the point of beginning.
Excepting those parcels conveyed by Deed recorded July 20, 1987 at Reception No.
87093520. County of Jefferson, State of Colorado.

 


GRAPHIC [g136892ki13bi006.gif]

li.XHlHlT A-7 TA New Haven 3 East Industrial Road Branford (New Haven). CT ·.
1-.· .. :' :., ;,_;,-;\::-·_. ./ i .. . .. .·..-·.:.· . ·->.... -. ":. : •• t :·
• • • : •••• _ ...._,. ,;:_ '; ·;·:·:·..:-··:·.: •; • •• :.· ':: -.•. ·.: • •
..._ •••• • . : · :·.·:-s:ai4·P' - t lnl g 1,31t-· qa fe feaat hri oein I'm i:e
parfiCU1a' 1hri&bd-ed·-· . ..:and:·descnbed. aS..follows: .: '·. . :· .. : ·.-;
; -. .. .: ..: . .... -. . . . .. . . . ... ' :=;_ .:. . - ' .-; --• . • .• • •
.... : ·:-. eo mencln:at a· i iinth -NdrttiwaSt·¢Prner6f ltiher hi-a s¢ribed
·pare I. said polnt being c.ipproxlmateiy 200 feet e.astar1y o( tl:ie
.interseetibn ef:E.ast·. lndostrlal Road and Leets ISland Road, when measured
along.:the southerly · -----·· ·street hne ofEastlnttustrlal Road. ---·THENCE
RUNNING Nbrth 7degr es 46 minutes 14:secanalfEasf175.cr6feet· along the
southerly street line of East Industrial Road; . THENCE RUNNING No76 de·grees 43
minutes 34 secands East 278.83 feet along the southerly street line of ast
Industrial Road; THENCE RUNNING North 80 degrees 25 minutes 3·0 seconds East
618.75 feet J along the outher1y street line of East Industrial Road; · THENCE
RUNNING North 84 degrees 51 minutes 04 seconds East 261.79 feet along the
souther1y street line of East lndustri_al Road; · . THENCE RUNNING South 81
degrees 12 minutes 27 seconds East 82.34 feet along the southerly street line of
East Industrial Road; · THENCE RUNNING South 9 degrees 36 minutes 50 secondEast
96.41 feet along the westerly boundary line of the on ramp to 1"-95; · THENCE
RUNNING 314.62 feet along a·curve having a radius of 229.00 feet and being
concave to the northwest, along the' on ramp to 1-95; ·THENCE RUNNING South 79
degrees 37 minutes 02 seconds West 423.16 feet along thnorthei1y highway line of
1-95, land belonging now or formerly to the State of Connecticut. THENCE RUNNING
South 79 degrees 37 minutes 05 seconds West 300.00 feet along the northerly
highway line of 1-95, land belonging riow or formerly to the Continued On Next
Page

 


GRAPHIC [g136892ki13bi007.gif]

THENCE RUNNING 176 88 feet to an iron pin;along a·cuive'hav·uig·li.radius .of
459.26 feet and being concave to the South, along the northerly.highway linof .
1-95, land belonging now or foime.rly to the State of.COnriectlcut; . ·
---····-·····---·-----------·---·-----· ---------THENCE RUNNING North 2 degrees
52 minutes 24 .seconds.West 207.04 feet along land belonging now or formerly to
Exxon Oil Comp-any, to the point and place of Commencement; The above parcel is
subject to a 20 foot wide drainage ea·sement. to the Town of Branford, along the
westerly line of the above described parcel, nd subject to.a 20 foo_t"wlde
drainage easement to the Town of Branford as shown on the above . referenced
map. . The above parcel is also subject to a t:!O foot wide easement for
electric lines In favor of the Connecticut Light and Power Company as sh9wn on
the above referenced map.

 


GRAPHIC [g136892ki13bi008.gif]

EXHIBIT A-8 r_,\ i\ rari anna 2112 llighway 71 South Marianna. FL Legal
Description PARCEL 1: That portion of the North 1/2 of the Southeast l/4 of the
Northeast 1/4 of Section 25, Township 4 North, Range 10 West,lying South of the
right-of-way of Interstate 10, better described as:· Commence at an existing
concrete monument marking the Southeast comer of the Northeast 1/4 of Section
25,Township 4 North, Range 10 West, Jackson County, Aorida;thence North
02°l9'57"E.ast 658.66 feet to an existing concrete monument and call this the
Point of Beginning; thence continue North 02°19'57"East 51.25 feet to a concrete
monument on the Southerly right-Qf-way of Interstate 10;thence North
75°47'32"West 180.48 feet to an existing Department of Transportation iron rod;
thence continue along said right-of-way North n•1J'57"West 337.58 feet to an
existing Department of Transportation Iron rod; thence continue along said
right-of-way North 87"0'1'09"West 836.35 feet to an existing concrete monument;
thence South 01°43'43"West, 223.50 feet to a concrete monument; thence North
89°33'36"East, 1344.05 feet to the Poirlt of Beginning. PARCEL II: Commence at
the Northeast corner of the Southeast 1/4 of the Northeast 1/4 of Section 25,
Township 4 North,Range 10 West,Jackson County, Aorida, as per State Road
Department Right-of-Way Plans 553002-24{)4,Sheet 1; tflence South 02°21'30flWest
431.59 feet to the center line of.Interstate 10; tflence North 75.49'47''West
1809.59 feet along the center line of said road to the center line Intersection
of State Road 71;thence South 00°16'17"East along tfle center line 1143.3 feet;
thence North 89°43'43"East, 102.65 feet to the new right-of-way of State Road
71; thence North 06°58'4l"East along said rlght-of-way 470.28 Feet; thence North
38°16'38"East along said right-of-way 276.17 feet; thence South 87"04'09"East
61.9 Feet; thence South Ol 043'43"West 223.5 feet to an existing concrete marker
and call this the Point of Beginning; thence continue South 01°43'43"West 663.0
Feet to a concrete marker; thence North 69°24'43"East 1336.2 feet to an existing
concrete marker; tflence North 02°22'13"East, 658.7 feet to an existing concrete
marker; thence South 69°34'53"West 1345.3 feet to the Point of Beginning. PARCEL
III: Commence at the Northeast comer of the Southeast 1/4 of the Northeast 1/4
of Section 25, Township 4 North,Range 10 West, Jackson County, Aorida, as per
State Road Department Right-of Way Plans S53002-2404,Sheet 1;tflence South
02°21'30''West, 431.59 feet to the center line of Interstate 10; thence North
75°49'47"West, 1809.59 Feet along the center line of said road to the center
line intersection of State Road 71; thence South 00°16'17"East along the center
line, 1143.3 feet; tflence North 89°43'43"East 102.65 feet to the new
right-of-way of State Road 71 and call this the Point of Beginning; thence
continue North 89°43'43"East 195.9 feet; thence South 00°16'17"East 417.5 feet;
thence North 89°43'43"East, 60.2 teet; thence North 01°43'43"East, 1097.1 feet,
to a concrete marker on the South right-of-way of Interstate 10; thence North
87°04'09"West 61.9 feet; thence South 38°16'38'West, 276.17 feet along tfle
South right-of-way of said road; thence South 06°58'41"West 470.28 feet along
the East right-of-way of said road to the Point of Beginning. PARCEL IV:
Commence at the Northeast comer of the Southeast 1/4 of the Northeast 1/4 of
Section 25, Township 4 North, Range 10 West, Jackson County, Aorida, as per
State Road Department Right-of-Way Plans S53002·2404,Sheet 1; thence South
02°2l'30"West 431.59 feet to the center line of Interstate 10; I of2

 


GRAPHIC [g136892ki13bi009.gif]

thence North 75°49'47"West, 1809.59 feet along the center line of said road to
the center line lnter.;ection of State Road 71; thence South 00°19'17"East along
the center line 1143.3 feet;thence North 89°43'43"East 102.65 feet to the new
light-of-way of State Road 71 and call this the Point of Beginning; thence
continue North 89°43'43"East,195.9 feet;thence South 00°16'17'East 417.5 feet;
thence South 89°43'43"West, 228.55 feet to the new light-of-way of State Road
71;thence North 00°16'17''West 160.8 feet along said right-of-way; thence North
06°58'41"East along said right-of-way 258.77 feet to the Point of Beginning. ALL
OF THE ABOVE DESCRIBED PARCELS I, ri,III, AND IV BEING THE SAME AS FOI.l..OWS:
Commence at an existing concrete monument marking the Southeast comer of the
Northeast 1/4 of Section 25,Township 4 North, Range 10 West,Jackson County,
Aorlda and call this the Point of . Beginning; thence North 02°19'3S"East along
the Easterly line of said Section 25,a distance of 709.35 feet to the
intersection of the Easterly line of said Section 25 and the Southerly right of
way of State Road 8 (Interstate 10); thence North 75°47'32"West along the
Southerly right of way of said road,a distance of 180.48 feet; thence North
77°13'57"West along the Southerly right of way of said road, a distance of
337.58 feet to an existing Ronda Department of Transportation iron rod and cap;
thence North 87°04'09"West along the Southerly right of way of said road, a
distance of 897.60 feet to a concrete monument; thence South 38°16'51'West along
the Southerly light of way of said road,a distance of 276.17 feet to a Rorida
Department of Transportation Iron rod set at the lnte on of the Southerly light
of way of rrlterstate 10 and the Easterly right of way of State Road No. 71;
thence South 06°58'54"West along the Easterly right of way of State Road No.
71,a distance of 729.85 feet to a Rorida Department of Transportation iron rod;
thence South 00°16'01"East along the Easterly right of way of said road,a
distance of 159.96 feet to a concrete monument;thence North 89°42'44"East,a
distance of 290.55 feet to an iron rod;thence North 01°04'38"East,a distance of
210.60 feet to a concrete monument; thence North 89°19'53"East, a distance of
1336.47 feet to the Point of Beginning; the above described parcel located in
the East 1/2 of Section 25, Township 4 North, Range 10 West, Jackson County,
Florida. Less and Excepting from the aforesaid Parcels I,II,III and IV and the
above overall parcel the land described In the Special Warranty Deed, dated
January 5, 2006,recorded January 9, 2006 in O.R. Book 1062,Page 581, Public
Records of Jackson County, Aorida. 2 of2

 


GRAPHIC [g136892ki13bi010.gif]

EXHIBIT A-9 Vera Beach, FL (TA) 8909 20th Street Vera Beach, FL 32966 Lot 1,
TRAVEL CENTERS OF AMERICA SUBDIVISION, according to the Map of Plat thereof as
recorded in plat Book 16, Page 12, of the Public Records of Indian River County,
Florida. LESS AND EXCEPT any portion of land as contained in that certain
Special Warranty Deed recorded in Official Records Book 2194, Page 696, of the
Public Records oflndian River County, Florida.

 


 

GRAPHIC [g136892ki13ci001.gif]

EXHIBIT A-10 TA Savannah 4401 Flighway 17 Savannah (Richmond Hill). GA BEGINNING
at a concrete monwnent located at the southwest comer of the intersection of
Interstate Highway No. 95 and U.S. Highway No. 17; thence south 89 degrees 20
minutes 30 seconds east and along the western right of way line of Interstate
Highway No. 95 a distance of 76.32 feet; thence continuing along the westerly
right of way south 20 degrees 47 minutes 00 seconds east a distance of 184.68
feet to a point of curvature, thence along a curve to the left having a radius
of 1019.97 fet and a tangent of277.91 feet, an arc length of542.66 feet to a
point of tangency; thence south 51 degrees 16 minutes 00 seconds east along the
westerly right of way line of Interstate Highway No. 95 a distance of 197.15
feet to a point of curvature; thence along a curve to the right having a radius
of 889.97 feet and a tangent of 275.09 feet an arc length of 533.62 feet to the
most southeasterly corner of said described parcel or tract of land; thence
south 6.3 degrees 15 minutes 00 seconds west along the south line of said
described parcel or tract a distance of 668.91 feet to the most southwesterly
corner of said described tract or parcel of land; thence north 5 I degrees 26
minutes 30 seconds west and along the northerly right of way of a 60.0 feet road
a distance of 378.54 feet to a point of curvature; thence along the right of way
and on a cwve to the right having a radius of 427.58 feet and a tangent of 245.0
feet an arc distance of 444.96 feet to a point of a reverse curve; thence
continuing along the northerly right of way of a 60.0 foot road and a curve to
the left having a radius of 653.15 feet a tangent of 297.66 feet an arc distance
of 55&.58 feet to the most n01thwesterly comer of said described tract or parcel
of land; thence north 49 degrees II minutes 00 seconds east and along U1e north
lien of said described tract or parcel of lund a distance of 410.00 feet to the
point or place of beginning. Said described tract or parcel of land containing
20.0 acres, more or less.

 


GRAPHIC [g136892ki13ci002.gif]

EXHIBIT A-ll TA Elgin 19 N. 430 Route 20 Hampshire (Elgin), IL Legal Description
All THAT CERTAIN REAL PROPERlY LOCATED IN TliE COUNlY OF KANE, STATE OF
ILliNOIS, BEING MORE PARTICULARLY DESCRIBED AS: THAT PART OF THE SOUTHWEST 1/4
OF TliE NORTHWEST 1/4 AND OF THE NORTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION
2, TOWNSHIP 42 NORlli, RANGE 6 EAST OF TliE THIRD PRINCIPAL MERIDIAN, KANE
COUNTY, ILliNOIS, DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHWEST CORNER OF
SAID SOUTliWEST l/4 OF THE NORTHWEST 1/4; THENCE NORTH ALONG THE WEST UNE OF
SAID SECTION 2 TO THE SOUTHWESTERLY UNE Of A TRACT OF LAND CONVEYED TO THE
DEPARTMENT OF PUBLIC WORKS AND BUILDINGS OF THE STATE OF ILLINOIS BY DEED DATED
JULY 16, 1958 RECORDED OCTOBER 27, 1958 IN BOOK 1926, PAGE 403, AS DOCUMENT
NUMBER 873955; THENCE SOUTHEASTERLY ALONG SAID SOUTHWESTERLY UNE TO lliE
NORTHEASTERLY LINE OF PARCEL N-46-26 ACQUIRED BY lliE ILLINOIS STATE TOLLWAY
HIGHWAY COMMISSION THROUGH PROCEEDINGS IN THE CIRCUIT COURT OF KANE COUNTY, AS
CASE NO. 57-441; THENCE NORllfWESTERLY ALONG SAID NORlliEASTERLY UNE TO THE WEST
LINE OF SAID SEmON 2; THENCE NORTH ALONG SAID WEST UNE TO THE POINT OF
BEGINNING, IN lliE TOWNSHIP OF HAMPSHIRE, KANE COUNTY, IlliNOIS. ALL OF TliE
ABOVE-DESCRIBED lAND BEING THE SAME AS FOLLOWS: A PARCEL OF LAND BEING LOCATED
IN THE SOUTHWEST QUARTER OF lliE NORTHWEST QUARTER AND OF THE NORlliWEST QUARTER
OF TliE SOUlliWEST QUARTER OF SEmON 2, TOWNSHIP 42 NORlli, RANGE 6 EAST OF THE
THIRD PRINCIPAL MERIDIAN, KANE COUNTY, ILLJNOIS, BEING MORE PARTICUlARLY
DESCRIBED AS FOLLOWS: BEGINNING AT THE MOST NORTHERLY CORNER OF SAID TRACT, SAID
POINT BEING ON THE WESTERLY R.O.W. UNE OF U.S. ROUTE 20; THENCE WITH SAID
WESTERLY R.O.W. UNE SOUTH 40 DEGREES 01 MINUTES OS SECONDS EAST A DISTANCE OF
488.59 FEET; lliENCE WITH SAID WESTERLY R.O.W. UNE ALONG TliE ARC OF A CURVE TO
THE RIGHT, SAID CURVE HAVING A RADIUS OF 3521.20 FEET AND CEN1MLANGLE OF 13
DEGREES 54 MINUTES 58 SECONDS, SAID CURVE HAVING A CHORD BEARING OF SOUTH 33
DEGREES 03 MINUTES 36 SECONDS EAST AND A OiORD DISTANCE OF 853.15; THENCE SOUTH
11 DEGREES 03 MINUTES 53 SECONDS EAST DEPARTING FROM SAID WESTERLY R.O.W. LINE A
DISTANCE OF 411.81 FEET TO A POINT; THENCE NORTH 70 DEGREES 51 MlNUTES 10
SECONDS WEST A DISTANCE OF 910.80 FEET TO A FOUND IRON BAR; TI-IENCE NORlli 00
DEGREES 18 MINUTES 50 SECONDS EAST ALONG THE NORlliERN R.O.W. OF ILLINOIS
NORTHWEST TOLLWAY, A DlSTANCE Of 824."80 FEET; THENCE NORTH 00 DEGREES 25
MINUTES 21 SECONDS WEST A DISTANCE OF 369.85 FEET TO lliE POINT OF BEGINNING, IN
KANE COUNTY, ILUNQ[S. .

 


GRAPHIC [g136892ki13ci003.gif]

EXHIBIT A-12 Morris, IL 21 Romines Drive Morris, IL 60450 Real property in the
City of Morris, County of Grundy, State of Illinois, described as follows:
Parcel 1: That part of Section 27, Township 34 North, Range 7 East of the third
Principal Meridian, described as follows: Commencing at the nmthwest corner of
the Southwest Quarter of said Section 27; thence North 88 Degrees 07 Minutes 22
Seconds East along the north line of the Southwest Quarter of Section 27 for a
distance of 871.33 feet for a place of beginning; thence continuing North 88
Degrees 07 Minutes 22 Seconds East along the north line of the Southwest Quarter
of said Section 27 for a distance of 461.01 feet; thence South 01 Degrees 22
Minutes 46 Seconds East for a distance of 575.35 feet; thence South 52 Degrees
56 Minutes 42 Seconds West for a distance of 136.71 feet; thence South 37
Degrees 03 Minutes 18 Seconds East for a distance of 180.10 feet to a point on
the northerly line of Interstate Route 80 as depicted on the Plat of Highways
recorded as Document 332059; thence South 52 Degrees 56 Minutes 40 Seconds West
along the said northerly right-of-way line of Interstate Route 80 for a distance
of 72.12 feet; thence South 57 Degrees 50 Minutes 3 7 Seconds West along the
said northerly right-of-way line ofinterstate Route 80 for a distance of526.93
feet; thence South 65 Degrees 37 Minutes 30 Seconds West along the said
northerly right-of-way line oflnterstate Route 80 for a distance of 205.00 feet;
thence South 79 Degrees 49 Minutes 0 I Seconds West along the said northerly
right-of-way line of Interstate 80 for a distance of287.63 feet; thence North 55
Degrees 14 Minutes 14 Seconds West along the said northerly right-of-way line of
Interstate Route 80 for a distance of 193.66 feet; thence North 27 Degrees 29
Minutes 42 Seconds West along the east right-of-way line of Illinois Route 4 7
as depicted on said Document 386495 for a distance of 164.96 feet; thence North
07 Degrees 40 Minutes 48 Seconds West along said east right-of-way line of
Illinois Route 47 lor a distance of 201.26 feet; thence North 01 Degrees 15
Minutes 40 Seconds West along said east right-of-way line of Illinois Route 47
for a distance of 195.00 feet; thence North 62 Degrees 21 Minutes 27 Seconds
East along said east right-of-way line of Illinois Route 47 for a distance of
69.77 feet; thence North 43 Degrees 44 Minutes 20 Seconds East along the said
east right-of-way line of Illinois Route 47 for a distance of83.44 feet; thence
North 01 Degrees 15 Minutes 40 Seconds West along the said east right-of-way
line of Illinois Route 47 for a distance of 35.27 feet; thence North 88 Degrees
04 Minutes 15 Seconds East for a distance of 662.51 feet; thence Nmth 01 Degrees
55 Minutes 45 Seconds West for a distance of 444.44 feet to the place of
beginning, in Grundy County, Illinois. Parcel 2:

 


GRAPHIC [g136892ki13ci004.gif]

That part of Section 27, Township 34 North, Range 7 East of the third Principal
Meridian, described as follows: Commencing at the northwest corner of the
Southwest Quarter of said Section 27; thence North 88 Degrees 07 Minutes 22
Seconds East along the nmih line of the Southwest Qumier of Section 27 for a
distance of 1332.33 for a place of beginning: thence Nmih 01 Degrees 22 Minutes
46 Seconds West for a distance of7.65 feet; thence North 88 Degrees 07 Minutes
21 Seconds East for a distance of 1134.66 feet to a point on the northerly
right-of-way line of Interstate Route 80 as depicted on the Plat of Higln:vays
recorded as Document 386495; thence South 52 Degrees 56 Minutes 40 Seconds West
along said right-of-way line for a distance of 1204.13 feet; thence Nmih 37
Degrees 03 Minutes 18 Seconds West for a distance of 180.10 feet; thence South
52 Degrees 56 Minutes 42 Seconds West for a distance of63.29 feet; thence Nmih
01 Degrees 22 Minutes 46 Seconds West for a distance of 575.35 feet to the place
of beginning, in Grundy County, Illinois. Parcel 3: That part of Section 27,
Township 34 North, Range 7 East of the third Principal Meridian, described as
follows: Commencing at the northwest corner of the Southwest Quarter of said
Section 27; thence North 8 8 Degrees 07 Minutes 22 Seconds East along the north
I ine of the Southwest Quarter of Section 27 for a distance of70.00 feet to a
point on the east right-of-way line of fllinois Route 47 as Depicted on the Plat
of Highway recorded as document 344829 being also the place of beginning: thence
continuing North 88 Degrees 07 Minutes 22 Seconds East along the north line of
the Southwest Quarter of said Section 27 for a distance of 801.3 3 feet; thence
South 0 I Degrees 55 Minutes 45 Seconds for a distance of 444.44 feet; thence
South 88 Degrees 04 Minutes 15 Seconds West tor a distance of721.51 feet; thence
North 62 Degrees 31 Minutes 24 Seconds West 71.28 feet; thence North 01 Degrees
15 Minutes 40 Seconds West along the westerly right-of-way line of Illinois
Route 47 for a distance of 226.05 feet; thence South 88 Degrees 44 Ylinutes 20
Seconds West along said right-of-way line for a distance of22.50 feet; thence
North 0 I Degrees 15 Minutes 40 Seconds West along said right-of-way for a
distance of 183.88 feet to the place of beginning, in Grundy County, Illinois.
Together with easement for parking, ingress and egress pursuant to Easement
Agreement dated November 5, 2007 and recorded November 8, 2007 as Document
483847.

 


GRAPHIC [g136892ki13ci005.gif]

EXHIBIT A-13 Greensburg, IN 1409 S. Country Road 850 East Greensburg, IN 4720
Real property in the City of Greenshurg, County of Decatur, State of Indiana,
described as follows: PART OF THE NORTHWEST QUARTER OF SECTION 17, TOWNSHIP 10
NORTII. RANGE 11 EAST: BEGINNING FIRST AT THE CENTER CORNER OF THE NORTHWEST
QUARTER OF SAID SL::CriON 17: THENCE SOUTH lc IT WEST ON TilE QUARTER QUARTER
U"JE 506.19 FEET TO AN IRON PIN; TIIENCE SOUTI I 89°56' EAST 300 FEET TO AN IRON
PIN AND THE TRUE POINT OF BEGINNING OF THIS TRACT. THENCE SOUTH I 0 !7' \VEST
704.82 FEET TO TilE CENTER LINE OF FRONT ROAD #2 OF INTERSTATE ROAD #74 OF Tl IE
NEW POINT INTERSECTION; TIIENCE ON S.AID CENTER LINE NORTH Sr53' EAST 28.7 FEET
TO THE POINT OF TANGENT OF CURVE F-1 AT STATION 597+ 16.69: THENCE DEFLECTING TO
TilE U:FT AND FOLLOWING THE CURVrNG C[NTER LINE OF A CURVE WITH A DELTA OF
27°23' 15" A 1 0°00' CURVE WITH A RADIUS OF 572.96 FEET AND TANGENT OF 139.61
FEET TO THE POINT OF TAN GENT AT STATION 599+90.57. TI IENCE CONTINUING
NORTHEAST ON SAID CENTERLINE 547.2 FEET TO STATION 605+ 37.77 TO THE POINT OF
CURVE F-4; TIIENCE DEFLECTING TO THE LEFT AND FOLLOWING TIIE CURVING CENTERLINE
OF A CURVE WITH A DELTA OF 60°00' A 2Xc38'52" DEGREE OF CURVE A RADIUS OF 200
FEET AND TANGENT OF 115.47 FEET TO TIIE STATION 607+47.21; THENCE NORTH ON SAID
CENTFRUNF 9U5 FEET TO STATION 608+-38.56 AND THE POINT OF CURVE: THENCE
DEFLECTING TO TilE RIGHT AND FOLLOWING TilE CURVING CENTERLINE OF CURVE F-5
WHOSE DELTA IS 90°00'; A DEGREE OF CURVE 114°35'30" A RADIUS OF 50 FEET AND TAN
GENT OF 50 FEET TO TilL:: POINT OF TANGENT AT STATION 609+ 17.10: TIIENCF EAST
112 FEET TO FRONT ROAD STATION 610+29.1 AND CENTERLINE STi\TlON 12+59 OF ROAD
S-9-F OR TilE NORTH AND SOUTH CENTERLINE OF SAID SECTION 17: THENCE NORTH 00°29'
15" EAST ON TIIE HALF SECTION LINE 78.68 FEET TO STATION 11 +80.32; THENCE
LEAVING SAID ROAD NORT1 I 89°02' WEST 132.5 FEET TO AN IRON PIN; THENCE SOUTH
68°26' WEST 65.49 FEET TO AN IRON PIN: THENCE NORTH 89°56' WEST 824.11 FEET TO
THE TRUE POrNT OF BEGINNING AND CONTAINING 10.61 ACRES, MORE OR LESS AND SUBJECT
TO ALL LEGAL HIGHWAYS. THE LAND BEI:..IG THE SAME LAND DESCRIBED AS FOLLOWS
(AS-SURVEYED LEGAL): PART OF TilE NORTHWI ST QUARTER OF SECTION 17, TO\VNSHIP I
0 NORTH, R.ANGE 11 EAST, BEGINNING FIRST AT TI-lE CENTER CORNER OF THE NORTHWEST
QUARTER OF SAID SECTION 17; THENCE SOUTH I 0 !7' WEST ON THE QUARTER QUARTER
LINE 506.19 FEET TO AN IRON PIN: THENCE SOUTH 89°56' EAST 300 FEET TO AN IRON
PIN AND THE TRUE POINT Of BEGINNING OF TillS TRACT. THENCE

 


GRAPHIC [g136892ki13ci006.gif]

SOUTH 1°17' WEST 718.69 FEET TO THE CE!\TER LINE OF FRONT ROAD #2 OF 11\TERSTA
TE ROAD #74 OF THE NEW POINT INTERSECTION: THENCE OJ\ SAID CENTER LINE NORTII
87°53' EAST 28.7 FEET TO TilE POTNT OF TANGENT OF CURVE F-1 AT STATION
597+16.69; THE"NCE DEFLECTING TO THE LEFT AND FOLLOWING THE CURVING CENTER LINE
OF A CURVE WITH A DELTA OF 27°23'15" A 108 00' CURVE WITH A RADIUS OF 572.96
FEET AND TANGENT OF 139.61 FEET TO THE POINT OFTANGENT AT STATION 599+90.57.
THENCE CONTINUING NORTHEAST 0SAID CENTERLINE 547.2 FEET TO STATION 605+37.77 TO
THE POINT OF CURVE F-4; THENCE DEFLECTING TO THE LEFT AND FOLLOWING THE CURVING
CENTERLI1\E OF A CURVE WITH A DELTA OF 60°00' A 28°38'52" DEGREE OF CURVE A
RADIUS OF 200 FEET AND TANGENT OF 115.47 FEET TO THE STATION 607+4 7.21: THENCE
NORTH ON SAID CENTERLINE 91.35 FEET TO STATION 608+38.56 Al\D THE POINT OF
CURVE; THENCE DEFLECTING TO THE RIGHT AND FOLLOWING THE CURVING CENTERLINE OF
CURVE F-5 WHOSE DELTA IS 90°00'; A DEGREE OF CURVE 114°35"30' A RADIUS OF 50
FEET AND TANGENT Of 50 fEET TO THE POINT OF TANGENT AT STATION 609+17.1 0;
THENCE EAST 112 FEET TO FRONT ROAD STATION 610+29.1 AND CENTERLINE STATION 12+59
OF ROAD S-9-F OR THE NORTH AND SOUTH CENTERLINE Of SAID SECTION 17; TIIENCE
NORTTI 00°29"15' EAST 00J TilE HALF SECTION LINE 78.68 FEET TO STATION 11
+80.32; TI IENCE LEAVING SAID ROAD NORTH 89°02' WEST 132.5 FEET TO AN IRON Pil\:
TIIFNCE SOUTII 68°26' WEST 65.49 fTET TO AN IRON PIN; TIIENCE NORTll 89°56' WEST
824.11 FEET TO TilE TRUE POINT OF BEGINNING AND CONTAINING 11.10 ACRES. MORE OR
LESS AND SUBJECT TO ALL LEGAL IIIGIIWA YS.

 


GRAPHIC [g136892ki13ci007.gif]

EXHIBIT A-14 TA Lake Station 1201 Ripley Street Lake Station. IN I j Parcel 1:
Part of the West y, of the Northwest Y. of Section 9, Township 36 North, Range 7
West of the Second Principal Meridian, Lake County, Indiana, more particularly
described as follows: Commencing at the point of Intersection of the Southerly
line of the 1SO foot wide Northern Indiana Public Service: Company Right-of-Way
with the East line of the West 1/1 of the Northwest •;. of said Section 9;
thence south 00 degrees 04 Minutes East along the East line of the West '12 of
the Northwest '/• of said Section 9 a distance of 252.81 feet; thence South 89
Degrees 56 Minutes West, 268.43 feet to the Point of Beginning of this described
parcethence South 86 Degrees 26 Minutes West, 738.41 feet more or less to a
point in the cecter line of Indiana State Road 51, which is 220 feet South of
the South line of the 15,0 foot wide Northern Indiana Public Senrice Company
Right­ of-way; thence South 00 Degrees 02 minutes West, 299.08 feet; thence East
at right angles, 306.72 feet; thence Northeasterly with an inte.r:ior angle of
140 degrees 00 Minutes for a distance of 558.08 feet more or less to the point
of beginning. Parcel 2: Part of the West '12 of the Northwest •;,Section and
Township 36 North, Range 7, West of the Second Principal Meridian, more
particularly described as follows: Commencing at a point on the center line
ofState Road 51 and 833.88 feet North of the Southwest comer thereof; thence
East at right angles a distance of 806.72 feet; thence Southeasterly with a
deflection angle of 40 Degrees a distance of SB4.25 feet; thence East with a
deflection angle of 40 Degrees a distance of 260.5(5 feet more or less to the
centerline of Bums Ditch; thence Northeasterly along the center lioe of Bums
Ditch to a point on the East line of the West 'lz of the Northwest 1 /. of said
Section 9; thence North along the East line of the West '/• of the Northwest '/.
of said Section 9 a distance of 1221.41 feet more or less; thence West on a line
at right angles to State Road 51 a distance o£258.43 feet more or less to a
point 734.23 feet East of the corner line of said State Road 51; thence
Southwesterly with a deflection angle of 40 degrees distance of 558.08 feet,
thence West with a deflection angle of 40 Degrees a distance of 306.72 feet to
the center line of State Road 51; thence South along the center line of State
Road 51 a distance of 500 feet to the Point of Beginning. Except therefrom that
parr, if any, lying Southeasterly of the earner line of Burns Ditch, Lake
County, fn ana.

 


GRAPHIC [g136892ki13ci008.gif]

EXHIBIT A-15 T;\ Tallulah 224 I ligll\vay ()5 South Tallulah. LA Legal
Description A certain piece of portion of ground, together with all the
buildings' and improvements thereon, and all the rights, ways, privileges,
servitudes, appurtenances and advantages thereunto belonging or in anywise
appertaining, situated in the Parish of Madison, State of Louisiana, Section 29,
Township 16 North, Range 12 East, more particularly descn"bed as follows: From
the concrete post on the westerly bo1mdary of the present right of way of U.S.
Highway 65 at Station 800 run South 0 degrees 42 minutes East along said
boundary a distance of 431.34 feet; thence South 89 degrees 19 minutes West
41.02 feet to an iron pin set in the proposed new right of way line of U.S.
Highway 65, the Point of Beginning proper, thence continue South 89 degrees 19
minutes West 800 feet to an iron pin; thence North 0 degrees 41 V. minutes West
735.00 feet to an iron pin; thence North 89 degrees 19 minutes East 300.00 feet
to an iron pin; thence North 0 degrees 41 V. minutes West 1,261.50 (title)
1260.50 (actual) feet to an iron pin; thence North 30 degrees 36 minutes West
164.2 feet to an iron pin; thence South 33 d11grees 08 Yr minutes West 10.0 feet
to au i.rou pin; thence North 56 degrees 51 Y: minutes West 25.00 feet to an
iron pin; thence North 33 degrees 8 Vz minutes East 25.0 feet to an iron pin set
in the southwesterly boundary of proposed right of way of Interstate Highway 20;
thence along said boundary South 56 degrees 5 I Yz minutes East 25.0 feet to the
iron pin; thence continuing along said boundary by a curye to the right 418.6
feet to an iron pin. said curve having a radius 666.2 feet, the chord of which
is 411.8 feet along with a bearing South 20 degrees 54 113 minutes East; thence
continuing along said boundary South 2 degrees S4 minutes (actual) 56 V. (title)
minutes East 658.6 feet to an iron pin; thence continuing along said boundary by
a curve to the left 554.6 feet to an iron pin, said curve having a radius of
362.00 feet, the chord of which is SO1.9 feet long with a bearing of South 46
degrees 47 ¥.minutes East; thence continuing along said boundary South 63
degrees 15 V. minutes East 49.6 feet to an iron pin set in the proposed new
right of way line of U.S. Highway 65; thence South 0 degrees 41 V. minutes East
along said right of way 735.0 feet to the Point of Beginning proper and
containing 16.45 acres, more or less, in Section 29, Township 16 North, Range 12
East, Madison Parish, Louisiana, together with all buildings and improvements
thereon and all rights, ways and appw1cnances thereto belonging or in any manner
appertaining. Together with a servitude measuring fifteen (15') feet in width
adjacent to and paralleling the Interstate 20 right of way and extending to
Walnut Bayou said servitude being for sub-surface drainage, including the right
to install and utilize a pipe or pipes for such purpose (the "Servitude").
Acquired by Act ofSaJe recorded under Entry No:85251, COB 130, Folio 128.

 


GRAPHIC [g136892ki13ci009.gif]

EXHIBIT A-16 Ti\ Bzlitimorc South NO 1 Assatcague Dri vc .kssup (Baltimore
South). MD I I .i. '

 


GRAPHIC [g136892ki13ci010.gif]

c..L'\c•.t•n• I ft-I I TA Ann Arbor 200 Baker Road Ann Arbor (Dexter). Ml LEGAL
DESCRIPTION Beginning at the Southwest corner of Section 17,Town 2 South,Range 5
East,Scio Township, Washtenaw County, Michigan;thence North 00 degrees 16
minutes 55 seconds West 188.27 feet along the West line of said Section to a
point on the Southerly line of the I-94 Expressway; thence North 87 degrees 53
minutes 40 seconds East 1335.97 feet along said Southerfy line to a point on the
East fine of the West 1{2 of the Southwest 1/4 of said Section; thence South 00
degrees 06 minutes 20 seconds East 239.29 feet along li(!id East line to the
Northwest conier of JadGon Road Commerdai-Industrial SubdiVision, of part of the
Northwest 1/4 of Section 20,Town 2 South, Range 5 East, Sclo Township, Washtenaw
County, Michigan as recorded in Uber 16 of Plats,Pages 37 and 38, Washtenaw
County,Records; thence South 00 degrees 11 minutes 00 seconds East 851.94 feet
along the West line of said subdivision and the East line of the West 1/2 of the
Northwest 1/4 of said Section; thence North 88 degrees 34 minutes 20 seconds
West 1274.46 feet to a point on the Easterly right-of-way line of Baker Road;
thence North 00 degrees 13 minutes 35 seconds West 637.48 feet along said
right-of-way line; thence South 89 degrees 46 minutes 25 sewnds West 60.00 feet
to a point on the West fine of said Section; thence North 00 degrees 13 minutes
35 seconds West 184.87 feet along said West line to the Point of Beginning.
Being a part of the West 1/2 of the Southwest 1/4 of Section 17 and a part of
the West 1/2 of the Northwest 1/4 of Section 20, Town.2 South, Range S East,Sdo
Township, Washtenaw County,Michigan.EXCEPTING therefrom that part deed for
highway purposes,described as: Nl that part lying Westerly and Northerly of a
line described as: Commendng at the Northwest comer of Section 20,Town 2
South,Raflge 5 East, Sdo Township, Washtenaw County, Michigan; thence South
01degrees 25 minutes 20 seC:onds"Eastalong the West Une of said Section 20 a
distance of 4{)2.75 feet to the point of beginning; thence North 88 degrees"34
minutes ':lO seconds East, 72.18 feet; thence North 01degrees 25 minutes 20
seconds West,193.31 feet tO the point of beginning of a limited access right of
way line (restricting all ingress and egress); thence continuing North 01degrees
25 minutes 20 seconds West,138.06 feet; thence North 79 degrees 21 minutes 07
seconds East 1430.00 feet to a point of ending.

 


 

GRAPHIC [g136892ki13di001.gif]

,L...i.Lllo. ..L·.LJI..Lr-1-J u TA rvleridian 2150 Russell Mt. Gilead Rd.
Meridian. MS All of the real property situated in the County of Lauderdale,
State·or Mississippi more particularly dest:ribed as follows: ... Parcel A:
Beginning at a point 375.53 feet South of the Northwest corner of the NE Y. of
the NW Y. of Section 5, Township 6 North,.; • Range 17 East, thence Sooth 62
degrees l1 minutes East, 275.4 feet, thence South 27 degrees 49 miuutes West
45.0 feet, -. thence South 62 degrees 11 minutes East 217.03 feet, thence South
42 degrees 30 minutes East 305.2 feet, thence South 55 degrees East 241.38 feet,
thence South IS degrees 51 miuutes West, 89.83 feet, thence South 50 degrees 45
minutes West 175.5 feet, thence West 642.38 feet, thence North 810.47 feet to
the POINT OF BEGINNING, containing 9.3 acres more or' less and being a part of
the NE \1.. of the NW11. ofSedion 5, Township 6 Nortb, Range 17 East,
Lauderdltle County, Mississippi, LESS AND EXCEPT a strip of ground 210 feet wide
East and West off and across the entire West side of said property. Parcel B:
Beginning at a point414.52 feet East and 645.11 feet South of the Northwest
corner of the NEY. of the NWY. of Section 5, · Township 6 North, Range 17 Eut,
thence Southeasterly along the South line of public road 516.83 feet, thence
Soulh 16 degrees 51 minutes West60.64 feet, thence North 55 degrees West 241.38
feet, thence North 42 degrees JO minutes West 30S.'Z feet to the POINT OF
BEGINNING, containing 0.7 acres more or less and being a part of the NEY. of the
NWY. or Section 5, Township 6 North, Range 17 East, Lauderdale County,
Mississippi. ParceiC: Beginning at the Northeast corner of theSE '1. of the NWY.
of Section 5, Township 6 North, Range 17 East, Lauderdale County, Mississippi,
thence East 642.38 feet, thence Sooth 56 degrees 45 minutes West aloog tbe North
right of way line of Interstate Highway #20 11nd #59, a distance or 315.74 feet,
thence South 70 degrees 04 minutes West 396.2 feet alo-ng POINT 1 OF BEGINNING,
containing 2.5 acres more or less and being a part of the SE@/4 of tbe NWY. of
Section 5, Towosbip 6 · North, Range 17 East, Lauderdale County, Mississippi.
Parcel D: Begin at tbe Southwest corner of NE\1.. of NWY. of Section 5, Township
6 North, Range 17 East, Lauderdale County, . Mississippi; thence East 210 feet,
thence North 699.20 feet to tbe South line of Sims Public Road, thence North 62
degrees 43 minutes West line of said NE'I. of NW'I., thence South along the West
line of said NE\1.. of NW'I. 307.31 feet to tbe POINT OF BEGINNING; being a part
ofNEY. of NWY. of Section 5, Township 6 North, Range 17 East, Lauderdale Couoty,
Mississippi. ALSO DESCRIBED AS FOLLOWS: Commence at the Northwest comer of the
Northeast V. oftbe Northwest Y. of Section 5, Township 6 North, Range 17 East,
Lauderdale County, Mississippi: th'ence South 375.53 feet to a point on the
South right-of-way line of Russeii-Mt. Gilead Road; thence South 62 degrees 11
minutes East 275.4 feet along said right-of-way lioe to a Point, thence South 27
degrees 49 minutes West 45.0 feet along said _right-of-way line to a point,
thence South 62 degrees II minutes East 217.03 feet along said right-of­ way
line to a poiot; theoce Southeasterly 516.83 feet along said right-of-way line
to Its iotersectioo with the North right-of-way line of the entrance ramp to
interstate 20/59; thence Sooth 16 degrees 51 minutes West 150.47 feet aloogthe
North right-of-way line of said entrance ramp to a point; thence South 58
degrees 45 mioutes West 491.24 feet aloog said right-of-way line to a point;
thence South 70 degrees 04 minutes West 396.2 feet along said right-of-way line
to 11 point on the West line ofthe East II, of the Northwest V. of Section 5,
Township 6 North, Range 17 East; theoce North 1109.4 feet along the West line of
the East Y, of the East Y: of the Northwest.Section 5 Township 6 North, Range 17
East, Lauderdale County, Mississippi and containing 12.49 acres more or less.

 


GRAPHIC [g136892ki13di002.gif]

EXHIBIT A-19 Tt\ Concordia 102 NW 4th Street Concordia. MO A TRAct OF.LAND
LOCA'l'BD iN 'i1iB So'OtHWESt QUART$ OF sacnol'HIRTY TH1tBE (33), TOWNsai'P
FON1NB (49) NQ.ltt:a oFQI.Ji.m. RANOB TWBNIY FOUR (24) WEST OF WE F1Fi'H
PRINCIPAl,. AND. A PART OF BI.0CKS ·.NUMBmum 'J.lmEB (3) AND POUR (4) OF
NOJtTEIVIaW SUBDIVISION AS SAID BLOCKS AP'tJtiON 'tHE PLAT OF SAli> SOBDMSION OP
RECORD IN PLAT BOOK 9 AT PAGB 33 lN nt8 OF'FICE OF TfiB RSCORDBR OF imm>s POlt
LAFAYP.'ITB COUNr'Y, MISSOURI, AND BEING A JiART OF TiiB UNPLATtiiD LAND LYiNG
lMMBDIATBLY ADJACENT TO SAID Bl..OCKS NUMBERED 'I'HREB (3) ANI> FOUR(4), AND
BBING MORE PARTICOLARLY DESC:IuimD AS FOlLOWS: BEGINNING AT A 112 INCH IRON BAR
BElNO THE WEST QUARTER. CORNeR OF SAID SECTION 'I'IIJRTY TiiRBa (33), THENCE
WITH THE QUARTER SBCfiON LINE, SOtml 89 DEG.REEs 01 MINUtES 29 sEcoNDS EAST 29
.35 FEET, . 'i'HBNCB SOUl'H 00 DEGREES 32 Mi:NUt'ES 23 SECONDS WBS'r 195.01 FBET
TO A POINT ON1'HB SoutH LINB OF A Ft1ruR.E STREET AND THE POOO OF BEGINNiNG,
THENCE SOUTII 89 DiroREEs 01 MlNUTES 29 SECONDS EAST PARALLEL WITH SAJD QUARTER
SECTION, 1025.59 FEET TO Tim WESTERLY RIGHT OF WAY LINE OF MISSOURI ROUIE 23,
'IHENCB WlTH SAID'RIOHt OFi..INB soum 6 :OBGRBBS 35 MINUTES 19 SECONDS WBST.
56.37 Fimr TO 'i'HB BEGINNiNG OF A CURVE 'It> THE RI.THENCE ALONG SAID CURVE
HAV1NG A RADIUS OF 1100.92 FEET FOR AN ARC LBNG'l'H OF 6'60.33 PBET, Tim WNO
CHORD f'OR TilE CURVE BEARS SOUTII 17 DEGREES 36 MINtJTES 15 SECONDS T. 650.48
FEET, THENCE Saurn 34 DEGREES 47 MlNUfES 14 SECONDS WEST, 418.05 FEET, CB SOUrH
56 DEGREES 36.MINiirns 09 SECONDS WEST, 143.30 FEBT, THENCE LEAVING SAID RIGHr
OF WAY, NOR1H li8 DBG.REES 44 MINUTES IS SECONDS WEST, 274.64 FEET, THENcE NORTH
00 DEGREES 32 MlNUI'BS 23 SBCONDS EAST, 200,00 FEET, THENCE NORTH 88 DEGREES 42
MiNUTES 15 SECONDS 'WBST.200.00 FEET.THENCE NORTII 00 DEGREES 32 MINUfES 23
Sf!CONDS EAST, 905.00 FEET TO THE POINt OP BEGINNING. EXCEPT 'IHAT PART
CONV'EYED TO Tim CITY OF CONCORDIA BY lNSTR.UMBNI' OF RECORD IN BOOK 832 PAGE
4411N SAID RECORDER'S OFFICE..

 


GRAPHIC [g136892ki13di003.gif]

EXHIBIT A-20 TA Sparks 200 North McCarran Boulevard Sparks, NV 89431 PARCEL 1: A
portion of Section 4 and 9, Township 19 North, Range 20 East, M.D.B.&M., being
more particularly described as follows: COMMENCING at the Northeast corner of
said Section 9; thence South 81°36'31" East 376.96 feet to a point on the
centerline of a proposed roadway known as Nichols Boulevard; thence along the
said centerline North 59°43'50" West 1280.34 feet to the Intersection of the
Easterly right of way line of McCarran Boulevard with centerline of Nichols
Boulevard, said point being the Point of Beginning of this description; thence
along the centerline of said Nichols Boulevard South 59°43'50" East 691.24 feet;
thence South 30°16'10" West 1074.75 feet to the Northeasterly right of way line
of Interstate 80' thence along said Interstate 80 right or way North 56°42'18"
West 541.97 feet; thence leaving said right of way North 30°16'10" East 230.40
feet; thence North 59°43'50" West 150.02 feet to the Easterly right of way line
of said McCarran Boulevard; thence along said right of way line North 30°16'10"
East 815.74 feet to the Point of Beginning. EXCEPTING THEREFROM that portion
thereof conveyed to the City of Sparks for Nichols Boulevard by Deed recorded
March 9, 1972 under File No. 237148. AND EXCEPTING THEREFROM that portion
thereof conveyed to the State of Nevada for highway purposes by Deed recorded
February 5, 1975, under File No. 354503. FURTHER EXCEPTING THEREFROM those
portions conveyed to the State of Nevada for highway purposes by Deeds recorded
May 17, 1991, under File No's. 1480276 and 1480277, Official Records. APN:
037-013-12 Document Number 1664491 is provided pursuant to the requirements of
NRS 111.312 PARCEL2: Parcel1 as shown on Parcel Map No. 142, Parcel Map for
ROBERT L. HELMS, recorded In the office of the County Recorder of Washoe County,
State of Nevada on March 11, 1974, under Document No. 357608, Official Records.
APN: 037-013-10 PARCEL 3: A portion of Section 9 and 10, Township 19 North,
Range 20 East, M.D.B.&M., which Is described as follows; COMMENCING at the
Northeast comer of said Section 9; thence South 81°36'31" East 376.96 feet to
the intersection of Nichols Boulevard and Howard Drive; thence along the
centerline of Nichols Boulevard, North 59°43'50" West 275.90 feet; thence
leaving said centerline, south 30°16'10" West 40.00 feet to the True Point of
Beginning; said point also being the Northeast

 


GRAPHIC [g136892ki13di004.gif]

Sparks, NV 89431 Page 2 corner of that certain parcel of land described in
Instrument recorded In Book 817, Page 388, Document No. 327383, Official Records
of Washoe County; thence from said Point of Beginning along the East line of the
above mentioned parcel and the Southerly prolongation thereof, South 30°16'1o·
West 984.85 feet to the Northeasterly right of way line of Interstate 80,
Project 1-UI-RFI-080-1(64) 17, being further described as being a point on the
Northeasterly line of that certain parcel of land described in Instrument
recorded ln Book 859, Page 409, Document No. 347682, Official Records of Washoe
County, Nevada; thence along said right of way line of Interstate 80 from a
tangent that bears South 46°45'31" East along the arc of a 1328 foot radius
curve to the left, having a central angle of 01°19"30", an arc distance of 30.71
feet; thence leaving said right of way line, North 30°16'10" East 1031.40 feet
to the centerline of Nichols Boulevard; thence along said centerline, South
59°43'50" East 30.00 feet to a point; thence South 30°16'10" West 40.0 feet to
the Point of Beginning. EXCEPTING THEREFROM that portion thereof conveyed to
SIERRA 76, INCORPORATED by Deed reyorded December 11, 1980 under File No.
711758. APN: 037-013-10 Document Number 1664491 is provided pursuant to the
requirements of NRS 111.312 PARCEL4:-t? A portion of Sections 3, 9 and 10,
Township 19 North, Range 20 East, M.D.B.&M., described as follows: COMMENCING at
the Northeast corner of Section 9, Township 19 North, Range 20 East, M.D.B.&M.;
thence South 81°36'31" East 376.96 feet to the intersection of Nichols Boulevard
and Howard Drive; thence along the centerline of Nichols Boulevard North
59°43'50" West 245.90 feet; thence leaving said centerline South 30°16'10" West
40.00 feet to the rlght of-way of Nichols Boulevard and the True Point of
Beginning; thence South 30°16'10" West 417.25 feet; thence North 59°43'50" West
30.00 feet; thence North 30°16'10" East 417.25 feet to the Southerly
right-of-way line of Nichols Boulevard; thence along said Southerly right-of-way
line South 59°43'50" East 30.00 feet to the True Point of Beginning. APN:
037-013-09 Document Number 1877851 js provided pursuant to the requirements of
NRS 111.312

 


GRAPHIC [g136892ki13di005.gif]

EXHIBIT A-21 TA Greenland 1 OR Ocean Drive Grccnbnd. Nil Legal Description
lEASEHOLD DESCRiPTION: A certain tract or parcel of land situated on the
easterly side of Route 101, sO-ca!led,In Greenland, County of Rockingham and
State of New Hampshire,shown on a plan entitled, "Plan of Land,Ocean Road,NH for
Exit 3 Truck Service,Inc.",drawn by Durgin, Verra and ASsodates,Inc.,dated June
21, 1990, bounded and described as follows on said Plan: . . . · Beginning at a
point on the northeasterly sideline of Ocean Road and the Intersection with
Route 101 · shown as "found NHHB"; Thence proceedingS 45° 19' 46" fa distance of
732.61•, more or less to a point; Thence turning and running S 23° 23' 51" W a
distance of 394.26', more or less to a point; . . Thence turning' and running N
40° 40' 20" W a distance of 223.22', more or less to a point; Thence proceeding
N 77° 27' 21" W a distance of 167.00 feet,more i:>r less to a point; Thence
turning and running N 40° 40' 20" W a distance of 152.23 feet, more or less to a
point; Thence proceeding N 3SO 39' OS" W a distance of 99.64 feet, more or less
to a point; Thence proceeding N 32° 004' 15" W a distance of 72.99 feet, more or
less to a point; Thence proceeding N 27° 47' 00" W a distance of 82.12 feet more
or less to a JJ91nt; Thence turning and running N 26° 58' 47" E a distance of
197.00 feet to the point of beginning.

 


GRAPHIC [g136892ki13di006.gif]

EXHIBIT A-22 TA Gallup 3404 W. Highway 66 Gallup. NM ) McKinley Courity
Property: A certain tract of land lying in the NEl/4 of Section 27,T.15N.,R.
19W., N.M.P.M., City of Gallup, County of McKinley,State of New Mexico being
more particularly bounded and described as follows, to wit: O>mmendng at a point
for the Northeast comer of said tract of land,said same point lying on the
Northerfy line of Section 27,T.15N., R.l9W., N.M.P.M. and from whence the comer
common to Sections 22, 23, 26 and 27,T.15 N., R. 19W.,N.M.P.M.,(being a brass
cap monument) bears N. 87" 17' 00" E.,a distance of 1,331.64 feet; to the point
of BEGINNING, THENCE,5. 12" 22' 00" E., along the easterly line of said tract a
distance of 791.05 feet to a point for the southeast corner of said tract, sald
same point lying on the Northerly right-of-way line of Highway u.s. 66; THENCE,
s. 77" 38' 00" W., along the Southerly line of said tract and the Northerly
right-of-way line of Highway U.S. 66 a distance of 828.32 feet to a point for
the Southwest corner of said tract; THENCE,N. 12° 22' 00" W.,along the Westerly
line of said tract a distance of 762.28 feet to a point for the Northwest corner
of said tract, said same point lying on the Southerly right-of-way line of the
Atchison Topeka and Santa Fe Railroad; THENCE, N. 73° 53' 00" E.,along the
Northerly line of said tract and the Southerly right-of-way of the Atchison
Topeka and Santa Fe Railroad a distance of 721.54 feet to an angle point, said
same point lying on the Northerly line of Section 27,T.15N., R.18W.,N.M.P.M.;
THENCE, N. 87° 17' 00" E.,along the Northerly line of said tract and the
Northerly nne of Section 27, T. 15N.,R19W., N.M.P.M.,a distance of 109.87 feet
to a point for the Northeast comer of said tract,said same point being the true
point and place of BEGINNING. Also being insured as follows: Also encumbering
the following described land to the extent not inducted In the afore described
land: A tract of land lying within the Northeast quarter (NEl/4) of Section
Twenty-seven (27),Township Fifteen (15) North,Range Nineteen (19)
West,N.M.P.M.,McKinley County, New Mexico,and more particularly described as
follows: Commenting for a tie at the.Northeast corner of Section 27 and runs.
87° 17' w., along the section line a distance of 1331.6 feet to the real point
of BEGINNING; THENCE S. 12° 22' E., a distance of 791.05 feet to the Southeast
corner of the tract, said corner being on the Northern right-of-way line of U.S.
Highway 66; THENCE S. 77° 38' W.along said right-of-way line, 828.32 feet to the
Southwest corner of the tract; THENCE N 12° 22:W., a distance of 762.28 feet to
the Northwest corner of the tract, said comer being on the Southern nght-of-way
line of the A.T. & S.F. Railroad; lliENCE N.73° 53' E., along said right-of-way
line a distance of 721.54 feet to a point; THENCE N. 87° 17' E., a distance of
109.87 feet to the real point of BEGINNING. Also known as Truckstaps of America
Addition,to the City of Gallup, as the same is shown and des nated on the plat
of said subdMson filed In the office of the County Clerk of McKinley County, New
Mex1co on March 30, 1977 as Reception #168,076.

 


GRAPHIC [g136892ki13di007.gif]

EXHIBIT A-23 Ti\ Las Cruces 202 N. Motel Blvd. I .as Cruces. NM Dona Ana County
Property: Lot 1 ofT A SubdMsion,Las Cruces, New Mexico,as the same Is shown and
designated on the plat of said T A Subdivision, filed In the Office of the
County Oerk of Dona Ana County, New Mexico on October 20, 1999 in Plat Book 19,
Folio 330-331.

 


GRAPHIC [g136892ki13di008.gif]

EXHIBIT A-24 TA Dansville 96 I 6 Commerce Drive Dansville. NY Legal Description
ALL THAT TRACT OR PARCEL OF LAND,situate In Town Lot 23, Range 6,In the Town of
North Dansville,County of Uvlngstnn and State of New York, bounded and described
as follows:Beginning at a point on the westel1y bounds of the New Sewer Plant
ROad at a point that Is 9.95 feet southerly of. an existing concrete monument
marking the northwesterly bounds of said New Server Plant Road . and the south
bounds or the Genesee Expressway In the Town of North Dansville,said point of
beginning being the northeast comer of lands conveyed by·01ar1es Owens to
Richard, James and John Bennett by Deed recorded In the Uvingston County Oerk's
Office In Uber 391of Deeds,page 633 thereof, said point of beginning being
further desCribed as being on the southerly bounds of lands conveyed to John W.
Kelly and WiHiam F. Kelly,Jr. by Deed recorded in the LMngstori County Oerf<'s
Office in Uber 352 of Deeds, page 357 thereof;thence South 18" 11' 20" West
along the westerly bounds of the New Sewer Plant Road a distance of 94.19 feet
to an existing concrete monument; thence south 08° 10' SO" E stlli along the
bounds of the New Sewer Plant Road·a distance 178.21 feet to an existing
concrete monument; thence South 25' 06" East still along the west bounds of the
New Sewer Plant Road a distance of 35.93 feet to the northerly bounds of a 60.0
foot wide easement owned by the People of the State of New York and shown on Map
No. 4 and Identified as being Parcel No. 12 of the Genesee Expressway (Wayland
to Dansville) as filed in the Uvingston County Oerf<'s Office on March 17, 1956;
thence South 65° 08' 40" West·along the· northwesterly bounds of said 60.0 foot
wide easement a distance of 434.12 feet; thence North 02° 07' East a distance of
373.63 feet to the northwesterly comer of lands conveyed by Owens to
Bennett,as·aforesaid, and the south bounds of the lands conveyed to John and
William Kelly,as aforesaid;thence North 73° "'S' East along the north line of
lands of Richard,James and John Bennett, as aforesaid,and the south bounds of
John and William Kelly, as aforesaid, a distance of 384.26 feet to the point of
beginning. PARCEL II: ALL THAT TRACT OR PARCEL OF lAND situate In Town Lot 23,
Range 6, In the Town of North Dansville,County of I.:Mngston and State of New
Yorf<,bounded and described as follows:Beglnntng at the most southerly comer of
New $ewer Plant Road,said polot being the.southeasterly corner of Parcel No. 12
as shown on a map of lands appropriated by the People of the State of New York
for highway purpo5es as flied in the Uvlngston County Oerl<'s Office and as
fndlcated by Notice recorded In Uber 385 of Deeds,page 402 thereof; thence South
65° 08' 40" West along the southerly bounds of said Parcel No. 12 on the
above·me tioned appropriation map a distance of 430.82 feet to the
SO\Jthwesterly oomer of said Parcel No. 12; thence North 39° 28' West along the
westerly end of said Parcel No. 12 a distance of 45.78 feet to the town
line,being the westerly town line of the Town of North Dansville and the east
town line of the Town of Osslar;thence north 02° 07' East along said town
line,it being a westerly line of ParcelNo. 12 on the above-referenced
appropriation map, a distance of 17.62 feet; thence North 65° 08' 40" East along
the north line of sald ParcelNo. 12 In the above-referenced appropriation map a
distance of 434.12 feet, said last described above line being along the south
line of lands amveyed by Charles owens to Richard,James and John Bennett by deed
recorded In the Livingston County Oerk's·office In Uber 391 of Deeds,page 633
thereof; thence South 25° 05' East along the southwesterly bounds of New Sewer
Plant Road a distance of 60.0 feet to the point of beginning.

 


GRAPHIC [g136892ki13di009.gif]

PARCELJII: AlTl HAT TRACT OR PARCEL OF lAND situate In Town lot 23,Range 6,In
the Town of North Dansville,County of LMngston and State of New York, bounded
and described as follows:Beginning at an existing roncrete monument marking the
southwesterly bounds of the Genesee Expressway • Interstate Route No. 390 at Its
Intersection with the westerly bounds of New Sewer Plant Road; thence north 53°
15' 04" West afong the southwt;lsterfy bous of the Genesee Expressway a distance
of 433.21 feet to an exisUng roncrete monument; thence north 50° 22' 40" West
still along the southwesterly bounds of the Genesee Expressway a distance of
440.69 feet to an exlsUng concrete monument; thenee North.58° 37' West stiH
along the southwesterly bounds of the Genesee Expressway a distance of209.16
feet to the westerly bounds of lands of John W.Kelly and WilHam F. Kelly,Jr.,the
last three above described Unes being the southwesterly boundary of the Genesee
Expressway as shown on Map No.3,Parcels Nos. 4 and 5,of the map of lands being
appropriated by the PeOple Of the State of New York from John W.·Kelly and
William· F. Kelly, Jr.,said map filed in the LMngston COunty Clerk's Office in
connection with Notlce of Appropriation rerorded In llber 389 of Deeds,page 643
thereof; thence South 21 a OS' 40" Ealeaving the southwesterly bounds of the
Genesee Expressway and being along the west line of la·nds of John and William
Kelly,as aforesaid, a distance of 876.69 feet to a comer In said Keflys'
land,said line being approximately 80.0 feet at the southerly end and 100.0 feet
at the northerly end northeasterly of the easterly bounds of canaseraga Creek;
thence North 73° 45' East along the.southerly bounds of John and William Kelly's
land, as aforesaid, a distance of 569.23 feet to the northwesterly bounds of New
Sewer Plant Road,said line being In part along the north line of lands conveyed
by O!arles Owens to Richard,James, and John Bennett by Deed recorded In the
Uvtngston County Clerk's Office In Uber 391of Deeds,page 633 thereof;thence
north 18° 11' 20" East along the northwesterly bounds of New Sewer Plant Road a
distance of 9.96 feet to the point of beginning. PARCEL IV: AlTl HAT TRACT OR
PARCEL OF lAND,situate In the Town of North Dansville, County of livingston,
State of New York,being more particularly desalbed as follows: Beginning on the
south bounds of New Sewer Plant Road in the Town of North Dansville,at the
northwest corner of land of the VIllage of Dansville, being the VIllage of
Dansville sewage treatment site, said point being on the southerly bounds of
Parcel #9 lands appropriated by the State of New York and as shown on a map
filed In livingston County Clerk's Office,recorded In Uber 388 of Deeds at page
102, said point of beginning (343.88) feet S 65-08-40 W of the northeast comer
of said Village of Dansville sewer treatment plant situate on the southwesterly
bounds of Interstate #390,Genesee Expressway; Thence S 24-51-20 E leaving New
Sewer Plant Road at right angles thereto and being along the southwesterly line
of lands of the VIllage of Dansville sewage treatment plant,a distance of 435.50
feet; Thence S 65-08-40 W at rtght angles to the last described line·a distance
of 505.18 feet; Thence N 18-24 W a distance of 482.96 feet to the westerly town
line of the Town of North Dansville at a point on the most westerly comer of
Parcel #12 shown on a map of lands appropriated by the People of the State of
New York and filed in Uvtngston County Oerk's Office In Uber 388 of Deeds at
page 402, thereof; Thence S 39-28 E along the westerly line of said Parcel #12 a
distance of 45.78 feet;

 


GRAPHIC [g136892ki13di010.gif]

Thence N 65-QS-40 E along the souther1y line of land shown on the above
referenced state highway appropriation map and labeled Parcel #12 a distance of
439.22 feet to the .J?Olnt of beginning. Excepting therefrom the tights of the
VIllage of Dansville for a sanitary sewer line going from the sewage treatment
plant to canaseraga Creek across the northerly portion of the above described
4.81acre parcel. EXCEPTING AND R!:SERVING to E. Philip Saunders and John
A.Holahan, their distributees, heirs, and assigns,a twenty-four {24) foot wide
ea5ement running along the fullleogt:fl of the east bounds of the above desaibed
parcel to other lands of Saunders and Holahan for the purpose of ingress and
egress. ALSO CONVEYING all right, title,and Interest to a right of way reserved
by the Grantors In a deed recorded in Uvingston County Oerk's Office on December
22,1966 in Uber 391 of Deeds at page 633. EXCEPTING ALL THAT CERTAIN PLOT,PIECE
OR PARCEL OF LAND,with the buildings and improvements thereon
erected,situate,lying and being in the Town of North Dansville,County of
Uvingstbn, State of New York, commenting on the south bounds of Commercial Road
(former1y called New Sewer Plant Road) in the Town of North Dansville,at the
northwest comer of land of the Village of Dansville sewage treatment plant
site,said point being on the southerly bounds of Parcel #9 land appropriated by
the State of New York and shown on a map filed In livingston County Clerk's
Office, recorded in llber 388 of Deeds at page 102,said point of beginning
(343.88) feet 5 65-0B-'10 W, of the northeast comer of said VIllage of Dansville
sewer treatment plant situate on the southwesterly bounds of Interstate
#390,Genesee Expressway. Said point of commencing being the northeast romer of
land described in a deed from Olarles L Owens to E. Philip Saunders,James L
Griffith and John M. Holahan,recorded In Uber 569 at page 249; thence 5 65-06-40
W,along the northwesterly line of Saunders and other as aforesaid (50.0) feet to
the point of beginning; thence 5 24-51-20 E, parallel with the northeasterly
line of saunders as aforesaid (280.0) teet; thence 5 65-06-08 W, (285.0) feet;
thence N 24-51-20 W, (280.0) feet to the northwesterly line of Saunders as
aforesaid; thence N 65-08-40 E, along said Saunder's northwesterly line (285.0)
feet to the point of beginning,

 


 

GRAPHIC [g136892ki13ei001.gif]

9616 Conunerce Drive P.O. Box 170 Dansville, NY 14437 (Leasehold-Wyoming) BJSQIY
Leae!DascDW.AA - lnlendfnS to dESCrille a pai'CICI nflan. llQntaJnina 3.770
ac:rea. .

 


GRAPHIC [g136892ki13ei002.gif]

TA London 940 US Rt. 42 NE I ,ondon. 01I Legal Description All.. THAT CERTAIN
REAL PROPERlY LOCATED IN THE COUNTY OF MADISON, STATE OF OHIO, BEING MORE
PARTICUlARLY DESCRWED AS: TRACT ONE:SITUATE IN THE STATE OF OHIO, COUNlY OF
MADISON,AND TOWNSHIP OF DEERCREEK,AND IN SURVEY NO. 8965-10927, VIRGINIA
MILITARY lANDS, AND BEING PART OF lliAT SECOND lRACT CONTAINING 96.93 ACRES,IN
WHICH A UFE ESTATE WAS CONVEYED TO LEVISA YERIAN BY CERTIFICATE OF TRANSFER OF
RECORD IN DEED BOOK 160, PAGE 129,RECORDER'S OFFICE,MADISON COUNTY,OHIO,AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A SPIKE IN THE CENTER
OF UNITED STATES ROUTE 42 AT A SOlJTiiEASTERLY CORNER OF THE ABOVE MENTIONED
SECOND TRACT;THENCE S. 75° 17' OS" W. ALONG THE SOUTHERLY LINE OF SAID TRACT AND
A SOUTHERLY UNE OF THE ABOVE MENTIONED SURVEY NO. 8965-10927,A DISTANCE OF
1,05B.20 FEET TO AN IRON PIN PASSING AN IRON PIN ON·LINE AT 55.50 FEET IN THE
WESTERLY UNE OF SAID ROUTE 42;THENCE N. 21° 39' 06" W.ALONG THE WESTERLY UNE OF
SAID TRACT AND A WESTERLY UNE Of SAID SURVEY 1,360.32 FEET TO A POINT IN THE
SOUTHERLY LINE OF THE LIMITED-ACCESS RIGHT OF WAY FOR INTERSTATE ROUTE NO. 70,
AS SAID RIGHT OF WAY IS DELINEATED ON THE PLANS FOR INTERSTATE ROUTE NO.
70,MADISON COUNlY MAD.-70-6.25 ON RECORD IN THE DEPARTMENT OF HIGHWAYS, STATE OF
OHIO;THENCE ALONG SAID LIMITED ACCESS RIGHT OF WAY LINE THE FOLLOWING COURSES:
N.74° 20' 37" E. A DISTANCE OF 457.79 FEET TO AN ANGLE POINT;N. 75 11 41' 37"
E.A DISTANCE OF 571.30 FEET TO AN ANGLE POINT;-N.·79° 06' 56" E. A DISTANCE OF
593.92 FEET TO AN IRON PIN AT AN ANGLE POINT;N. 84° 24' 57" E. A DISTANCE OF
293.39 FEET TO An IRON PIN AT AN ANGLE POINT;S.51° 12' 4B" E. A DISTANCE OF
570.84 FEET TO AN ANGLE POINT;S. 35° 40' 22" W. A DISTANCE OF 117.42 FEET TO AN
ANGLE pOINT; S. J1o 02' 10" W. A DISTANCE OF 40B.32 FEET TO A POINT IN THE
NORTHWESTERLY RIGHT OF WAY UNE OF SAID ROUTE 42;THENCE S. 47° 22' 49" E. ALONG
11-IE SOUTHWESTERLY LIMIT OF SAID LIMITED-ACCESS RIGHT OF WAY ACROSS SAID ROlfTE
42, A DISTANCE OF 30.00 FEET TO A POUlT IN THE CENTER OF SAID ROUTE 42;THENCE S.
'12° 39' 01" W, ALONG THE CEf'ITER OF SAID ROUTE 42 AND THE SOUTHEASTERLY UNE OF
11-IE AFOREMENTIONED SECOND TRACT 785.60 FEET TO THE PLACE OF BEGlNNING,
CONTAINING 55.660 ACRES, MORE OR LESS. TRACT lWO: TOGETHER WITH AN EASEMEf\IT
FOR 11-IE PURPOSE OF CONSTRUCTING AND MAINTAINING A SEWER LINE OVER, ACROSS,
THROUGH AND UNDER A TRACT OF LAND (HEREINAFTER IDENTIFIED AS "EASEMENT TRACT")
DESCRIBED AS FOLLOWS: EASEMENT TRACT SITUATE IN TI-lE STATE OF OHIO,TiiE COUNTY
OF MADISON AND THE TOWNSHIP OF DEERCREEK,AND BEING A PORTION OF SURVEYS NO.
8965,10927 AND 7829,VIRGINIA MILITARY LANDS;ALSO BEING PART OF lllAT CERTAIN
FIRST TRACT AS TI-lE SAME IS SHOWN OF RECORD IN DEED BOOK 160, PAGE 129, RECORDS
OF THE RECORDER'S OFFICE, MADISON COUN1Y1 OHIO, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS: BEGINNING AT A POif\IT IN THE CENTER LINE OF U.S. ROUTE
42,SAME POINT BEING N. '11° 30' 00" E. A DISTANCE OF 300.'17 FEET FROM THE
POlf\IT OF INTERSECTION OF SAID CENTER UNE WITH THE SOUTHERLY LINE OF THE
ABOVE-MENTIONED FIRST TRACT,SHOWN OF RECORD IN DEED BOOK 160,PAGE 129, OF THE
AFOREMENTIONED RECORDS;11-IENCE FROM SAID POINT OF BEGINNING N. 41° 30' E. AND
ALONG THE CENTER LINE OF U.S. ROUTE 42 AND ALONG TilE WESTERLY UNE OF SAID FIRST
TRACT, A DISTANCE OF 118.57 FEET TO A POINT;THENCE S. '18° 30' E. AND AT RIGHT
ANGLES TO TI-lE CENTER LINE OF U.S. ROUTE 42 AND PASSING AN IRON PIN ON UNE IN
THE EASTERLY RIGHT OF WAY UNE Of U.S.ROUTE 42 AT 30.00 FEET,SAME POINT BEING
lliE SOUTHWESTERLY CORNER OF A CERTAIN TRACT UNDER CONTRACT TO THE SUN OIL
COMPANY, A DISTANCE OF 53.00 FEET TO AN IRON PIN IN THE SOUTHERLY UNE OF THE
AFOREMENTIONED SUN OIL COMPANY TRACT; THENCE N. 74° 26' 30" E. AND PARALLEL TO
THE SOUTHERLY UNE OF THE ABOVE MENTIONED FIRST TRACT AND ALONG THESOUTHERLY UNE
OF THE AFOREMENTIONED SUN OIL COMPANY IofJ

 


GRAPHIC [g136892ki13ei003.gif]

TRACT, A DISTANCE OF 1460 FEET TO A POINT ON THE EASTERLY EDGE OF GlADE RUN;
THENCE S. 15° 33' 30" E. A DISTANCE OF 20.00 FEET TO A POINT;THENCE S. 74° 26'
30" W. AND PARALLEL TO THE SOUTHERLY UNE OF THE AFOREMENTIONED FIRST TRACT,A
DISTANCE OF 1588.34 FEET TO THE POINT OF BEGINNING. LESS AND EXCEPTING TifE
FOLLOWING DESCRIBED PARCEL: SITUATE IN THE STATE OF OHIO, COUNTY OF
MADISON,TOWNSHIP OF DEERCREEK AND IN SURVEY 8965-10927 VIRGINIA MILITARY lANDS
AND BEING PART OF THAT SECOND TRACT CONTAINING 96.93 ACRES AND BEING MORE
PARTICULARLY DESCRIBED AS FOUOWS: BEGINNING AT A SPIKE IN THE CENTER OF
U.S.ROUTE 42 AT A SOUTHEASTERLY CORNER OF ABOVE MENTIONED SECOND TRACT;THENCE
WITH THE SOUTliERLY UNE OF SAID TRACT, ALSO BEING THE SOUTHERLY UNE OF ABOVE
MENTIONED VMS SURVEY 8965-10927, S 75°17'08" W A DISTANCE OF 1058.20 FEET TO A
POINT,SAID POINT IN THE WESTERLY UNE OF SAID TRACT AND SURVEY;THENCE ALONG SAID
WESTERLY UNE OF SAID TRACT AND SURVEY, N 21°39'06" W A DISTANCE OF 1360.32 FEET
TO A POINT IN lliE SOUTHERLY UNE OF THE UMITED ACCESS RIGHT-OFWAY FOR INTERSTATE
ROUTE 70 (MAD-7Q-6.25,ODOD;lliENCE WITH SAID RIGifT-OF-WAY, N 74°20'37" E A
DISTANCE OF 457.79 FEET TO A POINT AND N 75°l1'37" E A DISTANCE OF 335.95 FEET
TO A POINT;lliENCE DEPARTING FROM SAID RIGHT-OF-WAY AND THROUGH SAID 55.660 ACRE
LEASED TRACT AFORESAID, S 21°39'06" E A DISTANCE OF 5'18.18 FEET TO A POINT AND
S 48°45'55" E A DISTANCE OF 879.05 FEET TO A POINT,SAID POINT BEING IN THE
CENTERUNE OF U.S. 42,THENCE,WITH SAID CENTERUNE, S 42°39'01" W A DISTANCE OF
153.89 FEET TO A POINT,SAID POINT BEING THE PLACE OF BEGINNING, CONTAINING
28.722 ACRES, MORE OR LESS. ALL OF TilE ABOVE-DESCRIBED TRACTS 1, 2 AND EASEMENT
TRACT BEING TI-lE SAME AS FOLLOWS: SITUATED IN THE STATE OF OHIO,COUNlY OF
MADISON, AND TOWNSHIP OF DEERCREEK, AND IN SURVEY NUMBER 6965-10927 VIRGINIA
MIUTARY LANDS,AND BEING A PART OF THAT SECOND TRACT CONTAINING 96.93 MORE OR
LESS ACRES,IN WHICH A UFE ESTATE WAS CONVEYED TO LEVISA YERIAN BY CERTIFICATE OF
TRANSFER OF RECORD IN DEED BOOK 150, PAGE 129 OF THE MADISON COUNlY RECORDERS
OFFICE AND BEING FURTHER DESCRIBED AS FOLLOWS: . COMMENCING AT A POINT IN TI-lE
CENTER OF U.S. ROUTE 42 ATTI-IE SOUTHEASTERLY CORNER OF THE ABOVE MENTIONED
SECOND TRACT,SAID POINT BEING THE SOUTHWEST CORNER OF THE 13.540 MORE OR lESS
ACRE TRACT CONVEYED TO FRANCHISE REALTY INTERSTATE CORPORATION BY DEED RECORDED
IN VOLUME 2'14 PAGE 363 OF THE SAID COUNTY RECORDS;SAID POINT ALSO BEING SOUTH
75 DEGREES 33 MINUTES 48 SECONDS WEST 55.18 FEET FROM AN EXISTING IRON PIN {3/4
INCH ID PIPE} ON THE SOUTH UNE OF SAID 13.540 MORE OR lESS ACRE TRACT;THENCE
WITH THE CENTER OF SAID ROUTE 42 AND THE WEST UNE OF THE SAID 13.540 MORE OR
LESS ACRE TRACT; NORTH 42 DEGREES 38 MINUTES 34 SECONDS EAST 153.94 FEET TO A
POINT; THENCE LEAVING THE SAID ROUTE 42 AND WITH THE EASTERLY LINE OF A 28.722
MORE OR lESS ACRE TRACT CONVEYED TO BEN TOBIN,JR.BY DEED RECORDED IN VOLUME 269,
PAGE 710 NORTH 48 DEGREES 45 MINlJTES 36 SECONDS WEST 878.89 FEET TO AN IRON PIN
SET,PASSING AN IRON PIN SET AT 30.01 FEET;THENCE CONTINUING WITH TiiE EASTERLY
UNE NORTH 21DEGREES 39 MINUTES 47 SECONDS WEST 548.08 FEET TO AN IRON PIN SET ON
THE SOUTH UMITED ACCESS RIGHT­ OF-WAY UNE OF INTERSTATE 70;TilENCE LEAVING THE
SAID EASTERLY UNE AND WITH THE RIGHT-OF-WAY UNE OF 1-70 THE NEXT FOUR COURSES
AND DISTANCES: 1} NORTH 75 DEGREES 40 MINUTES 11 SECONDS EAST 235.34 FEET TO AN
IRON PIN SET AT 123.00 FEET RIGHT OF CENTERUNE STATION 435+00;2) NORTH 79
DEGREES 05 MINUTES 30 2ofJ

 


GRAPHIC [g136892ki13ei004.gif]

SECONDS EAST 593.80 FEET TO AN EXISTING IRON PIN (3/4 INCH ID PIPE) AT 130.00
FEET RIGHT OF CENTERUNE STATION 441+00; 3) NORTH 84 DEGREES 22 MINlJTES 07
SECONDS EAST 293.24 FEET TO AN IRON PIN SET AT 149.75 FEET RIGHT OF CENTERUNE
STATION 443+95.98; 4) SOlJTH 51DEGREES 15 MINUTB 02 SECONDS EAST 570.8.4 FEET TO
A POINT, SAID POINT BEING 124.20 LEFf OF STATION 678+16.55 OF U.S.ROUTE 42,SAID
POINT ALSO BEING NORTH 86 DEGREES 32 MINUTES 20 SECONDS EAST 1.21 FEET FROM AN
EXISTING IRON PIN (3/4 INCH ID PIPE);THENCE WITH THE WESTERLY L.A. RIGHT-OFWAY
OF U.S. ROUTE 42, SOlJTH 35 DEGREES 40 MINUTES 32 SECONDS WEST 117.41 FEET TO AN
IRON PIN SET; THENCE CONTINUING WITH THE SAID RIGHT-OF-WAY,SOUTH 30 DEGREES 59
MINUTES 05 SECONDS WEST 408.39 FEET TO A POINT,PASSING AN IRON PIN SET AT 388.39
FEET; THENCE CONTINUING WITH THE SOUTHERLY UMDS OFlliE SAID RIGHT-QF-WAY SOUTH
47 DEGREES 23 MINUTES 06 SECONDS EAST 30.00 FEET TO A POINT IN U.S. ROUTE
42,PASSING THE CENTER OF U.S.ROUTE 42 AT 27.65;lliENCE WITH THE EASTERLY UNE OF
lliE ABOVE MENTIONED LEVISA YERIAN SECOND TRACT SOUTH 42 DEGREES 38 MINtiTES 34
SECONDS WEST,631.93 FEET TO THE PLACE OF BEGINNING, PASSING THE NORTHWEST CORNER
OF THE ABOVE MENTIONED 13.540 MORE OR LESS ACRE TRACT AT 366.38 FEET. CONTAINING
26.937 MORE OR LESS ACRES. SUBJECT TO ALL APPUCABLE EASEMENTS. 3 of3

 


GRAPHIC [g136892ki13ei005.gif]

EXHIBIT A-26 TA Lodi 8834 Lake road Seville (Lodi), OH 44273 Situated In the
Township of Westfield,ColDlty of Medina and State of Ohio,and being part of Lot
38 in Westfield Township, mcire fully descrlbed as follows. Beginning at a point
where the East line of said lot 38 intersects the centerline of US Route 224 as
recorded In Plat Book. 7, Page 35 in the Medina County Recorders Office,
witnessed by a 5/8" steelrodN. 16 deg. 49' 41" W,a distance of 182.03 feet, said
rod being at the intersection of the northerly right-of-way of US 224 and the
westerfy rlght-of-way of ttJe C.H.19 (currently 45 feet west of the original
centerline as located In Road ReQ)rd Book 1, Page 316) and beginning point being
true place of beginning of the parcel herein described; · 1. Thence along the
centerline of US 224, along a OJrve to the right,havlng a centralangle of 16
deg. 01' 44", a rc dlus distance of 3,906.53 feet. a chord distance of 1,069.32
feet which bears N n deg:58' 40W,an arc d nce of 1,092.88 feet to a point,
2.Thence N 00 deg. 56' 06" E, along lands now or formerfy owned by the Board of
County Commissioners of Medina County,a distance of l,li3.621'eet to a stone
found (and passing over 5/8" steel rod found at a distance of 176.04 feet at the
northerly rfght-of-way of US 224), 3.Thence S 89 deg.07' 24" E, along lands now
or formerly owned by Richard A. Mathews,a distance of 1,044.59 feet to a rc ll
rQad splke set (and passing over a 5/8" steel rod set at a distance of 991.39
feet at the Westerly right-of-way of C.H. 19), 4. Thence s 00 deg. 51' 04"
W,along the East line of Lot 38,a distance of 1,416.73 feet to the tn.Je place
of beginning and wntaining 31.005 acres, as surveyed by Curtls G. Deibel,
Registered Surveyor #6673,In September, 1993. Excepting therefrom that certain
parcelof land conveyed to the State of Ohio,Department of
Transportation,contained in Warranty Deed recorded May 9, 2006 as Document o.
20060R014108 of Medina County Reomis,desaibed more fully as fullows: SitUated In
the County of Medina,State of Ohio, and the Township of Westfield,being part of
lot 38 of Westfield Township,T+N, IHS-W, belng part of a record 31.0051acre
parcel of land as conveyed to TA Operating Corporation,a Delaware Corpoiatlon on
Derember 22, 1993 by Official Ream!Volume 892,Page 116 of the Medina County
Recorder's records,and being a parcel of land lying on the left side of the
centerftne ofright-of-way of lake Road (C.H.l9) (R/W Vanes), as shown on the
MED-224-15.53 plans made fur the County of Medina,Ohio by ARCADIS FPS, Inc. and
being located within the following described poln.ts In the boundary thereof:
Commencing fur reference at a rc llroad spike found and used at· the
southeasterty comer of said lot 38, the southwestedy comer of lot 45 and a reoxd
1.4410 acre parcet-qf land as conveyed t:e llloinas G. Bolnbard·and'Diane L
Bombard an December tt, 2001by Document Number 20010R046866,aCid railroad spike
being 17.80 feet r1ght of Station 9+99,43 on th13 amterfine of right-of-way of
Lake Road. Thence North oo deg50 mlnute:s !)() seoonds East a distaof
1,768.5feet along the eil eriIIQf t.ot38 tq:a PQin :exlstlngo 'il tteqiaaJeSS
ght-of-witv lfe tu.$.. 22.4,said poll'lt belrlg .f6.2G tfghe ofstatll:lo
'!7'MS.O!'Qrl.thett!ntertroo of right.:of-way of Lake Road and also being the
true place of beginning fur the pan::el bereln desa1bed: 1. Thence along the arc
of a WJVe def1ectlng to the right haVing a della of01degrees 13 minutes 38
semnds,a rc dlus of 3,746.53 feet and a chord of 80.25 feet bearing Norttt 80
degrees 04 minutes 06 s West a dlstilnce of 80.25. feet along the existing
northerly limited access right-of-way nne of U.S. 224 to an Iron pin !let on the
existing westerly right-of-way line of ke Road,salE!.Iron plrr being 63.00
feet-left of'StatiPf1·l7+80.64 on the'c.enter11ne of: fight-of­ way of Lake
Road; · 2.Thence·North 00 degree; 53 minutes 00 s ndUast a . nee of 219.36 feet
along the existing wester1y right-of-way line to an Iron pin set. said Iron pin
being 63-.00 feet left of StaUon

 


GRAPHIC [g136892ki13ei006.gif]

Seville, OH 44273 Page 2 30+00.00 on the centerline of right-of-way of Lake
Road; 3.Thence South 89 degrees 07 minutes 00 seconds East a distance of 79.05
feet to a point on the easterly property line of said 31.0051acre parcel and on
the easterly line of said lot 38, said point being 16.05 feet right of Station
30+00.00 on the centerline of rlght-Qf-way of Lake Road; 4. Thence South 00
degrees SO minutes 00 seconds West a distance of 231.98 feet along the easterly
property line of said 3UI051acre parcel and the easterly line of said lot 38 to
the true place of beginning. The above described parcel rontalns 0.4103 acres,
more or less, which indudes 0.4103 acres In the present road occupied. All of
the above described tract of land Is contained within Medina · County Auditor's
Perrnc!nent Parcel Number 41-1SB-39-002. This desaiption was prepared by
MichaelE. Durbin,Registered Surveyor Number 7526 and reviewed by Ronald J.
Garaewskl,RegistEred SUrveyor Number 8082. It is based on a field survey
pelfunned by ARCAOIS FPS,Inc.In 2002 under the dlrectfon and supervision of
Ronald J. Garczewsld,Registered Surveyor Number 8082. Bearings in this
description are baon the Ohio CoOrdinate System,NADB3(86), North Zone. The
stations referred to herein are from the centerline of right-of-way of Lake
Road,(C.R.19) as found on the County of Medina Right-Qf-Way Plan MED-224-15 53.
Iron pins set In the above description are 3/4 inch diameter by 30 inch long
rebars with a 2 inch aluminum cap stamped "ODOT R/W 7526".

 


GRAPHIC [g136892ki13ei007.gif]

TA Youngstown 5400 Seventy Six Drive Youngstown. OH SllUATED IN 11-fE TOWNSHIP
OF AUSTINTOWN,COUNTY OF MAHONING AND sTATE OF 0 10 AND KNOWN AS BEING A PART OF
TRACf 4, AND BEING BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING AT A POINT IN THE
EASTERLY RIGiiT OF WAY UNE OF CANFIELD-NILES ROAD (S.R. 46) SAID POINT BEING
TifE NORTHWEST CORNER OF LOT 2 OF ENTERPRISES PLAT NO. 1 AS RECORDED IN VOLUME
52 OF PLATS,PAGE 131OF MAHONING COUNlY RECORDS.lliENCE NORTH ago 25' 18" EAST
ALONG THE NORTHERLY UNE OF SAID LOT NO.2 A DISTANCE OF 250 FEET TO INTERSECTION
WITH TifE EAmRLY UNE OF SAID LOT NO.2;THENCE SOUTH 4° 13' 53" WEST ALONG THE
EASTERLY UNE OF SAID LOT NO. 2, A DISTANCE OF 206.97 FEET TO ITS INTERSEffiON
WITii 1liE SOUTIIERLY UNE OF LOT NO. 2; THENCE SOUTif 89° 25' 18" WEST ALONG THE
SOUTHERLY UNE OF LOT NO.2 A DISTANCE OF 257.53 FEET TO ITS INTERSECTION WITif
TiiE EASTERLY RIGiff OF WAY UNE OF THE CANFIELD-NIJ£S ROAD (SR. 46); TifENCE
SOUTif 4° 13' 53• WE5f ALONG THE EASTERLY RIGHT OF WAY UNE OF TiiE
CANFIELD-NilES ROAD (S.R. 46),A DISTANCE OF 25.13 FEET TO A POINT, BEING THE
NORTHWEST CORNER OFLANDS NOW OR FORMERLY OWNED BY JOHN J. GILLESPIE;THENCE NORTH
5go 25' 18" EAST ALONG TiiE NORTifERLY UNE OF SAID LANDS OF JOHN J. GILLESPIE, A
DISTANCE OF 1,442.30 FEET TO A POINT;TliENCE NORTii 0° 34' 42" WEST, A DISTANCE
OF 625.65 FEET TO A POINT IN THE SOUTHERlY RIGHT OF WAY UNE OF ROUTE 1-80;THENCE
NORlli ago 18' 18" WEST ALONG SAID SOUTHERLY RIGHT OF WAY UNE,A DISTANCE OF
111.67 FEET TO A POINT; THENCE SOUTH 87° 01' 48" WEST ALONG SAID SOUTHERLY RIGHT
OF WAY UNE,A DISTANCE OF 700.64 FEET TO A POINT;THENCE SOUTH 75° 26' 52" WEST
ALONG SAID SOUTliERLY RIGiff OF WAY UNE, A DISTANCE OF 206.16 FEET TO A POINT;
THENCE SOUTH 63" 56' 53" WEST ALONG SAID RIGHT OF WAY UNE,A DISTANCE OF 280.10
FEET TO A POINT;THENCE SOUTli 1° 57' 45" EAST ALONG SAID RIGHT OF WAY UNE,
DISTANCE OF 33.66 FEET TO A POINT;THENCE SOUTif ago 24' 44" WEST ALONG SAID
RIGHT OF WAY UNE,A DISTANCE OF 40 FEET TO A POINT;lHENCE SOUTH 36° 05' 29" WEST
ALONG SAID RIGHT OF WAY UNE,A DISTANCE OF 1a1.29 FEET TO A POINT IN THE EASTERLY
RIGHT OF WAY UNE OF THE.CANAELD-NILES ROAD (S.R 46),THENCE SOUlH 7° 04' 17"WEST
ALONG SAID EASTERLY RIGHT OF WAY UNE,A DISTANCE OF 18.43 FEET TO THE PLACE OF
BEGINNING AND CONTAINING WITHIN ITS BOUNDARIES 17 ACRES MORE OR l£55,TOGETHER
Willi ALL APPURTENANCES THERETO BELONGING OR IN ANY WISE APPERTAINING AND ALL
lliE GRANTORS' RIGHTS,TITLE AND INTEREST IN AND TO ANY AND AllROADS, STREETS,
ALLEYS AND WAYS BOUNDING SAID PREMISES. EXCEPTING THEREFROM TliAT PORTION OF
LAND DEDICATED AS 76 DRIVE IN VOLUME 74 OF PLATS,PAGE 126 OF MAHONING COUNTY
RECORDS. AllTHE ABOVE-DESCRIBED lAND BEING THE SAME AS FOLLOWS:BEGINNING AT AN
IRON PIN IN THE EASTERLY RIGHT OF WAY UNE CANFIELD-NILES ROAD (S.R. 46) SAID
IRON PIN BEING THE NORTHWEST CORNER OF LOT 2 OF ENTERPRISES PLAT 31AS RECORDED
IN VOLUME 52,PAGE 131OF THE MAHONING COUNTY RECORDS OF PLATS: THENCE NORTH 7°
04' 17" EAST A DISTANCE OF 18.43" TO AN IRON PIN;THENCE NORTH 36° OS' 39" EAST A
DISTANCE OF 181.29" TO AN IRON PIN;THENCE NORTii ago 24' 44" EAST A DISTANCE OF
40.00" TO AN IRON PIN;THENCE NORlli01° 57' 45" WEST A DISTANCE OF 33.66" TO AN
IRON PIN; THENCE NORTH 63° 66' 63" EAST A DISTANCE OF 260.10" TO AN IRON PIN;
lliENCE NORTH 75° 26' 52" EAST A DISTANCE OF 206.16" TO AN IRON PIN; TI-IENCE
NORTH 87° 01' 48'' EAST A DISTANCE OF 700.64" TO AN IRON PIN;THENCE SOUTH 89°
19' 34" EAST A DISTANCE OF 112.47" TO AN IRON PIN;THENCE SOUTH 00° 34' 42" EAST
A DISTANCE OF 600.61" TO AN IRON PIN; THENCE SOUTH ago 25! 18" WEsT A DISTANCE
OF 1182.366" TO AN IRON PIN; THENCE NORTH 4° 13' 53" EAST A DISTANCE OF 206.97"
TO AN IRON PIN;lliENCE SOUTH 89° 25' 1a" WEST A DISTANCE OF 250.00" TO AN IRON
THE POINT OF BEGINNING.

 


GRAPHIC [g136892ki13ei008.gif]

EXHIBIT A-28 TA Bloomsburg 6 Buckhorn Road Bloomsburg. PA Legal Description
PARCEL NO.1: ALL THAT CERTAIN piece, parcel and tract of land, Situate In the
Township of Hemlock, County of Columbia and Commonwealth of Pennsylvania bounded
and described as follows, to wit: BEGINNING at an Iron pin at the Northeast
intersection of Pa. State Highway Route 44, leading from Bloomsburg to Buckhorn
and the right of way line of access road to Interstate Penna. Route 80; thence
along the eastern line of Pa.State Highway Route 44, north 35 degrees 30 minutes
West 350 feet to a point;thence along the same North 31degrees 15 minutes West
260 feet to an iron pin on the Southern side of a 33 foot proposed road;thence
North 64 degrees 45 minutes East along the Southern side of said proposed
road,160 feet to an Iron·pin In line of lands 11QW or formerly of Edgar R.
Reichard and Joann Reichard,his wife, thence South 27 degrees 45 minutes East
along the Western line of lands now or formerly of said Edgar R. Reichard,et
ux., 603 feet to an Iron pin on the Northern right-of-way line of · access road
to Interstate Penna.Route 80; thence along the same South 66 degrees 15 minutes
West 97 feet to a point at the Nortfleast intersection dfPa. State Highway Route
44, the place of beginning. On which is erected a two story dwelling house.
Containing 1.5 acres and designated as Tract "A" on draft prepared by Howard
Fetterolf, R.E., August 31, 1965. PARCEL NO. 2: ALL THAT CERTAIN lot of ground,
Situate in the Township of Hemlock,County of Columbia, State of Pennsylvania:
BEGINNING at a point in lands of the Tri-County 011 Corporation said point being
located from the Southeast comer of lands of Robert Kobilis the following two
courses: 1. North 27 degrees 25 minutes West 37.05 feet; 2. North 65 degrees 38
minutes East 164.2 feet; Thence through lands of Tri-CouOil Corporation the
following four courses 1. North 24 degrees 22 minutes West 25 feet to ·a point;
2. North 65 degrees 38 minutes East 15 feet to a point; 3. South 24 degrees 22
minutes East 55 feet to a point; 4. South 65 degrees 38 minutes West 15 feet to
a point of beginning. TOGETHER with the grantors right of free uninterrupted
ingress and egress across and over lands of Buckhorn Plaza Motel for the purpose
of constructing and maintaining an advertising fadflty on the above-mentioned
parcel of land. The Grantee shall also have the Grantors right to secure
electric utility service to the above-described parcel for the purpose of
illuminating and operating any advertising fadlity. THE above description was
taken from a survey draft prepared by J.F. Grimes, Registered Surveyor, ' dated
2/17/1972. ALL THOSE CERTAIN seven (7) pieces,parcels and tracts of land,Situate
In Hemlock Township, Columbia County,Pennsylvania, bounded and desoibed more
fully as follows: I of4

 


GRAPHIC [g136892ki13ei009.gif]

TRAer NO.1: BEGINNING at a point in the Easterly right of way line of former
State Highway Route No. 609, the same being former State Traffic Route no. 44 at
the Southwest corner of lands now or formerly of Gaylord McHenry thence along
lands now o fonnerly of Gaylord McHenry north 58 degrees <16 minutes East 274
feet to a comer;thence continuing along same North 30 degrees 35 minutes West 81
feet to a corner in line of lands now or formerly of Merrill A. Showersthence
along the said line of lands now or formerly of Merrlll A. Shovvers, North 60
degrees 40 minutes East 322.9<1 feet o a corner in line of lands now or formerly
of Raymond Shultz, thence along the said line of lands now or formerly of
raymond Shultz, South 64 degrees 2<1 minutes East 186.18 feet to a comer In the
Southerly right of way line of State Highway Route No.609 relocated;thence along
the said Southerly right of way line of State Highway Route No. 609 re-located
South 67 degrees 57 minutes East 269.02 feet to a comer; thence on a curve to
the right having a radius of 150 feet,having an arc length of 175.77 feet and
haVing a chord on a bearing of South 34 degrees 54 minutes East 165.94 feet to a
comer In the right of way line of Ramp "A";Route No. 1009 Buckhorn Interchange,
thence along the said right of way line of Ramp "A" on a curve to the
left,having a radius of 2,05Q.OO feet an arc length of 139.54 feet and having a
chord on a bearing of South 1degree 52 minutes East 139.52 feet to a comer;
thence tontlnulng along the said right of way line of Ramp "An, south 86 degrees
11 minutes West 28.2 feet to a comer; thence continuing along the same,South 00
degrees 09 minutes West 118.95 feet to a comer; thence continuing along the same
on a curve to the right having a radius of 337.46 feet an arc length of 328.94
feet and having a chord on a bearing of South 28 degrees 4 minutes West 316.56
feet to a corner; -thence continuing along the right of way line of Ramp "AR
South 34 degrees 00 minutes East 30 feet to a comer; thence continuing along
same on a curve to the right having a radius of 1,799.85 feet, having an arc
length of 52.71 feet and having a chord on a bearing of South 57 degrees 45
minutes West 52.7 feet to a comer of lands now or' fOrmerly of Edgar
Relc:hard,thence along line of lands now or formerly of Edgar Reichard,North 26
degrees 47 minutes West 595.04 feet to a comer;thence South 6<1 degrees 52
minutes West 200 feet; thence North 26 degrees 48 minutes west 33 feet; thence
along the Northerly sideline of a proposed road,South 6<1 degrees 52 minutes
West <198 feet to a comer In the said Easterly right of way line of Fonner State
Highway Route No. 609;tilence along the said Easterly right of way lime of
former State Highway Route No. 609;North 28 degrees 27 minutes West 146.38 feet
to the point and place of BEGINNING. . TRAer NO.2: BEGINNING at a point, said
point being the Northeast corner of lands now or fonnerly of Merrill A. Showers
and the Northwesterly comer of lands now or formerly of raymond Howell,In line
of lands of Raymond Shultz,thence along other lands of tile said Raymond
Shultz,North 60 degrees 40 minutes East 54.68 feet to a comer In the Souther1y
right of way line of State Highway Route No. 609, re­ located thence along the
said Northerly right of way line South 67 degrees 57 minutes East 38.86 feet to
a corner; thence continuing along the same North 22 degrees 3 minutes East 10
feet to a corner; thence continuing along tile said right of way line,South 67
degrees 57 minutes East 105.58 feet to a corner of lands now or formerly of
Raymond Howell, thence along lands now or formerly of Raymond Howell,nprth 84
degrees 24 minutes West 186.18 feet to the point of beginning.Containing .075
acres of land. TRACf NO. 3: BEGINNING ata point in the Southerly sideline of a
proposed road,said point being 138 feet measured Easterly along said sideline
from the Northwest comer of lands of the Grantor herein, Edgar Reichard,and the
Northeast tomer of land now or fOrmerly of Robert KobHis; thence along the said
sideline of the proposed road North 64 degrees 52 minutes East 200 feet to a
corner In line of lands now or formerly of Raymond Howell, thence along line of
lands now or formerly of Raymond Howell, South 26 degrees 47 minutes East 595.04
feet to a corner In the Northerly right of way line of Ramp "An, Route No. 1009
Buckhorn Interchange;thence along the said right of way line Ramp "A" on a curve
to the right having a radius of 1,799.86 feet an arc length of 200 feet and
having a chord on a bearing of South 60 degrees 52 minutes West 199.96 feet to a
comer of other lands of Adegar Reichard, thence along the said other lands of
Edgar Reichard, North 26 degrees 48 minutes West 609.03 to the point of
beginning.Containing 2.76 acres of land. 2 of4

 


GRAPHIC [g136892ki13ei010.gif]

-mACT NO.4: BEGINNING at a point in the Northwesterly right of way line of Ramp
"A" of legislative Route No. 1009,United State Traffic Route No. 80 at the
Easterly corner of lands now or formerly of Robert Kobifls; thence along said
lands now or formerly of Robert Kobitis,North 27 degrees 25 minutes West 300
feet to a point; thence along other lands of the Grantors herein, North 64
degrees 52 minutes East 134.71 feet to a point; thence South 26 degrees 48
minutes East 302.82 feet to a point in the said right of way line of Ramp "A" of
Legislative Route No. 1009; thence along the said right of way line of Ramp "A"
of Legislative Route No. 1009 on a curve to the right having a radius of one
thousand seven hundred ninety-nine and eighty six hundredths feet an arc iength
of 131.58 feet and having a chords on a course of South 66 degrees 9 minutes
West 131.56 feet to the point of beginning. Containing an area of 0.92 acres of
land,more or less. TRACT NO. 5:BEGINNING at a point in the Southerly right of
way line of State Highway Route No. 609 at the northwesterly corner of lands of
the Grantee herein;thence along division line between lands of the grantee
herein and lands of the Grantors herein, South 60 degrees 40 minutes West 51.02
feet to a point;thence through lands of the Grantors herein, north 20 degrees 44
minutes East 49.88 feet to a point in the said right of way line of said State
Highway Route No. 609;thence along said right of way line,South 67 degrees 57
minutes East 31.85 feet to a point; thence continuing along the same,South 67
degrees 57 minutes East, 1.14 feet to the point of beginning. Containing an area
of 970 square feet of land, more or less. TRACT NO. 6: BEGINNING at the
Northeast corner of lands previously conveyed by the Grantor to the Grantee
herein, which Deed is recorded in Deed Book 249 at page 568; thence North 26
degrees 48 minutes West 305 feet, more or less,to corner of lands about to be
conveyed by Raymond and Bizabeth Howell to the Grantee herein; thence by line of
said lands about to be conveyed South 64 degrees 52 minutes West 138 feet to a
point in line of lands of Kobilis,thence by said Kobilis South 27 degrees 25
minutes East 305 feet, more or less, to lands previously conveyed by the Grantor
to the Grantee herein as aforementioned; th nce North 64 degrees 52 minutes East
134.71 feet to a point, the place of beginning. TRAer NO. 7: BEGINNING at the
Northeasterly comer of land of Robert Kobills which same Is the Northwesterly
comer of lands about to be conveyed by Raymond Howell, Trustee to the Grantee
herein; thence by line of lands of the Grantee about to be conveyed as
aforesaid, North 64 degrees 42 minutes East 138 feet; thence North 26 degrees 48
minutes West 33 feet; thence by other lands of the Grantee previously conveyed
to it, South 64 degrees 52 minutes West 140 feet, more or less,thence South 27
degrees 25 minutes East, 33 feet to the place of beginning. EXCEPTING Tif.EREOUT
AND RESERVING TifEREFROM, the following described premises: BEGINNING at a point
In lands of the Tri-County Oil Co1p0ratlon,said point being located from the
Southeast comer of lands of Robert Kobilis, the following two courses: 1. North
27 degrees 25 minutes West 37.05 feet; 2.North 65 degrees 38 minutes East 164.02
feet Thence through lands of Tri-County Oil Corporation the following four
courses 1. North 24 degrees 22 minutes West 25 feet to a point; 2. North 65
degrees 38 minutes East 15 feet to a point; 3. South 24 degrees 22 minutes East
55 feet to a point; 4.South 65 degrees 38 minutes West 15 feet to a point of
beginning. 3 of4

 


 

GRAPHIC [g136892ki13fi001.gif]

TOGETHER with the right of free uninterrupted ingress and egress across and over
lands of the Grantor for the purpose of constructing and maintaining an
advertising fadlity on the above described parcel of land,The Grantee shall also
have the Grantors right to secure electric utility service to the above
described parcel for the purpose of Illuminating and operating any advertising
facility. BEING Tax Parcel Nos. 18-01-001-03, 18-Dl-001-02,18-01-001-Q6. BEING
AS TO PARCEL NO. 1 the same premises which Columbia County Industrial
Development Authority by Deed dated 11/5/1996 and recorded 4f7/19971n the County
ofColumbia In Reoord Book 651 page 807, oonveyed unto Travel Ports of
America,Inc.,a New Yor1< corporation,In fee. BEING AS TO PARCEL NO. 2 the same
premises which Interstate Traveller Services,Inc., a Pennsylvania corporation by
Deed dated 2/10/1992 and recorded 6/25/1992 in the County of CQiumbia In Record
Book 505 page 35,oonveyed unto Travel Ports of America,Inc. f/k/a Roadway Motor
Plazas,Inc.,a New Yor1< corporation,In fee. AND the said TravelPorts of
America,Inc., a New York Corporation has since merged with and into TA Opert:
ting Corporation,11 Delaware Corporation by virtue'of a certJncate of Merger
dated 6/3/191}9·and recorded 6/21/1999 in Record Book 729 Page 129. 4 of4

 


GRAPHIC [g136892ki13fi002.gif]

EXHIBIT A-29 T!\ Broohille 2-+5 Allegheny Blvd. Brookville. PA Legal Description
Parcell ALL THAT CERTAIN Parcel of land, SITUATE In the Borough of
Brookville,County of Jefferson and Commonwealth of Pennsylvania bounded and
described as follows: BEGINNING at a 1" Iron pipe set in the West right' of way
line of SR 0036,said point being the North east conier of the tract herein
described; thence by the west right of way line of SR 0036,South 02 degrees 45
minutes 51 seconds East,62.34 feet to an iron pipe set; thence by the same South
B7 degrees 14 minutes 09 seconds West 27.00 feet to a 1" Iron pipe set; thence
by the same South 02 degrees 45 minutes 51 seconds East 593.83 feet to a 1" iron
pipe set at the Intersection with the North right of way line of Ramp "A"
leading to SR 0080; thence by the same South 67 degrees 15 minutes 10 seconds
West 169.24 feet to a 1" iron pipe set; thel'lCe by the same In a Westerly
direction with a curve to the right having a radius of 738.51feet (chord bears
South 84 degrees 45 minutes 10 seconds West 444.15 feet) a distlnce of 451.13
feet to a 1" Iron pipe set; thence by the same North 78 degrees 03 minutes 38
seconds .West 297.54 feet to a 1" iron pipe Set Itt the North right of way line
of the West bound lands of SR 0060;thence by the ·same South 13 degrees .8
minutes 56 seconds West "10.00 feet to a 1" iron pipe set; thence by the same In
a Westerly direction with a rurve to the right having·a radius of 11,399.20 feet
(chord bears North 76 degrees 05 minutes 03 seconds West 106.17 feet) a distance
of 106.17 feet to a 1" iron pipe set; thence by the East fine of Parcel 2 North
18 degrees 26 minutes 55 seconds West 392.29 feet to a 3/4" iron pin found;
thence by the same South 89 degrees 33 minutes OS seconds West 99.27 feet (West
99 feet record) to a 2" stainless steel pipe over a 3/4" iron pin found;thence
North 34 degrees 15 minutes 59 seconds West 547.46 feet (North 35 degrees West
547 feet rerord) to a 2" stainless sted pipe over a 3/4" iron pin found; thence
South 89 degr es 41minutes 02 seconds East 596.00 feet (East 596 feet record) to
a 1" iron pipe set; thence South 83 degrees 31 minutes 15 seconds East 938.94
feet (South 83 degrees 15 minutes East 1025.5 feet record,to the center line of
S.R. 0036) to the point of beginning. Parcel2: AllTHAT CERTAIN parcel of land,
SfTUATE In the Township of Rose,County of Jefferson and Commonwealth of
Pennsylvania,bounded and described as follows: .BEGINNING at 2" stainless pipe
found, said pipe being the Northwest corner of the tract herein described;
thence South 89 degrees 05 minutes 43 seconds East 363.12 feet (East 445.5 feet
record) to a 2" stainless steel pipe over 3/4" Iron pin found); thence North 89
degrees 33 minutes 05 seconds East 99.27 feet (East 99.0 feet reoord), to a 3/4"
iron pin found; thence South 18 degrees 26 minutes 55 seconds East 392.29 feet
(South 18 degrees East 392 feet record) to a 1" iron pipe set in a North right
of way line of West bound lanes of S.R. 0080; thence by ttJe same In a Westerly
direction with a curve to the right having a radius of 11,399.20 feet (chord
bears North 74 degrees OS minutes 19 seconds West 687.74 feet) a distance of
687.84 feet to a 1" Iron plpe.set; thence North 21degrees 40 minutes 00 seconds
East 202.88 feet (North 21degrees East 168 feet record) to the point of
beginning. Parcel3: AlTl HAT CERTAIN parcel of land, Situate In the Township of
Rose, County of Jefferson and Commonwealth of Pennsylvania,bounded and desotbed
as follows: BEGINNING at a 1" iron pipe found on the Easterly right of way of
Township Road 39"1, said point being the Northwest comer of Tract herein
described; thence South 88 degrees 00 minutes 00 seconds East 794.29 feet to a
2" stainless steel pipe found (South 88 degrees East 791.0 feet record); thence
South 33 degrees 20 minutes 00 seconds East 1124.85 feet to a 2 inc stainless
steel pipe found (South 34 degrees East 1138.5 feet record); thence South
21degrees 40 minutes 00 seconds West 202.88 feet to a 1" Iron I of4

 


GRAPHIC [g136892ki13fi003.gif]

pipe set in the North right of way line of the West bound lanes of SR 0080
(South 21degrees West, 203.0 feet record); thence by the North right of way line
of the West bound lanes of SR 0080 in a Westerly direction with a curve to the
light having a radius of 11,399.20 feet (chord bears North 68 degr48 minutes 16
seconds West 1413.92 feet) a distance of 1414.83 feet to a 1" iron pipe set in
the Eastern right of way of T-394 (Westerly 1450 feet record);thence by the
Eastern right of way line of Township Road No.394,North 01degree 39 minutes 53
seconds West 645.13 feet (measured) to the place of BEGINNING. The above
descriptions drawn in accordance with Survey of International Land
Surveying,Inc. dated 9/14(1993. ALSO ENCUMBERING THE FOLLOWING DESCRIBED LAND TO
THE EXTENT NOT INCLUDED IN THE AFOREDESCRIBED LAND: ARSTPARCEL ALL THAT CERTAIN
tract of land located in Brookville Borough,Jefferson &unty, Pennsylvania,
bounded and destribed as follows: BEGINNING at a nail in the centerline of
right-of-way of Pennsylvania LR. 248,also known as Pennsylvania Traffic Route
36,which said nail Is also the Northeast corner of the tract of land hereby
conveyed; thence North 83 degrees 15 minutes West along the Southern line of
land of J. 0. Harding,a distance of 1,025.5 feet to a stake; thence West 596
feet to a stake;thence South 35 degrees East a distance of 547 feet to a stake;
thence East 99 feet to a stake;thence South 18 degrees East,592 feet to a point
in the medial strip of l. R. 1009;thence South 78 degrees 45 minutes East, a
distance of 1,089 feet to a point; thence North 2 degrees 28 minutes West,a
distance of 1,100 feet to a stake,the place of beginning. Under and subject to
approximately 8.1acres, taken by the Pennsylvania Department of Highways for
right-of-way purposes, as shown approximation on the plot of survey. SECOND
PARCEL ALL THAT CERTAIN tract located in Rose Township, Jefferson
County,Pennsylvania described as follows: BEGINNING at the Northwest comer of
the premises hereby conveyed,at a stake located in a small run; thence East
along line of lands of J. 0. Harding,a distance of 445.5 feet to an iron pipe;
thence South 18 degrees East, 392 feet to a point on the right-of-way line of
Pennsylvania LR. 1009, PA I-80;thence Northwesterly along the right-of-way line
of the aforesaid roadway a distance of 663.5 feet to a point on the said
right-of-way line; thence North 21degrees East along lands of J.O. Harding a
distance of 168 feet,more or less, to a stake, the place of beginning.
CONTAINING 2.92 acres 11-IIRD PARCEL ALL THAT CERTAIN tract of land situate in
Rose Township, Jefferson County,Pennsylvania, bounded and described as follows:
2of4

 


GRAPHIC [g136892ki13fi004.gif]

BEGINNING at a pipe at 111e Northwest corner of the tract of land hereby
described, said pipe being at the intersection of the Eastern right-of-way line
ofTownship Road Number T-394 and the Southern boundary line of lands of Stephen
F. Ascus et ux.; thence South 88 degrees East along lands of Stephen F. Fiscus
et ux., a distance of 791feet to a white oak;thence South 34 degrees East along
lands of J.O. Harding and C.F.Harding, a distance of 1,138.5 feet to a pipe;
thence South 21degrees West along lands of VIctor D.Knisely, MichaelJ. Aaherty
and William G. Lyden,the Grantors herein, a distance of 203 feet to a point;
thence In a generalWester1y direction along the Northern right-of-way line of
United State Highway Route Number I-80,a distance of 1,450 feet, more or less,
to a point on the Easterly right-of-way line of Township Road Number T-394;
thence North 1 degrees 30 minutes West along Township Road Numr T-394,a distance
of 628 feet to a pipe,the place of beginning. CONTAINING 21.97 acres, more or
Jess. EXCEPTING AND RESERVING,HOWEVER, from the foregoing grant and conveyance
unttJ Ruth Green,a predecessor in title, her heirs and assigns,a perpetual
right-of-way or easement on the portion of the above described premises
hereinafter described for the purpose of parking all types of vehides and
providing said vehides with a place to tum around when visiting what Is commonly
known as "Green Cemetery". The area of said lllklflt!!ll right-of-way easement
is as follows: BEGINNING at a point on the above premises at the Intersection of
the Eastern right-of-way line of Township Road Number T-394 and the Southern
boundary Hne of lands of S.F. Ascus et ux.; thence In an Easterly direction
along lands of S.F. Ascus et ux.; a distance of 60 feet to a point; thence in a
Southerly direction on a line parallel to the Eastern right-of-way line of
Township Road Number T-394,a distance of 60 feet to a point; thence In a
Westerly direction on a line perpendicular to the Eastern right-of-way line of
Township Road Number T-394,a distance of 60 feet to a point on the Eastern
right-of-way line of said Township Road;thence In a Northerly direction along
the Eastern right-of-way line of said Township Road a distance of 60 feet to a
point the place of beginning. OVERAllDESCRIPTION Situated in the Borough of
Brookville & Rose Township,Jefferson County, Pennsylvania bounded and described
as follows: · BEGINNING at a I" Iron pipe set in the West right of way line of
SR 0036, said point being the North East corner of the tract herein described.
1. Thence by the West right of way line of SR 0036 South 02 degrees 45 minutes
51 seconds East,62.34 feet to a iron pipe set. 2. Thence by the same South 87
degrees 14 minutes 09 seconds West 27.00 feet to a 1" Iron pipe 5et. 3. Thence
by the same South 02 degrees 45 minutes 51 seoon.ds East 593.83 feet to a 1"
Iron pipe set at the intersection with the North right of way line of Ramp "A"
leading to SR 0080. 4. Thence by the same South 67 degrees 15 minutes 10 seconds
West, 169.24 feet to a 1'' iron pipe set 5. Thence by the same In a Westerly
direction with a curve to the right havlng a radius of 738.51 feet (chord bears
South 84 degrees 45 minutes 10 seconds West 444.15 feet) a distance of 451.13
feet to a 1" Iron pipe set. 6. Thence by the same North 78 degrees 03 minutes 35
seconds West 297.54 feet to a 1" Iron pipe set in the North right of way line of
the West bound lands of SR 0080. 7. Thence by the same South 13 degrees. 38
minutes 56 seconds West 40.00 feet to a 1" Iron pipe set. 3 of4

 


GRAPHIC [g136892ki13fi005.gif]

B. Thence by the same in a Westerfy direction with a curve to the right having a
radius of 11,399.20 feet (chord bears North 70 degrees 47 minutes 59 seronds
West 2205.39 feet) a distance of 2208.84 feet to a 1" iron pipe set on the
Eastern rtght of way nne of Township Road Number 394. 9. Thence by the Eastern
right of way line of Township Road Number 394 North 01 degree 39 minutes 53
seconds West 645.13 feet (measured) to a 1" Iron pipe found (North 01degree 30
minutes West 628 feet record). 10. Thence South 88 degrees 00 minutes 00 seronds
East 794.29 feet to a 2" stainless steel pipe found (South 88 degrees East 791.0
feet rerord). 11. Thence South 33 degrees 20 minutes 00 seconds East 1124.85
feet to a 2" stainless steel pipe found {South 34 degrees East 1138.5 feet
ream!). 12. Thence South 80 degrees 05 minutes 43 seconds East 63.12 feet (East
445.5 feet record) to a 2" stainless steel pipe over 3/4" Iron pin found.
13.Thence North 34 degrees 15 minutes 59 seronds West 547.46 feet {North 35
degrees West 5tf7 feet record) to a 2" stainless steelpipe over a 3/4'' iron pin
found. 14. Thence South 89 degrees 41minutes 02 seconds East 596.00 feet (East
596 feet record to a 1" iron pipe set. 15.Thence South 83 degrees 31minutes 15
seronds East 938.94 feet (South 83 degrees 75 minutes East 1025.5 feet record,
to the centerline of S.R. 0036) to the point of beginning. Containing 48.52
acres of land. BEING Tax Parcel 6·18-151-E (Parcell),32-322-121-A (Parcel2) and
32-322-122-A (Parcel3). BEING the same premises which BP Exploration & Oil
Inc.,an Ohio corporation by Deed dated 12/2/1993 and recorded 12/20/1993 In the
County of Jefferson In Deed Book 17 Page 39,conveyed unto TA Operating
Corporation, a Delaware Corporation,in fee. 4 of4

 


GRAPHIC [g136892ki13fi006.gif]

EXHIBIT A-30 Florence, SC 3001 TV Road Florence, SC 29501 All that certain
piece, parcel or tract of land, lying and being in Florence County, South
Carolina, being more fully shown and designated on a plat of the Petro Travel
Center by lleller & Associates, Inc., dated October 12, 1992 and recorded in the
Oftice of the Clerk ofCou11for Florence County, where it appears in Plat Book 46
at Page 253 and having the following metes and bounds, to wit: Beginning at a
new iron pin on the northern edge of frontage road (S-21-1744) at the
Southwestern Corner of the prope1ty and noted as the point of beginning and
running in a clockwise direction N 02°43 '04" E for a distance of 505.11 feel to
a new iron pin; thence continuing N 02°43 '04" E for a distance of 295.00 feet
to an old iron rin; thence turning N 52° 16' 17" E for a distance of 125.62 feet
to an old iron; thence continuing N 52° 16' 17" E for a distance of 713.97 feet
to an old iron rin; thence turning S 3 8°09'4 8" E for a distance of 345.17 feet
to a new iron pin; thence turning S 3 go 18 ''12" E fot· a distance of 258.96
feet to an old iron pin; thence turningS 38°27'03" E for a distance of 616.25
feet to an old concrete monument at the right-of-way of TV Road (S-21-26);
thence turning S 33°3 8'44" W for 3 distance of 53.17 feet along the westem
right-of-way of TV Road to a new iron pin; thence turning N 23°21'46" W for a
distance of 89.50 feet to a new iron pin. thence turning N 75°48'08" \V for a
distance of 66.00 feet to a new iron pin; thence turning along a curve to the
right with an arc distance of 89.03 feet, having a radius ol' 130.00 feet and a
chord ofS 05°25'20" W !'or a distance of87.30 feet to a new iron pin. thence
turningS 25°02'31" W lor 3 distance ol' 65.58 feet to a new iron pin: thence
turningS 43° 15'45" \V lor a distance of I 04.23 feet to an old concrete
monument: thence turning along a curve to the right \ ith an arc distance
of'J70.84 feet; having a radius of 529.18 feet 3nd a chord ofS 63°24'33" W for a
distance of 363.30 feet to an old concrete monument: thence turningS 83°24' 19"
W lor a distance of 353.63 feet to an old concrete monument: thence turning
along a cur\'c to the right with an arc distance of 3 57.90 feet, having a racl
ius of 21 R 1.23 feet and a chord of S 88°05'42" W tor a distance of 3 57.56
feet to an old concrete monument; thence turning N R7°02' 13" W for a distance
of II 0.42 feet to an old concrete monument on the right-of-way of frontage road
(S-21-1744 ), thence turning N 02°53' 12" E for a distance of 49.98 feet to an
old concrete monument: thence turning N 87°0 I '23 '' W tor a distance of 81.72
feet to a new iron pin, the point of beginning and containing a total area of
29.80 acres, more or less. DERTV ATTON CLAUSE: This being the property conveyed
to TA Operating LLC hy deed dated December 2 L 2012 and recorded in the real
estate records of Florence County on January 4, 2013 in Book 443. Page 1327. Tax
Map Numbers: 173-01-111 and 113

 


GRAPHIC [g136892ki13fi007.gif]

EXHIBIT A-31 TA Antioch I 3011 Old Hickory Blvd. Antioch. TN BEING LOT
1,RESUBDIVlSION SECTION 3,PARCEL "A" INTERCHANGE CITY INDUSTRIAL PARK,AS OF
RECORD IN PLAT BOOK 4600, PAGE 4,R.O.D.C.,TENNESSEE AND RESERVED PARCEL"A",ON
THE PLAN OF REVISED SEcnON III,INTEROiANGE Cl1Y INDUSTRIAL PARK, AS OF RECORD IN
PLAT BOOK 5050,PAGE 100,R.O.D.C., TENNESSEE,SAID LOT AND RESERVED PARCEL. LYING
IN THE FIRST CIVIL DISTRlCT,DAVIDSON COUNlY,TENNESSEE AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT AN EXISTING IRON PIN BEING
LOCATED ON THE EASTERLY RIGHT-OF-WAY OF OLD HICKORY BOULEVARD AND LYING BY THE
SOUlliERLY UNE OF LOT(l),ON lliE PLAN OF "MARATHON PETROLEUM SUBDMSION",AS OF
RECORD IN PLAT BOOK 5966, PAGE 576,R.O.D.C.,TENNESSEE AND BEING THE
NORTHWESTERLY CORNER OF THE HEREIN DESCRIBED TRACT; THENCE LEAVING lliE
AFORESAID RIGtfT OF WAY OF OLD HICKORY BOULEVARD AND RUNNING WITH THE NORTHERLY
UNE OF THE HEREIN DESCRIBED lRACT AND THE SOUTHERLY UNES OF lHE ABOVE MENTIONED
PLAN OF "MARATHON PETROLEUM SUBDIVISION",AND THE PROPERTY,NOW OR FORMERLY
CONVEYED TO "D.M.H. CONTRACTORS,INC.",AS OF RECORD IN DEED BOOK 7714, PAGE 812,
R.O.D.C.,TENNESSEE SOU11i 86 DEGREES 35 MINUTES 18 SECONDS EAST, 1024.25 FEET TO
AN IRON PIN SET AND BEING lliE NORTHEASTERLY CORNER OF THE HEREIN DESCRIBED
lMCf; THENCE,SOUlli 17 DEGREES 43 MINUTES 80 SECONDS EAST, 121.82 FEET TO AN
EXISTING IRON PIN BEING LOCATED ONTliE SOlJTHWESTERLY RIGHT OF WAY OF GOULD
BOULEVARD {FORMERLY KNOWN AS ANDY HOLT BOULEVARD);THENCE Willi THE SAID RIGHT OF
WAY WITlf THE FOLLOWING THREE {3) CALLS, COMMENONG WITH A CURVE TO THE LEFT WITH
A DELTA OF 16 DEGREES 13 MINUTES 11 SECONDS, A RADIUSOF 745.20 FEET AND AN ARC
LENGTH OF 2i1.24 FEEf TO AN IRON PIN {SET);THENCE CONTINUING WITH THE
SOUTHWESTERLY RIGHT OF WAY OF GOULD BOULEVARD SOUTH 17 DEGREES 53 MINUTES 47
SECONDS EAST, 1005.96 FEET TO A (EXISTING) CONCRETE MONUMENT;THENCE Wffii A
CURVE TO lliE LEFT WITH A DELTA OF SOUlli MINUTES 46 SECONDS, A RADIUS OF 630.00
FEET AND AN ARC LENGTH Of 7S.46 FEET TO AN IRON PIN SET,SAID PIN BEING THE
SOlJTHEASTERLY CORNER OF THE HEREIN DESCRIBED TRACT AND lliE NORTHEASTERLY
CORNER OF LOT NO. 1,ON THE AFOREMENTIONED "REVISED SECTION III,INTERCHANGE OTY
INDUSTRIAL PARK"; THENCE LEAVING THE RIGHT OF WAY OF GOULD BOULEVARD AND RUNNING
WITH THE NORTHERLY UNE OF SAID LOT NO. 1, Wrni THE FOLLOWING TWO (2) CALLS,SOUTH
72 DEGREES 06 MINUTES 13 SECONDS WEST, 239.66 FEET TO AN IRON PIN SET; THENCE
50\JTH 43 DEGREE35 MINlJfES 52 SECONDS WEST, 208.67 FEET TO AN IRON PIN SET,
SAID IRON PIN LYING IN THE NORTHEASTERLY RIGHT OF WAY OF INTERSTATE 1-24 AND
BEING TiiE SOUTHWESlERLY CORNER OF THE HEREIN DESCRIBED lRACT; THENCE CONTINUING
WITH SAID INTERSTATE RIGHT OF WAY NORTH 46 DEGREES 33 MINUTES 10 SECONWEST,
1640.85 FEET TO AN EXISTING CONCRETE HIGHWAY MONUMENT AND A BREAK IN THE RIGHT
OF WAY;lliENCE NORTH 28 DEGREES 33 MINUTES 00 SECONDS WEST,708.94 FEET TO AN
EXISTING CONCRETE MONUMENT LYING AT THE INTERSECTION OF THE NORTHEASlERLY RIGHT
OF WAY OF AFORESAID INTERSTATE I-24 AND lliE EASTERLY RIGHT OF WAY OF OLD
HICKORY BOULEVARD;lliENCE CONTINUING WITH SAID OLD HICKORY BOULEVARD NORTH 6
DEGREES 20 MINUTES 44 SECONDS WEST, 302.53 FEET TO THE POINT OF BEGINNING AND
CONTAINING 31.482 ACRES,MORE OR LESS. LESS AND EXCEPT THAT PORTION OF THE LAND
CONVEYED TO TliE STATE OF TENNESSEE BY WARRANTY DEED OF RECORD IN BOOK
11048,PAGE 764,IN TilE REGISTER'S OFACE FOR DAVIDSON COUNTY, TENNESSEE AND THAT
PORTION AS CONVEYED TO MICHAEL NARRATO, JR. BY DEED OF RECORD IN BOOK 11222,
PAGE 524, ALSO IN SAID REGISTER'S OFFICE. . I of2

 


GRAPHIC [g136892ki13fi008.gif]

BEING lliE SAME PROPERTY CONVEYED TO NATIONAL AUTO{TRUCKSTOPS, INC., A DELAWARE
CORPORATION BY SPEOAL WARRANTY DEED FROM UNION OIL COMPANY OF CAUFORNIA, A
CAUFORNIA CORPORATION OF RECORD IN BOOK B918, PAGE 629; THE SAID NATIONAL
AUTO[TRUCKSTOPS, INC. HAVING SINCE MERGED UfTO TA OPERATING CORPORATION; A
DELAWARE CORPORATION BY CERTIACATE OF MERGER OF RECORD IN INSTRUMENT#
2000111701142'15, BOTH IN THE REGISTER'S OFFICE FOR DAVIDSON COUNTY, TENNESSEE.
2of2

 


GRAPHIC [g136892ki13fi009.gif]

EXHIBIT A-32 TJ\ Ganado 802 E. York. Highway 59 Ganado. TX BEING a 11.40 acre
tract or parcel of ground being .situated in the.John Davis survey, Abstract 16,
Jackson County, Texas. Said tract or parcel of grouud also being part of a
48.742 acre tract recorded in Volume 769, Page 118 among Deed Records of Jackson
county, Texas, and being more particularly described by metes and boundsbelow:
COMMENCING at a 5/8 inch iron rod Ccimd in the SDtlth lioe of !he South access
lane to State Hig!tway No. 59 (froatage road) for the Northwest comer of tbe
herein described 11.40 acres, also beiug the Northeast corner of a 4.00 acre
tract recorded in a deed liom T!ll(as A & M University Development Fowu!atico to
BiUy's Lease Service, Inc., recorded in Volume ll, Page 661 ofllu:Official
Rc:oords ofiacl:son County, Tc:xas; THENCE with the e11:isting South line of
said State Highway No.59 the following 6 courses: North 64a 45' 07" Easl, 150.35
feet to a S/8 inch lroo rod set; North 66°34' 54" East, 121.78 feet lo aS/8 iocb
iron rod set; North 70° 04' 07" East, 91.15 feet to a 5/8 inch iroa rod set,
replacing a brokea T.H. D. concrete monument found; THENCE by a curve to the
right having 11 radius of3769.12 feet, an arc of 1263.50 feet and a chord of
North 81" 02' 27" East, 1257.59 feel to a 518 inh iron rod &et; THENCE South 89"
21' 20" East, 544.07 feel to 11.5/8 inch Iron rod set, replacing a broken T. H.
D. concrete monument found; TI!ENCE by s curve to the right having a radius of
l8.59.86 feean arc or36.60 feet and a chord of South 8&" 47' J I" Eas 36.60
feet.to a 5/8 inch iron rod set in the center ofa drainage ditch at the POJNI'
OF BEGINNING of this description; TI!ENCE still with the C tisliDg SouUa line of
said State Highway No• .59 and following 4 courses: By a curve to the right
having a radius of I 859.86 feet, an arc of 264.66 feet and a chord of South 84"
09' 06" East, 264.44 feet to a 5/8 inch iron rod set, replacing a broken T. H.
D. coacrcte monumeot found; By a curve to the left having a radius of1959.86
fi:ct, an ere of317.46 feet and a chord of South 84" 42' 55" Ea&t, 317.1 I fret
lo a 518 Inch iron rod sel, replacing a broken T. H. D. concrete monument found;
TIIENCE Soulh 89" 21' 20" East, 425.00 feet to aT. H. D. concrete monument
found; TIIENCE South 4sa 48' 14" East, 72.43 feet to a5/8 inch iron rod set in
the Wet>tline of Airport Road; THENCE South 02" 14' 43" Ea!lt25.37 feet \vith
the West line of said Airport Road to a 5/8 incb iron rod set; TIIENCE South 25"
25' 50" West, 88.57 feet to a 518 inch iron rod set in tbc Noitbwestlioc of Old
Highway No. 59 (Loop 522}; THENCE Sooth 53" 28' 21" West, 757.06 feet with !he
Northwest line of said Old Highway No. 59 to a 5/8 inJ;h iron rod set al the
inten;cclioo of the Nonh line of Mauritt Avenue as shown on a plat of the noitb
Gauado Addition as recorded in Volwne V, Page 179 of the Deed Records of Jackson
County,Teus; THENCE S.ou!h 87" 22' 20" West, 381,41 feet with tho North line of
said Maurilt Avenue loa Sf8 inch iron rod set in the center of said drainage
ditch; TIIENCE Noitb 02" 27' 14" West, 685.50 feet acrOS!l said 48.742 acre
tract and with the center of said drainage ditch to the POINT OF BEGINNING,
CONTAINING 11.40 acres ofl811d. I of2

 


GRAPHIC [g136892ki13fi010.gif]

Tr:tctTwo: BEING a 3l.05 acre lract or parcel of ground being situated in the
John Davis Survey, Abstract 16, Jacl<ron County, Texas. Said Inlet or puroel of
ground also bl:ing pllfl of a 48.742 acre tract recorded in Yolnme 769, Page 118
among Deed Records of Jaclc.son County, Ta.;os aad beinc: more panicularly
do:scribed by metes and bounds as follows: BEG.INNING at a 518 i!Jch iron rod
round in the South line of the South access lane to SIBle Highway No. 59
(frontage road) for the Northwest corner of the herein described 33.05 acres,
also being the Northea&t corn<:r of a 4.00 acre·!niel teeord<:d in a deW from
TCICIIS A & M UniveJ:Slty Development Foundation to Billy's Lease Service,
Inc.., recorded in Volume 22, Page: 661 of the Official Records of Jackson
County, Texas; THENCE with the cxls.ting South &c ofd State Highway No.59 the
following 6 cou e.s: North 6445' 07" East, 150.35 feet to • SIB inch iron rod
set; North 66" J4' 54" East 121.78 feet to a SIB inch iron rod set; North 70"
04' OT'East, 91.15 fee( to a 518 inch iron rod set, replacing a broken T. H.
D.concrete monulllCill found; Til.ENCE by a curve to the right hiiVlng a radius
of3769.12 feet, an arc of 1263.50 feet and a chord of North HI" 02' 27" East,
1251.59 feel to a S/8 loch iron rod set; . . THENCE South 89" 21' 20" East,
544.07 feet to a SIB inch iron rod set, replacing a broken T. H. D. concrete
monument found; TIIENCE by a curve Ia the right having a radius of 1859.86 feet,
aa arc ofJ6.60 feet and a chord of South 88" 47' 31" East 36.60 feel to a S/8
inch iron rod set In!he center of 11 dminage dilch; THENCE South 02" 27' 14"
Easl685.50 feet across said 48.742 acre tract and with the center of said
drainage ditch to a 5!8 inch iron. rod set; lliENCE Sou!h sr 22' 20West2168.31
feel wilh the Noith lint> of Mauritz Avea; toSIB inch iron rod found a!lhe
Sou!heast corner of said 4.00 au<: tract; THENCE NOith 02" 29' 20" West 452.16
feot with the East line of said 4.00 acre truct to the POINT OF BEGINNING,
Containing 3.05 acres ofJand. 2 of2

 


 

GRAPHIC [g136892ki13gi001.gif]

EXHIBIT A-33 TA Rockw tll 2105 S. Goliad Street Rockwall. TX Legal Description B
ing Lots 1 and 2, in Block A, of TRAVEL CENTERS OF AMERICA ADDITION, an Addition
to the City of Rockwall, Rockwall County, Texas, according to the Map thereof
recorded in cabinet F, Slide 96, of the Plat Recorda of Rockwall County, Texas.

 


GRAPHIC [g136892ki13gi002.gif]

, ;\ Tonclc S 36 Clinton Landing Rd !! 36 N. High\' ay 40 rooclc (Salt Lake
City). UT i j Legal Description A tract of land situate in Section 35, Township
1 South,Range 4 West, Salt Lake Baand Meridian,Tooele County,Utah,more
particularly described as follows: Beginning on the Southeasterly right-of-way
line of U. S.Highway '10 at a point that Is 70.00 feet perpendiOJiarly distant
Southwesterly from the 'L' line of State Highway Project No. I-BQ-2 (3) 79, said
point of beginning being due West 2148.70 feet and due North 35.72 feet from the
Tooele County monument at the East Quarter Comer of said Section 35 (said
monument bears North 0°14''19" East 2634.05 feet from the Southwest Comer of
said Section 35 and North 0°18'29" East 2938.98 feet from the Tooele County
witness monument for said Southwest Comer of said Section 35); thence South
52°45'30" East along the frontage road right-of-way line 11.27 feet to the point
of tangency with a .190.00 foot radius curve to Ule left; thence Easterly 356.00
feet along said frontage road right-of-way line and the arc of said curve
through a central angle of 107°21'20" (Olord Bears North 73°32'50" East 306.17
feet) to a point that is 50.00 feet perpendiaJiarly distance Southeasterly from
said Highway 'L' line; thence along said frontage road right-of-way line North
19°52'10 East 831.62 feet to a point on the aforesaid Southeasterly right-of-way
line of U. S. Highway 40; thence along said Highway right-of-way line North
34°10'27" East 176.06 feet; thence East 680.92 feet;thence South '191.03 feet;
thence along an existing Fence fine South 89°45'57" West 374.79 feet to a fence
corner;thence along an existing fence South 0°05'24" West 679.74 Feet to a point
on the extension of an existing Fence fine; thence along said extension and said
fence line North 89°33'48" West 726.32 feet and North 89°56'19" West 370,66 feet
to a point on the aforesaid rlght-of·way line of U. S. Highway '10; thence along
said Highway right-of-way line North 3'1°10'27" East 191.82 feet to i:he point
of beginning. ,,

 


GRAPHIC [g136892ki13gi003.gif]

EXHIBIT A-35 TA Wytheville 1 0:?.5 Peppers FetTy Road Wytheville. VA LEGAL
DESCRIPTION All that certain real property situated in the County of Wythe,
State of Virginia, more particularly described as follows: BEGINNING at a
concrete right of way monwnent at the intersection of Route 610 and Route I-77
right ofway lines; thence with the West right of way line of Route I-77, South
54 degrees 06 minutes East 87.12 feet to a right of way monument; thence
continuing East 776.48 feet to a right of way line, South 05 degrees 38 minutes
East 776.48 feet to a right of way monument; thence with Route I-77 and Route
1-81 right of way line, South 06 degrees 29 minutes West 286.80 feet to a right
of way line, South 68 degrees 34 minut,.es West 393.20 feet to a right of way
line, North 71 degrees 32 minutes West 163.60 feet to an iron pin located on the
center line of an .88 K.V. power line, thence two courses, North 18 degrees 41
minutes West 743.90 feet to an iron pin located under the center of a tower,
thence North 21 degrees 55 minutes West 271.94 feet to an iron pin in the South
right of way line of Route 610, the following four courses to the BEGINNING,
North 75 degrees 55 minutes East 83.41 feet to an iron pin; thence North 67
degrees 35 minutes East 48.29 feet to an iron piu; thence Soulh 19 degrees 06
minutes East 43.14 feet to a right of monument; thence North 67 degrees 56
minutes East 658.00 feet to the PLACE OF BEGINNING, containing 17.25 acres, more
or less. LESS AND EXCEPT that portion conveyed to the Commonwealth of Virginia,
by Deed dated January 12, 1978, recorded in Deed Book 260, page 691, et seq.,
office of Clerk, Circuit Court, Wythe County, Virginia. Also described as
follows: Said property being more particularly described on plat of survey dated
January 28, 1993, prepared by J.L. Zeh, C.L.S., to wit: BEGINNING at a concrete
right of way monwnent found at the intersection of VA - RTE 610 (Peppers Ferry
Road) and Route 1-77 right ofway lines; TIIENCE, with the right of way of I-77,
S 54-17-07 E, 87.3 feet to a concrete right of way monument found; THENCE,
continuing with 1-77 right of way, S 05-47-05 E, 776.36 feet to a concrete right
of way monument found; THENCE, continuing with I-77 right of way, S 06-19-22 W,
287.14 feet to a concrete right of way monument found at the intersection ofl-77
and I-81 right of way lines; THENCE, leaving I-77 right of way, and with I-81
right of way, S 68-19-44 W, 393.07 feet to a concrete monument fond; 1 of2

 


GRAPHIC [g136892ki13gi004.gif]

THENCE, continuing with I-81 right of way, N 71-51-43 W, 163.39 feet to an iron
pin found in a fence line and on the center line of an 88 K.V. power line;
THENCE, leaving I-81 right of way, and with the center line of said power line,
N 18-41-00 W, 743.62 feet to an iron pin found under the center of a tower;
THENCE, continuing with said power line, N 21-55-00 w, 226.15 feet to an iron
pin set on the south right of way line ofVA-RTE 610; THENCE, continuing with the
southern right of way line of VA-RTE 610 the following calls: N 72-13-43 E,
175.77 feet to a point; N 78-56-13 E, 25.79 feet to an iron pin set; with a
curve to the left, having delta angle of 05-53-00; mdius of 2936.82; arc length
of 301.56 feel to an iron pin set, N 63-49-41 E, 101.58 feet to an iron pin set;
N 67-55-12 E, 177.74 feet to the POINT OF BEGINNING, and containing 17.016 acres
ofland, more or less. 2 of2

 


GRAPHIC [g136892ki13gi005.gif]

EXHIBIT A-36 Ti\ Seattle East '-1-6630 North Bend WLt\' North Bend (Seattle
East). WA LEGAL DESCRIPTION: Parcel A: That portion of the Northeast quarter of
the Northeast quarter of Section 24, Township 23 North,Range 8 East, W.M.,ln
King County, Washington, lying West of the West right-of-way line of %8th Avenue
Southeast and North of the North right-of-way line of Interstate Highway No. 90
and East of the following described line: Commendng at the Northeast romer of
said subdlvlslon; Thence North 87°57'30" West along the North line thereof a
distance of 918.13 feet to the true point of beginning; Thence South 01°32'10"
West a distance of 755.54 feet,more or less, to the North right-of-way line of
Interstate Highway No.90 and the terminus of this line; · Except any portion
thereof conveyed to the State of Washington for highway purposes by deeds
rerorded November 30, 1955, December.16, 1955 and July 25,1969 under Recording
Nos. 4641665, 4646940 and 6542836; And Except any portion thereof condemned in
King County Superior Court cause No. 716816 for highway purposes; AndExcept that
portion described as follows: Commencing at the Northeast comer of Section
24,Township 23 North, Range 8 East, W.M.,in King County, Washington; Thence
North 87°57'30" West along the section line a distance of 25.0 feet; Thence
South 01°22'29" West a distance of 413.35 feet; Thence North 88°37'31" West a
distance of 5.0 feet; Thence South 01°22'29" West a distance of 144.00 feet;
Thence North 88°37'31" West a distance of 250.00 feet; Thence South 01°22'29"
West a distance of 47.0 feet to the true point of beginning; Thence North
88°37'13" West a distance of 164.00 feet; Thence South 01°22'29" West a distance
of 190.0 feet,more or less, to the Norther1y line of Interstate Highway No. 90
as condemned In King County Superior Court Cause No. 716616; Thence North
81°22'28" East along said line a distance of 165 feet,more or less,to a point
which bears South 01°22'28" East along said line a distance of 165 feet, more or
less,to a point which bears South 01°22'29" West from the true point of
beginning; Thence North 01°22'29" East a distance of 160 feet,. more or less, to
the true point of beginning; (Said exception also being known as a portion of
unrerorded King County Lot Line Adjustment No. 285001}; And Except that portion
deeded to King County by Instrument recorded October 14, 2004 under King County
Recording No. 20041014001147. Parcel B: Commencing at a concrete monument, being
the Northeast comer of Sectlon 24, Township 23 North,Range 8 I of2

 


GRAPHIC [g136892ki13gi006.gif]

East W.M.,in King County, Washington; Thence North 87°57'30" West along the
section line a distance of 25.0 feet; Thence South 01°22'29" West a distance of
413.35 feet; Thence North 88°3731" West a distance of 5.0 feet; Thence South
01°22'29" West a distance of 144.00 feet; Thence North 68°3731" West a distance
of 250.00 feet; Thence South 01°22'29" West a distance of 47.0 feet to the true
point of beginning; Thence North 88°3731" West a distance of 164.00 feet; Thence
South 01°22'29" West a distance of 190.0 feet,more or less, to the Northerly
line of Interstate Highway No.9.0 as condemned In King County Superior Court
Cause No. 716616; Thence North 81°22'28" East a distance of 165 feet, more or
less, to a point which bears South 01°22'29" West from the true point of
beginning; Thence North 01°22'29" East a distance of 160 feet,more or less, to
the true point of beginning; (Also Known as a portion of unrecorded King County
Lot Une Adjustment No.285001); Situate in the County of King, State of
Washington. 2 of2

 


GRAPHIC [g136892ki13gi007.gif]

EXHIBIT A-37 TA Hurricane 4195 State Rt. 34 Hurricane. WV TRAer 1 AU the certain
tract or parcel of real estate situate in Scott District, Putnam County, West
Virginia, and being more particularly bounded and described as follows: From an
iron pin in the easterly right of way line of West Virginia State Route 34, the
Hurricane-Winfield Road, said iron pin being approximately Y. mile north of the
Teays Valley Road, Secondary No. 33 and is the common corner of land now or
fonnerly owned by Michael S. Fletcher and Nanna C. Fletcher, his wife, and
Lovell Grant; thence N. 36° 48' E. 114 feet along said easterly right of way of
State Route No. 34 to an iron pin; thence S. 53° 12' E. 175 feet to the place of
beginning; beginning at this point and thence running N. 36° 48' E. 351.88 feet
to an iron pin; thence S. 87° 55' E. 408.6 feet to a 36 inch white oak tree
hacked three limes as a comer; thence S. 2° 58' W. 272.9 feet to a 10 inch post
as a comer; thence S. 82° 27' W. 511.96 feet to a point; thence N. 53° 12' W.
121.69 feet to the place ofbeginning, containing 3.75 acres, more or less. Rjght
of Way for Tract l: Beginning at an iron pin in the easterly right of way line
of West Vtrginia State Route 34, said iron pin being located along said right of
way lineN. 36° 48' E. 114 feet from the Fletcher-Grant comer mentioned above;
thence running with the easterly right of way line of West Virginia 34, N. 36°
48' E. 30.65 feet to an iron pin; thence at right angles leaving the said right
of way line and ruruting with two lines of a 0.0982 acre lot S. 53° 12' E. 100
feet and N. 81o 48' E. I 06.06 feet to an iron pin in the west line. of the 3.75
Acre tract of which this driveway easement is an appurtenance; thence with the
west line of the 3.75 Acre tract S. 36° 48' W. 105.65 feet to the southwest
corner of the 3.75 acre tract; thence N. 53° 12' W. 175 feet to the place of
beginning, which said easement shall extend to and be for all purposes of access
to and from adjacent land now owned by Union Oil Company of California, a
California corporation, as well as the 3.75 Acre tract above described. lof4

 


GRAPHIC [g136892ki13gi008.gif]

TRACT2 All that certain tract or parcel ofland, situate on Poplar Fork of
Hurricane Creek, in Scott District, Putnam County, West Virginia, and being more
particularly bounded and described as follows: BEGINNING at an iron pin located
at the intersection of the southerly controlled access right of way line of Ramp
"D" to Interstate Route 64 and the easterly right of way line of old West
Virginia State Route 34; thence running along said southerly controlled access
right of way line of Ramp "D", N. 88° 18' E. 1199.37 feet to an iron pin located
in the easterly boundary line of the original tract of 72 acres conveyed to the
party of the first part by deed from C. C. Delaney and Grace Delaney, his wife,
dated August II, 1945, recorded in the office ofthe Clerk ofthe County
Commission of Putnam County, West Virginia, in Deed Book 82, page 58; thence
leaving said controlled access right of way lines of Ramp "D" and running with
said easterly boundary line of the original tract of 72 acres, S. l o 25' W.
611.4 feet (old call S. 2 !tl 0 E.) to an iron pin located at the southeastern
comer of said original tract of 72 acres; thence with the southerly boundary
lines of said tract of 72 acres S. 82° 27' W. 863.75 feet (old call S. 83° W.)
to an iron pin located at the southeastern comer of a tract of 5.75 acres
conveyed to C. L. Hankins and Ruth C. Hankins, his wife, by deed dated August
10, 1950, recorded in the aforesaid Clerk's office in Deed Book 98, page 516;
thence with the easterly boundary line of said tract of 5.75 acres N. 2° 58' E.
275.3 feet (S. so 10' W. 273.81 feet in the aforesaid deed to C. L. Hankins and
wife, dated August 10, 1950) to a 24" white oak located at the northeastern
comer of said tract of 5.75 acres ("36 inch white oak tree hacked three times as
a corner" in the aforesaid deed to C. L. Hankins and wife); thence with then
northerly boundary line of said tract of 5.75 acres N. 87° 55' W. 621.5 feet (S.
85° 27' E. 621.48 feet to the aforesaid deed to C. L. Hankins and wife) to an
old iron pin located in the easterly right of way line of old West Virginia
State Route 34; thence with said easterly right of way line N. 36° 48' E. 211.36
feet to an iron pin, N. 33° 36' E. 255 feet to an iron pin, S. ,58° 57' E. 5
feet to an iron pin; thence N. 30° 53' E. 14.46 feet to the PLACE OF BEGINNING;
containing 17.306 acres, more or less. THERE IS RESERVED AND EXCEPTED FROM THE
ABOVE TWO TRACTS OF LAND THE FOLLOWING TWO PARCELS: . 2 of4

 


 

GRAPHIC [g136892ki13hi001.gif]

Parcel One: That certain tract or parcel of land more particularly bounded and
descnbed as follows: Beginning at a 5/8 inch rebar with cap set in the line of
the South Putnam Public Service District tract recorded in Deed Book 299, at
Page 254, and the Pure Oil tract recorded in Deed Book 153, at page 77, and from
which a one inch iron pipe found comer to the said South Putnam Public Service
District tract bears S. 87° 09' W. 86.33 feet; thence through the said Pure Oil
tract from whlch this tract is a part for three (3) calls: N. 46° 09' E. 62.03
feet to a 5/8 inch rebar with cap set; N. 88° 02' E. 38.41 feet to a 5/8 inch
rebar with cap set; and S. 34° 20' E. 47.03 feet to a 5/8 inch rebar with cap
set in the linof the said Pure Oil tract and the Teays Valley Public Service
District tract recorded in Deed Book 253, page 650; thence with said tracts, S.
87° 09' W. passing a one inch iron pipe found corner to the said Teays Valley
Public Service District tract at 76.00 feet, in all 109.78 feet to the place of
beginning, containing 2,996.61 square feet, more or less, as shown on a map
titled, "PLAT OF SURVEY FOR SOUTH PUTNAM PUBLIC SERVICE DISTRICT SHOWING
2,996.61 SQ. FT. TRACT', dated May 27, 2005. And being the same property
conveyed to South Putnam Public Service District, a political subdivision, by TA
Operating Corporation, by deed dated June 29, 2005 and recorded in said Clerk's
office in Deed Book 457, page 780. Parcel Two: That certain tract or parcel of
land more particularly bounded and described as follows: Beginning at an
existing W' rebar at the northwesterly comer of a tract conveyed to G. & G.
Investments, in Deed Book 351, page 495, as recorded in the aforementioned
Clerk's office, said point also being in the southerly existing controlled
access right of way line of Interstate 64; thence with said G. & G. Investments
tract, S. 1° 20' 27" w. 619.97 feet to an existing w· rebar at the northeasterly
comer of a tract conveyed to Sherman Joseph Wood, in Deed Book 353, page 694, as
recorded in the aforementioned Clerk's office; thence leaving said G. & G.
Investments tract, and with said Good tract, S. 82° 05' 44" W. 146.43 feet to a
set rebar; thence leaving said Good tract and meandering with Poplar Fork, the
following courses and distances: N. 24° 13' 34" W. 9.66 feet to a point; thence
N. 45° 42' 44" W. 33.57 feet to a point; thence N. 13° 26' 1()" W. 172.55 feet
to a point; thence N. 48° 46' 33" W. 36.72 feet to a point; thence N. 68° 53'
46" W. 32.80 to a point; thence, S. 88° 16' IS" W. 31.81 feet to a point; thence
S. 56° 03' 50" W. 38.76 feet to a point; thence S. 47° 18' 08" W. 30.98 feet 3
of4

 


GRAPHIC [g136892ki13hi002.gif]

to a point; thence S. 64° 50' 06" W. 77.06 feet to a point; thence S. 66° 25'
41" W. 81.02 feet to a point; thence S. 74° 07' 28" W. 38.38 feet to a point;
thence S. 77° 16' 25" W. 9.12 feet to a point; thence N. 56° 21' 29" W. 6.61
feet to a point; thence N. 37° 45' 49" W. 34.75 feet to a point; thence N. 11 o
36' 34" W.15.75 feet to a point; thence N. 9° 26' 49" E. 12.19 feet to a point;
thence N. 28° 42' 16" E. 39.89 feet to a point; thence N. 35° 28' 41" E. 129.77
feet to a point; thence N. 34° 29' 45" E. 265.23 feet to a point; thence N. 28°
15' 34" E. 76.08 feet to a point; thence N. 21° 16' 30" E. 30.31 feet to a set
rebar in the aforementioned southerly right of way line of Interstate 64; thence
with said right of way line, N. 87° 41' 29" E. 298.91 feet to the point of
beginning, containing 5.23 acres. And being the same property conveyed to Gary
D. Young and Penny R. Young, husband and wife, by TA Operating Corp<?ration, by
deed dated March 8, 2006 and recorded in said Clerk's office in Deed Book 463,
page 849. 4 of4

 


GRAPHIC [g136892ki13hi003.gif]

EXHIBIT A-38 T;\ Hudson 713 Highway 12 Hudson. WI A parcel of land located in
the Southwest Quarter of the Southwest Quarter (SW 1/4 SW 1/4) of Section
Twenty-Seven (27), Township Twenty-Nine (29} Nortn,Range Nineteen (19) West,in
the Town of Hudson,St.Croix County, Wisconsin,described as follows: Commencing
at the Southwest comer of Section 27; thel'la! North 02°02'37" East, 82.40 feet
along the West line of the Southwest 1/"1 or Section 27; thence South 88°00'38"
East,2"1.87 feet; thence North 04°26'00" East,360.00 feet along the centerline
of U.S.Highway "12";thence South 83°34'00" East,100.00 feet to the point of
beginning; thence North 04°26'00" East,310.50 feet; thence Northeasterly 435.20
feet along .the arc of a 11,559.16-foot radius curve concave to the West whose
chord bears North 03°21'17" East,435.17 feet; thence South 89°59'50" West, 48.01
feet;·thence North 02°42'04" East,31.54 feet; thence North 89°59'50" East,
789.76 feet;thence South 00°00'35" West, 912.04 feet to the Northerly
right-of-way line of interstate "94"; thence Southwesterly 80.07 feet along the
arc of a 3629.72-foot radius curve concave to the North whose chord bears South
82°29'57" West, 80.07 feet; thence continuing along said Northerly right-of­ way
line North 78°21'22" West, 728.15 feet to the point of beginning,containing
358,030 square feet (15.106 acres) more or less. EXCEPT that parcel to State of
Wlsronsln, Department of Transportation by Award of Damages rerorded October 29,
1996,In Volume 1205, on Page 6"12,as Document No. 551401. All of the
above-described land being the same as follows: A parcel located in the
Southwest Quarter {SWl/4) of Section Twenty-Seven (27),Township Twenty-Nine (29)
North,Range Nineteen (19) West,in the Town of Hudson, St Croix County,
Wisconsin, further described as follows: From the Southwest corner of said
Section 27 go North along the Section line a distance of 82.4 feet;thence South
88°00' East along the centerline of East-bound lane of Interstate "94" a
distance of 24.9 feet;thent;e North 4°26' East along centerline of U.S. Highway
"12" a distance of 360.0 feet;thence South 85°34' East a distance of 100.0 feet
to point of beginning for parcel to be described herein,said point of beginning
being the intersection·of the North right-of-way line of Interstate "94" and the
East right-of-way line of U.S. Highway "12"; thence South 78°19' East along said
North right-of-way line a distance of 570.0 feet; thence due North a distance of
672.0 feet; thence due West a distance of 55.0 feet; thence due North a distance
of 235.0 feet; thence due West a distance of 500.0 feet; thence South 2°10' West
a distance of 48.0 feet along the East right-of-way line of U.S. Highway
"12";thence South 87°42' East a distance of 48.0 feet; thence Southerly on a
curve concave to the West having a radius of 11,559.16 feet and a long chord
bearing South 3°22' West a distance of 433.0 feet;thence South 4°26' West a
distance of 310.5 feet to the point of beginning. All bearings above are grid
bearings taken from I-94 surveys and are not true bearings; EXCEPT the Northerly
16-foot strip along the East 500 feet of the above desaibed parcel. A parcel
located In the Southwest Quarter {SWl/4) of Section Twenty-Seven (27), Township
Twenty-Nine (29) North, Range Nineteen (19) West, further described as follows:
From the Southwest comer of said Section 27 go North along the section line a
distance of 82.4 feet;thence South 88°00' East along the centerline of the
East-bound lane of Interstate "94" a distance of 24.9 feet;thence North 4°26'
East along the centerline of U.S. Highway "12" a distance of 360.0 feet;thence
South 85°34' East a distance of 100.0 feet; thence South 78° 19' East along the
North right-of-way line of Interstate "94" a distance of 570.0 feet to the point
of beginning for the parcelto be conveyed herein; thence due North a distance of
672.0 feet; thence due West a distance of 55.0 feet;thence due North a distance
of 219.0 feet;thence due East a distance of 290.0 feet; thence due South a
distance of 911:'1 feet to the North right-of-way nne of Interstate "94";thence
Westerly along said right-of-way line a distance of 79.2 feet on a chord of a
curve concave to the North having a radius of 3629.7 feet; thence North 78°19'
West along said right­ of-way line a distance of 160.0 feet to the point of
beginning. All bearings being taken from 1-94 highway bearings which are grid
bearings, not true. EXCEPT that parcel to State of Wisconsin,Department of
Transportation by Award of Damages recorded October 29, 1996,in Volume 1205,Page
642,as Document No. 551401.

 


GRAPHIC [g136892ki13hi004.gif]

EXHIBIT A-39 TA Cheyenne 4000 1-80 Service Rd. T3 urns (Cheyenne). WY Parcel 1:
A tract of land situate in the SWY4 of Section 23,Township 14 North,Range 64
West of the 6th P.M., Laramie County, Wyoming, more particularly described as
follows: commendng at the Southwest comer of said Section 23;thence N.09°32'E.,a
distance of 362.76 feet to the point of beginning at the intersection of the
North right of way line of U.S. Interstate Highway 80 and the East right of way
line of County Road Extension 107; thence N.00°22'E.,along the East right of way
line of said County Road Extension 107,a distance of 397.03 feet; thence leaving
said right of way line S.87°07'23"E.,a distance of 2576.95 feet;thence
S.00"32'll"W.,a distance of 203.76 feet; thence N.88"59'W.,a distance of 1156.95
feet; thence S.00°22'W.,a distance of 412.41feet; to a point on the North right
of way line of U.S. Interstate Highway 80; thence N.88"21'15"W.,along said North
right of way line a distance of 311.05 feet; thence N.7l 0 l2'W.,along said
North right of way line,a distance of 972.69 feet; thence N.B8"16'W., along said
North right of way line, a distance of 183.30 feet to the point of beginning.
AND A tract of land situate in the SEV4 of Sectlon 22, Township 14 North, Range
64 West of the 6th P.M., Laramie County, Wyoming,more particularly described as
follows: Commencing at the Southeast comer of said Section 22; thence
N.17°11'19"W., a dlstance of 411.39 feet to the point of beginning said point
being at the Intersection of the North right of way line of U.S. Interstate
Highway 80 and the West right of way line of County Road Extension 107; thence
N.14"23'38"E., along said West right of way line of County Road Extension 107 a
distance of 300.27 feet; thence leaving said West right of way line
N.88"06'25"W.,a distance of 701.35 feet; thence 5.01"53'45"W.,a distance of
416.54 feet to a point on the North right of way line of said U.S.Interstate
Highway SO; thence N.72°47'35"E., along said North right of way line of
U.S.Interstate Hlghway 80,a distance of 376.55 feet; thence S.88"08'32"E., along
said North right of way line of U.S. Interstate· Highway 80; a distance of
280.54 feet to the point of beginning LESS Tract 1,Travel Centers of America
Final Plat,Laramie County, Wyoming,EXCEPTING A tract of land being a portion of
parcel #1as recorded in Book 1504,Page 160,Laramie County Oerk's Office ,located
in the Southwest Quarter {SWI/4) of Section 23,Township 1'1 North,Range 64 West
of the 6th P.M.,Laramie County,Wyoming,being more partirulariy desoibed as
follows: Beginning at the Southeast comer of said Book 1504,Page 160; from which
the Southwest comer of said Section 23 bears S.B8°35'08"W.,a distance of 1477.34
feet,thence N.00°07'41"E.,a distance of 412.62 feet,along the East line of said
parcel to the Northeast comer of said parcel; thence N.89"12'18"W., along the
North line of said parcel, a distance of 277.63 feet; thence S.05°44'08"W.,a
distance of 408.88 feet, to a point on the South line of said parcel; thence
S.71°25'50"E., along the South line of said parcel, a distance of 6.91feet;
thence S.B8"37'-t3"E.,along said South line, a distance of 311.09 feet to the
point of beginning. Parcel 2; Tract 1,Travel Centers of America Final Plat,
laramie County, Wyoming.

 


 

EXHIBIT B

 

New Properties

 

TA Site No.

 

Property Address

352

 

1724 West Grand Avenue, Gadsen, AL 35904.

236

 

21 Romines Dr., Morris, IL 60450.

379

 

1409 S. Country Road #850 East, Greensburg, IN 47240.

393

 

3001 TV Road, Florence, SC 29501.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Petro Properties

 

TA Site No.

 

Property Address

352

 

1724 West Grand Avenue, Gadsen, AL 35904.

379

 

1409 S. Country Road #850 East, Greensburg, IN 47240.

393

 

3001 TV Road, Florence, SC 29501.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Trade Area Restriction Waivers

 

TA Site No.

 

Property Address

397

 

426 Alabama Highway 69 S, Hanceville, AL 35077.

399

 

2842 SE Frontage Rd., Johnstown, CO 80534.

377

 

10200 Old Federal Rd., Carnesville, GA 30521.

376

 

1035 W. State Road 42, Brazil, IN 47834.

244

 

5884 S. Wilbur Wright Rd., New Lisbon, IN 47366.

250

 

1441 W. US Hwy 20, Porter, IN 46304.

382

 

4230 W. Highway 24, Remington, IN 47977.

243

 

15587 M-60, Tekonsha, MI 49092.

385

 

14150 Hwy 418 SW, Deming, NM 88030.

251

 

1670 U.S. Hwy 601 North, Mocksville, NC 27028.

378

 

98 Grove St., DuPont, PA 18641.

253

 

849 Victory Hwy. West, West Greenwich, RI 02817.

255

 

289 Howard Baker Hwy, Pioneer, TN 37847.

340

 

101 Cornelius Road North, Hillsboro, TX 76645.

394

 

110 Interstate 35 Frontage Rd., Pearsall, TX 78061.

 

 

--------------------------------------------------------------------------------